EXECUTION COPY

CREDIT AND SECURITY AGREEMENT

        THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of November 8, 2007 by and among (a) DERMA SCIENCES, INC., a
Pennsylvania corporation, DERMA FIRST AID PRODUCTS, INC., a Pennsylvania
corporation, SUNSHINE PRODUCTS, INC., a Missouri corporation and any additional
Borrower that may hereafter be added to this Agreement (each individually as a
“Borrower” and collectively as “Borrowers”), (b) MERRILL LYNCH CAPITAL, a
division of Merrill Lynch Business Financial Services Inc., individually as a
Lender, and as Administrative Agent, Sole Lead Arranger and Sole Bookrunner, and
(c) the financial institutions or other entities from time to time parties
hereto, each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Administrative Agent
agree as follows:

ARTICLE 1 – DEFINITIONS

        Section 1.1 Certain Defined Terms.

        The following terms have the following meanings:

        “Account Debtor” means “account debtor”, as defined in Article 9 of the
UCC, and any other obligor in respect of an Account.

        “Accounts” means collectively (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Financing Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

        “Administrative Agent” means Merrill Lynch, in its capacity as
administrative agent for the Lenders hereunder, as such capacity is established
in, and subject to the provisions of, Article 11, and the successors of Merrill
Lynch in such capacity.

        “Affiliate”means with respect to any Person (a) any Person that directly
or indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the

 

--------------------------------------------------------------------------------


direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

        “Anti-Terrorism Laws” means any Laws relating to terrorism or money
laundering, including Executive Order No. 13224 (effective September 24, 2001),
the USA PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act,
and the Laws administered by OFAC.

        “Approved Fund” means any (i) investment company, fund, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business or (ii) any Person
(other than a natural person) which temporarily warehouses loans for any Lender
or any entity described in the preceding clause (i) and that, with respect to
each of the preceding clauses (i) and (ii), is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) a Person (other than a natural
person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.

        “Asset Disposition” means any sale, lease, license, transfer, assignment
or other consensual disposition by any Credit Party of any asset.

        “Assignment Agreement” means an agreement substantially in the form of
Exhibit A hereto.

        “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

        “Base Rate” means the LIBOR Rate.

        “Base Rate Margin” means 2.75% per annum with respect to the Revolving
Loans and other Obligations (other than the Term Loan), and (b) 4.25% per annum
with respect to the Term Loan.

        “Blocked Person” means any Person: (a) listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (b)  owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c)  with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d)  that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224, or (e) that is named a “specially designated national” or
“blocked person” on the most current list published by OFAC or other similar
list or is named as a “listed person” or “listed entity” on other lists made
under any Anti-Terrorism Law.

        “Borrower” and “Borrowers” mean the entity(ies) described in the first
paragraph of this Agreement and each of their successors and permitted assigns.
For purposes of Articles 2, 3, 4, 5, 6, 8 and 10, the term “Borrower” shall
include “Guarantor.”

        “Borrower Representative” means Principal Borrower, in its capacity as
Borrower Representative pursuant to the provisions of Section 2.9, or any
successor Borrower Representative selected by Borrowers and approved by
Administrative Agent.

        “Borrowing Base” means:

        (a)     the product of (i) eighty-five percent (85%) multiplied by
(ii) the aggregate net amount at such time of the Eligible Accounts; plus

        (b)     the lesser of (i) seventy percent (70%) multiplied by the
Orderly Liquidation Value of the Eligible Inventory or (ii) sixty percent (60%)
multiplied by the value of the Eligible Inventory, valued at the lower of
first-in-first-out cost or market cost, and after factoring in all rebates,
discounts and other incentives or rewards associated with the purchase of the
applicable Inventory; plus

2

--------------------------------------------------------------------------------


        (c)     the lesser of (i) seventy percent (70%) multiplied by the
Orderly Liquidation Value of the Secured Guaranty Credit or (ii) sixty percent
(60%) multiplied by the value of the Secured Guaranty Credit, valued at the
lower of first-in-first-out cost or market cost, and after factoring in all
rebates, discounts and other incentives or rewards associated with the purchase
of the applicable Inventory; minus

        (d)     the amount of any reserves and/or adjustments provided for in
this Agreement, if any.

        Notwithstanding the foregoing, or anything herein to the contrary, in no
event shall (i) the amount of the Secured Guaranty Credit exceed twenty-five
percent (25%) of the Revolving Loan Limit, and (ii) the amount of subsection (b)
and (c), collectively, exceed sixty percent (60%) of the amount of the Revolving
Loan Limit.

        “Borrowing Base Certificate” means a certificate, duly executed by a
Responsible Officer of Borrower Representative, appropriately completed and in
the form provided by Administrative Agent.

        “Business Day” means any day except a Saturday, Sunday or other day on
which either the New York Stock Exchange is closed, or on which commercial banks
in Chicago and New York City are authorized by law to close.

        “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980.

        “Change in Control” means any of the following events: (a) any Person or
two or more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Principal
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of Principal
Borrower or (b) Principal Borrower ceases to own, directly or indirectly, 100%
of the capital stock of any of its Subsidiaries (or such lesser portion as may
be owned by Principal Borrower as of the date hereof); or (c) “Change of
Control”, “Change in Control”, or terms of similar import under any document or
instrument governing or relating to Debt of or equity in such Person. As used
herein, “beneficial ownership” shall have the meaning provided in Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934.

        “Closing Date” means the date of this Agreement.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

        “Collateral” means all property, now existing or hereafter acquired,
that is mortgaged or pledged to, or purported to be subjected to a Lien in favor
of, Administrative Agent, for the benefit of Administrative Agent and Lenders,
pursuant to this Agreement and the Security Documents, including, without
limitation, all of the property described in Schedule 9.1 hereto.

        “Commitment Annex” means Annex A to this Agreement.

        “Commitment Expiry Date” means the fifth (5th) calendar anniversary of
the Closing Date.

        “Compliance Certificate” means a certificate, duly executed by a
Responsible Officer of Borrower Representative, appropriately completed and
substantially in the form of Exhibit B hereto.

        “Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any swap agreement or other derivative instrument, to the
extent not yet due and payable; (d) to make take-or-pay or similar payments if

3

--------------------------------------------------------------------------------


required regardless of nonperformance by any other party or parties to an
agreement; or (e) for any obligations of another Person pursuant to any guaranty
or pursuant to any agreement to purchase, repurchase or otherwise acquire any
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to preserve the solvency,
financial condition or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guarantied or otherwise supported or, if not a fixed and determinable amount,
the maximum amount so guarantied or otherwise supported.

        “Credit Exposure” means any period of time during which the Revolving
Loan Commitment or Term Loan Commitment is outstanding or any Loan,
Reimbursement Obligation or other Obligation remains unpaid or any Letter of
Credit or Support Agreement remains outstanding; provided, however, that no
Credit Exposure shall be deemed to exist solely due to the existence of
contingent indemnification liability, absent the assertion of a claim, or the
known existence of a claim reasonably likely to be asserted, with respect
thereto.

        “Credit Party” means any guarantor under a guaranty of the Obligations
or any part thereof, any Borrower and any other Person (other than
Administrative Agent, a Lender or a participant of a Lender), whether now
existing or hereafter acquired or formed, that becomes obligated as a borrower,
guarantor, surety, indemnitor, pledgor, assignor or other obligor under any
Financing Document, including, without limitation, Derma Sciences Canada Inc.;
and “Credit Parties” means all such Persons, collectively.

        “Debt” of a Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising and paid on a timely
basis and in the Ordinary Course of Business, (d) all capital leases of such
Person, (e) all non-contingent obligations of such Person to reimburse any bank
or other Person in respect of amounts paid under a letter of credit, banker’s
acceptance or similar instrument, (f) all equity securities of such Person
subject to repurchase or redemption otherwise than at the sole option of such
Person, (g) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person,
(h) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts; (i) all Debt of others guarantied by such Person; (j) off-balance
sheet liabilities and/or Pension Plan liabilities or Multiemployer Plan
liabilities of such Person; (k) obligations arising under non-compete
agreements; and (l) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business. Without duplication of any of the foregoing, Debt
of Borrowers shall include any and all Loans and Letter of Credit Liabilities.

        “Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.

        “Defaulted Lender” means, so long as such failure shall remain in
existence and uncured, any Lender which shall have failed to make any Loan or
other credit accommodation, disbursement, settlement or reimbursement required
pursuant to the terms of any Financing Document.

        “Deposit Account” means a “deposit account” (as defined in Article 9 of
the UCC).

        “Deposit Account Control Agreement” means an agreement, in form and
substance satisfactory to Administrative Agent, among Administrative Agent, any
applicable Borrower and each bank or financial institution in which such
Borrower maintains a Deposit Account pursuant to which Administrative Agent
shall obtain “control” (as defined in Article 9 of the UCC) over such Deposit
Account.

        “Dollars” or “$” means the lawful currency of the United States of
America.

        “Eligible Accounts” means, subject to the criteria below, an account
receivable of a Borrower, which was generated in the Ordinary Course of
Business, which was generated originally in the name of such Borrower and not
acquired via assignment or otherwise (unless otherwise agreed to by
Administrative Agent in writing), and which Administrative Agent, in its good
faith credit judgment and discretion, deems to be an Eligible Account. The net

4

--------------------------------------------------------------------------------


amount of Eligible Accounts at any time shall be (a) the face amount of such
Eligible Accounts as originally billed minus all cash collections and other
proceeds of such Account received from or on behalf of the Account Debtor
thereunder as of such date and any and all returns, rebates, discounts (which
may, at Administrative Agent’s option, be calculated on shortest terms),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time, and (b) adjusted by applying percentages (known as
“liquidity factors”) by payor and/or payor class based upon the applicable
Borrower’s actual recent collection history for each such payor and/or payor
class in a manner consistent with Administrative Agent’s underwriting practices
and procedures. Such liquidity factors may be adjusted by Administrative Agent
from time to time as warranted by Administrative Agent’s underwriting practices
and procedures and using Administrative Agent’s good faith credit judgment.
Without limiting the generality of the foregoing, no Account shall be an
Eligible Account if:

        (a)     the Account remains unpaid more than ninety (90) days past the
invoice date (but in no event more than ninety (90) days after the applicable
goods have been delivered);

        (b)     the Account is subject to any defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment of any kind (but only to the extent of such defense, set-off,
recoupment, counterclaim, deduction, discount, credit, chargeback, freight
claim, allowance, or adjustment), or the applicable Borrower is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process;

        (c)     if the Account arises from the sale of goods, any part of any
goods the sale of which has given rise to the Account has been returned,
rejected, lost, or damaged (but only to the extent that such goods have been so
returned, rejected, lost or damaged);

        (d)     if the Account arises from the sale of goods, the sale was not
an absolute, bona fide sale, or the sale was made on consignment or on approval
or on a sale-or-return or bill-and-hold or progress billing basis, or the sale
was made subject to any other repurchase or return agreement, or the goods have
not been shipped to the Account Debtor or its designee or the sale was not made
in compliance with applicable Laws;

        (e)     if the Account arises from the performance of services, the
services have not actually been performed or the services were undertaken in
violation of any law or the Account represents a progress billing for which
services have not been fully and completely rendered;

        (f)     the Account is subject to a Lien other than a Permitted Lien, or
Administrative Agent does not have a Lien on such Account;

        (g)     the Account is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment, unless Administrative Agent has
“control” (as defined in Article 9 of the UCC) over and/or possession of (as
applicable depending on whether such asset is tangible or electronic) such
Chattel Paper or Instrument;

        (h)     the Account Debtor is an Affiliate or Subsidiary of a Credit
Party, or if the Account Debtor holds any Debt of a Credit Party;

        (i)     more than ten percent (10%) of the aggregate balance of all
Accounts not then subject to a good faith dispute owing from the Account Debtor
obligated on the Account are ineligible under subclause (a) above (in which
case, all Accounts from such Account Debtor shall be ineligible);

        (j)     without limiting the provisions of subclause (i) above, fifty
percent (50%) or more of the aggregate unpaid Accounts from the Account Debtor
obligated on the Account are not deemed Eligible Accounts under this Agreement
for any reason;

        (k)     the total unpaid Accounts of the Account Debtor obligated on the
Account exceed twenty percent (20%) of the net amount of all Eligible Accounts
owing from all Account Debtors (but only the amount of the Accounts of such
Account Debtor exceeding such 20% limitation shall be considered ineligible);

5

--------------------------------------------------------------------------------


        (l)     any covenant, representation or warranty contained in the
Financing Documents with respect to such Account has been breached in any
respect;

        (m)     the Account is unbilled or has not been invoiced to the Account
Debtor in accordance with the procedures and requirements of the applicable
Account Debtor;

        (n)     the Account is an obligation of an Account Debtor that is the
federal (or local) government or a political subdivision thereof, unless
Administrative Agent has agreed to the contrary in writing and Administrative
Agent has received from the Account Debtor the acknowledgement of Administrative
Agent’s notice of assignment of such obligation pursuant to this Agreement;

        (o)     the Account is an obligation of an Account Debtor that has
suspended business, made a general assignment for the benefit of creditors, is
unable to pay its debts as they become due or as to which a petition has been
filed (voluntary or involuntary) under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or the Account is an Account as
to which any facts, events or occurrences exist which could reasonably be
expected to impair the validity, enforceability or collectibility of such
Account or reduce the amount payable or delay payment thereunder;

        (p)     the Account Debtor has its principal place of business or
executive office outside the United States

        (q)     the Account is payable in a currency other than United States
dollars;

        (r)     the Account Debtor is an individual;

        (s)     the Borrower owning such Account has not signed and delivered to
Administrative Agent notices, in the form requested by Administrative Agent,
directing the Account Debtors to make payment to the applicable Lockbox Account;

        (t)     the Account includes late charges or finance charges (but only
such portion of the Account shall be ineligible);

        (u)     the Account arises out of the sale of any Inventory upon which
any other Person holds, claims or asserts a Lien; or

        (v)     the Account or Account Debtor fails to meet such other
specifications and requirements which may from time to time be established by
Administrative Agent in its good faith credit judgment and discretion.

        “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, and (iv) any other Person (other than a natural person)
approved by (a) Administrative Agent, and (b) unless Administrative Agent has
not completed the primary syndication of the Loans and/or an Event of Default
has occurred and is continuing, Borrower Representative (such approval of
Borrower Representative not to be unreasonably withheld or delayed, and shall be
deemed provided unless expressly withheld by Borrower Representative within
three (3) Business Days of request therefor); provided that notwithstanding the
foregoing, (x) “Eligible Assignee” shall not include Borrowers or any of
Borrowers’ Affiliates or Subsidiaries and (y) no proposed assignee intending to
assume all or any portion of the Revolving Loan Commitment or any unfunded
portion of the Term Loan Commitment shall be an Eligible Assignee unless such
proposed assignee either already holds a portion of such Revolving Loan
Commitment or Term Loan Commitment, or has been approved as an Eligible Assignee
by Administrative Agent.

        “Eligible Inventory” means Inventory owned by Borrowers and acquired and
dispensed by Borrowers in the Ordinary Course of Business that Administrative
Agent, in its good faith credit judgment and discretion, deems to be Eligible
Inventory. Without limiting the generality of the foregoing, no Inventory shall
be Eligible Inventory if:

6

--------------------------------------------------------------------------------


        (a)     such Inventory is not owned by Borrowers free and clear of all
Liens and rights of any other Person (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure Borrowers’ performance with respect to that Inventory);

        (b)     such Inventory is placed on consignment or is in transit;

        (c)     such Inventory is covered by a negotiable document of title,
unless such document has been delivered to Administrative Agent with all
necessary endorsements, free and clear of all Liens except those in favor of
Administrative Agent;

        (d)     such Inventory is excess, obsolete, unsalable, shopworn,
seconds, damaged, unfit for sale, unfit for further processing, is of
substandard quality or is not of good and merchantable quality, free from any
defects;

        (e)     such Inventory consists of display items or packaging, packing
or shipping materials, manufacturing supplies or Work-In-Process;

        (f)     such Inventory is not subject to a first priority Lien in favor
of Administrative Agent;

        (g)     such Inventory consists of goods that can be transported or sold
only with licenses that are not readily available or of any substances defined
or designated as hazardous or toxic waste, hazardous or toxic material,
hazardous or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

        (h)     such Inventory is not covered by casualty insurance reasonably
acceptable to Administrative Agent;

        (i)     any covenant, representation or warranty contained in the
Financing Documents with respect to such Inventory has been breached;

        (j)     such Inventory is located on premises where the aggregate amount
of all Inventory (valued at cost) of Borrowers located thereon is less than
$10,000;

        (k)     such Inventory is located on premises with respect to which
Administrative Agent has not received a landlord, warehouseman, bailee or
mortgagee letter acceptable in form and substance to Administrative Agent;

        (l)     such Inventory consists of (A) discontinued items,
(B) slow-moving or excess items held in inventory, or (C) used items held for
resale;

        (m)     such Inventory consists of non-moving raw materials;

        (n)     such Inventory is used in quality control tests;

        (o)     such Inventory does not meet all standards imposed by any
Governmental Authority, including with respect to its production, acquisition or
importation (as the case may be);

        (p)     such Inventory has an expiration date within the next six (6)
months;

        (q)     such Inventory consists of products that Borrowers have provided
a reserve for obsolescence on;

        (r)     such Inventory is held for rental or lease by or on behalf of
Borrowers;

        (s)     such Inventory is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third parties, which
agreement restricts the ability of Administrative Agent or any Lender to sell or
otherwise dispose of such Inventory;

7

--------------------------------------------------------------------------------


        (t)     such Inventory is included within the definition of Secured
Guaranty Credit;

        (u)     such Inventory is not in the physical custody of Borrower during
any sterilization period or other time such Inventory is not in Borrower’s
possession; or

        (v)     such Inventory fails to meet such other specifications and
requirements which may from time to time be established by Administrative Agent
in its good faith credit judgment. Administrative Agent and Borrowers agree that
Inventory shall be subject to periodic appraisal by Administrative Agent and
that valuation of Inventory shall be subject to adjustment pursuant to the
results of such appraisal. Notwithstanding the foregoing, the valuation of
Inventory shall be subject to any legal limitations on sale and transfer of such
Inventory.

        “Environmental Laws” means any and all Laws relating to the environment
or the effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, medical wastes, Hazardous Materials or
wastes into the environment, including ambient air, surface water, ground water
or land, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of pollutants,
contaminants, medical wastes, Hazardous Materials or wastes or the clean-up or
other remediation thereof.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

        “ERISA Affiliate” shall mean any person required to be aggregated with
any Borrower or any of its Subsidiaries under Section 414(b), 414(c), 414(m) or
414(o) of the Code.

        “ERISA Employee Benefit Plan” means any employee benefit plan within the
meaning of Section 3(3) (other than a Pension Plan or a Multiemployer Plan)
which is maintained or otherwise contributed to by any Borrower or any
Subsidiary of any Borrower or any other ERISA Affiliate.

        “Event of Default” has the meaning set forth in Section 10.1.

        “Financing Documents” means this Agreement, any Notes, the Security
Documents, any fee letter among Merrill Lynch and any of the Borrowers relating
to the transactions contemplated hereby, any subordination or intercreditor
agreement pursuant to which any Debt and/or any Liens securing such Debt is
subordinated to all or any portion of the Obligations and all other documents,
instruments and agreements related to the Obligations and heretofore executed,
executed concurrently herewith or executed at any time and from time to time
hereafter, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

        “GAAP” means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

        “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

        “Guarantor” means Derma Sciences Canada Inc., a Canadian corporation.

        “Hazardous Materials” means (a) any “hazardous substance” as defined in
CERCLA, (b) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act, (c) asbestos, (d) polychlorinated biphenyls, (e) petroleum, its
derivatives, by-products and other hydrocarbons, (f) mold, and (g) any other
pollutant, medical waste, toxic, radioactive, caustic or otherwise hazardous
substance regulated under Environmental Laws.

8

--------------------------------------------------------------------------------


        “Indemnitees” has the meaning set forth in Section 12.15.

        “Intellectual Property” means, with respect to any Person, all patents,
patent applications and like protections, including improvements, divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefore, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.

        “Investment” means any investment in any Person, whether by means of
acquiring (whether for cash, property, services, securities or otherwise) or
holding securities, capital contributions, loans, time deposits, advances,
guaranties or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.

        “IP Proceeds” has the meaning set forth in Schedule 9.1.

        “Laws” means any and all federal, state, provincial, territorial, local
and foreign statutes, laws, judicial decisions, regulations, guidances,
guidelines, ordinances, rules, judgments, orders, decrees, codes, plans,
injunctions, permits, concessions, grants, franchises, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Environmental Laws and Specific Laws.

        “LC Issuer” means one or more banks, trust companies or other Persons in
each case expressly identified by Administrative Agent from time to time, in its
sole discretion, as an LC Issuer for purposes of issuing one or more Letters of
Credit hereunder. Without limitation of Administrative Agent’s discretion to
identify any Person as an LC Issuer, no Person shall be designated as an LC
Issuer unless such Person maintains reporting systems acceptable to
Administrative Agent with respect to letter of credit exposure and agrees to
provide regular reporting to Administrative Agent satisfactory to it with
respect to such exposure.

        “Lender” means each of (a) Merrill Lynch, in its capacity as a lender
hereunder, (b) each other Person party hereto in its capacity as a lender
hereunder, (c) each other Person that becomes a party hereto as Lender pursuant
to Section 12.6, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.

        “Lender Letter of Credit” means a Letter of Credit issued by an LC
Issuer that is also, at the time of issuance of such Letter of Credit, a Lender.

        “Letter of Credit” means a standby letter of credit issued for the
account of any Borrower by an LC Issuer which expires by its terms within one
year after the date of issuance and in any event at least thirty (30) days prior
to the Commitment Expiry Date. Notwithstanding the foregoing, a Letter of Credit
may provide for automatic extensions of its expiry date for one or more
successive one (1) year periods provided that the LC Issuer that issued such
Letter of Credit has the right to terminate such Letter of Credit on each such
annual expiration date and no renewal term may extend the term of the Letter of
Credit to a date that is later than the thirtieth (30th) day prior to the
Commitment Expiry Date.

        “Letter of Credit Liabilities” means, at any time of calculation, the
sum of (a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.

9

--------------------------------------------------------------------------------


        “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) equal to (a) the rate of interest which is identified
and normally published by Bloomberg Professional Service Page BBAM 1 as the
offered rate for loans in United States dollars for the period of one (1) month
under the caption British Bankers Association LIBOR Rates as of 11:00 a.m.
(London time) as adjusted on a daily basis and effective on the second full
Business Day after each such day (unless such date is not a Business Day, in
which event the next succeeding Business Day will be used); divided by (b) the
sum of one minus the daily average during the preceding month of the aggregate
maximum reserve requirement (expressed as a decimal) then imposed under
Regulation D of the Board of Governors of the Federal Reserve System (or any
successor thereto) for “Eurocurrency Liabilities” (as defined therein). If
Bloomberg Professional Service (or another nationally-recognized rate reporting
source acceptable to Administrative Agent) no longer reports the LIBOR or
Administrative Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Administrative Agent in the
London Interbank Market or if such index no longer exists or if Page BBAM 1 no
longer exists or accurately reflects the rate available to Administrative Agent
in the London Interbank Market, Administrative Agent may select a comparable
replacement index or replacement page, as the case may be.

        “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement and the
other Financing Documents, any Borrower or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

        “Litigation” means any action, suit or proceeding before any court,
mediator, arbitrator or Governmental Authority.

        “Loan(s)” means the Term Loan, the Revolving Loans and each and every
advance under the Term Loan, the Revolving Loans or any combination of the
foregoing, as the context may require. All references herein to the “making” of
a Loan or words of similar import shall mean, with respect to the Term Loan, the
making of any advance in respect of a Term Loan.

        “Lockbox” has the meaning set forth in Section 2.11.

        “Lockbox Account” means an account or accounts maintained at the Lockbox
Bank into which collections of Accounts are paid.

        “Lockbox Bank” has the meaning set forth in Section 2.11.

        “Material Adverse Effect” means with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, (a)
a material adverse change in, or a material adverse effect upon, any of (i) the
condition (financial or otherwise), operations, business or properties of any of
the Credit Parties, (ii) the rights and remedies of Administrative Agent or
Lenders under any Financing Document, or the ability of any Credit Party to
perform any of its obligations under any Financing Document to which it is a
party, (iii) the legality, validity or enforceability of any Financing Document,
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document, or (v) the value of any material Intellectual Property
or material Collateral; or (b) an impairment to the likelihood that Eligible
Accounts in general will be collected and paid in the normal course of a
Borrowers’ business and upon the same schedule and with the same frequency as
such Borrowers’ recent collections history.

        “Material Contracts” means (a) employment agreements covering the
management of any Credit Party, (b) collective bargaining agreements or other
similar labor agreements covering any employees of any Credit Party,
(c) agreements for managerial, consulting or similar services to which any
Credit Party is a party or by which it is bound, (d) agreements regarding any
Credit Party, its assets or operations or any investment therein to which any of
its equityholders is a party or by which it is bound, (e) real estate leases,
Intellectual Property licenses, agreements providing for the sale or transfer of
rights to Intellectual Property providing for ongoing royalty or similar payment

10

--------------------------------------------------------------------------------


to the seller or transferor, or other lease or license agreements to which any
Credit Party is a party, either as lessor or lessee, or as licensor or licensee
(other than licenses arising from the purchase of “off the shelf” products), or
seller/transferor or buyer/transferee, (f) customer, distribution, marketing or
supply agreements to which any Credit Party is a party, (g) partnership
agreements to which any Credit Party is a general partner or joint venture
agreements to which any Credit Party is a party, (h) third party billing
arrangements to which any Credit Party is a party, or (i) any other agreements
or instruments to which any Credit Party is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect, provided that, in each
case with respect to the preceding clauses (a), (c), (d), (e) and (f) such
agreement or contract requires payment of more than $250,000 in any year.

        “Maximum Lawful Rate” has the meaning set forth in Section 2.7.

        “Merrill Lynch” means Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc.

        “Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA.

        “Non-Funding Lender” means a Lender that has delivered a notice to the
Administrative Agent stating that such Lender shall cease making Revolving Loans
and/or advances in respect of the Term Loan (if any portion of the Term Loan
Commitment remains unfunded and available at the applicable time) due to the
non-satisfaction of one or more conditions set forth in Article 7, and
specifying any such non-satisfied conditions; provided, however, that any Lender
delivering any such notice shall be a Non-Funding Lender solely over the period
commencing on the Business Day following receipt by Administrative Agent of such
notice, and terminating on such date that such Lender has either revoked the
effectiveness of such notice or acknowledged to Administrative Agent the
satisfaction of the condition specified in such notice.

        “Notes” shall have the meaning set forth in Section 2.3.

        “Notice of Borrowing” means a notice of a Responsible Officer of
Borrower Representative, appropriately completed and substantially in the form
of Exhibit D hereto.

        “Notice of LC Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Administrative Agent with respect to any issuance,
increase or extension of a Letter of Credit specifying: (a) the date of issuance
or increase of a Letter of Credit; (b) the identity of the LC Issuer with
respect to such Letter of Credit, (c) the expiry date of such Letter of Credit;
(d) the proposed terms of such Letter of Credit, including the face amount; and
(e) the transactions that are to be supported or financed with such Letter of
Credit or increase thereof.

        “Obligations” means all obligations, liabilities and indebtedness
(monetary (including post-petition interest, whether or not allowed) or
otherwise) of each Credit Party under this Agreement or any other Financing
Document, in each case howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due. In addition to, but without duplication of, the foregoing, the
Obligations shall include, without limitation, all obligations, liabilities and
indebtedness arising from or in connection with all Support Agreements and all
Lender Letters of Credit.

        “OFAC” means the U.S. Department of Treasury Office of Foreign Assets
Control.

        “OFAC Lists” means, collectively, the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

        “Ordinary Course of Business” means, in respect of any transaction
involving any Credit Party, the ordinary course of business of such Credit
Party, as conducted by such Credit Party in accordance with past practices.

11

--------------------------------------------------------------------------------


        “Orderly Liquidation Value” means the net amount (after all costs of
sale), expressed in terms of money, which Administrative Agent, in its good
faith discretion, estimates can be realized from a sale, as of a specific date,
given a reasonable period to find a purchaser(s), with the seller being
compelled to sell on an as-is/where-is basis.

        “Organizational Documents” means, with respect to any Person other than
a natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability or members agreement).

        “Payment Account” means the account specified on the signature pages
hereof into which all payments by or on behalf of each Borrower to
Administrative Agent under the Financing Documents shall be made, or such other
account as Administrative Agent shall from time to time specify by notice to
Borrower Representative.

        “Payment Notification” means a written notification substantially in the
form of Exhibit E hereto.

        “Pension Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code.

        “Permits” means all governmental licenses, authorizations, provider
numbers, supplier numbers, registrations, permits, drug or device authorizations
and approvals, certificates, franchises, qualifications, accreditations,
consents and approvals required under all applicable Laws and required in order
to carry on its business as now conducted.

        “Permitted Acquisitions” means the acquisition of all or substantially
all of the assets of another Person, or of a business line or a unit or division
of another Person, provided that after giving effect to such acquisition, no
Event of Default has occurred and is continuing or would exist after giving
effect to such acquisition, there shall be no decrease in the Borrowers’
tangible net worth after giving effect to such acquisition (as confirmed to
Administrative Agent pursuant to a written certificate from a Responsible
Officer of Borrowers) and the aggregate amount of such acquisitions during the
term of this Agreement (together with the aggregate amount of all acquisitions
permitted under clause (h) of the definition of Permitted Investments during the
term of this Agreement) shall not exceed $1,000,000, unless otherwise approved
by Administrative Agent in writing, which approval shall not be unreasonably
withheld.

        “Permitted Affiliate” means with respect to any Person (a) any Person
that directly or indirectly controls such Person, and (b) any Person which is
controlled by or is under common control with such controlling Person. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote eighty percent (80%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

        “Permitted Asset Dispositions” means the following Asset Dispositions
provided that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (i) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(ii) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries,
(iii) the granting of non-exclusive licenses, and (iv) dispositions approved by
Administrative Agent and, if the disposition pertains to Intellectual Property
or real property Collateral, by Required Lenders.

        “Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower to any governmental
tax authority or other third party, a contest maintained in good faith by
appropriate proceedings promptly instituted and diligently conducted and with
respect to which such reserve or other appropriate provision, if any, as shall
be required in conformity with GAAP shall have been made on the books and
records and financial statements of the applicable Borrower(s); provided,
however, that (a) compliance with the obligation that is the subject of such
contest is effectively stayed during such challenge; (b) Borrowers’ title

12

--------------------------------------------------------------------------------


to, and its right to use, the Collateral is not adversely affected thereby and
Administrative Agent’s Lien and priority on the Collateral are not adversely
affected, altered or impaired thereby; (c) the Collateral or any part thereof or
any interest therein shall not be in any danger of being sold, forfeited or lost
by reason of such contest by Borrowers; (d) Borrowers have given Administrative
Agent notice of the intent to so contest the obligation and the commencement of
such contest and upon request by Administrative Agent, from time to time, notice
of the status of such contest by Borrowers and/or confirmation of the continuing
satisfaction of this definition; and (e) upon a final determination of such
contest, Borrowers shall promptly comply with the requirements thereof.

        “Permitted Contingent Obligations” means : (a) Contingent Obligations
arising in respect of the Debt under the Financing Documents and Letter of
Credit Liabilities; (b) Contingent Obligations outstanding on the date of this
Agreement and set forth on Schedule 5.1 (but not including any refinancings,
extensions, increases or amendments to the indebtedness underlying such
Contingent Obligations other than extensions of the maturity thereof without any
other change in terms); (c) Contingent Obligations incurred in the Ordinary
Course of Business with respect to surety and appeal bonds, performance bonds
and other similar obligations not to exceed $25,000 in the aggregate at any time
outstanding and with respect to bonds provided to utilities with respect to
utility services provided to Borrowers in the Ordinary Course of Business; and
(d) other Contingent Obligations not permitted by the preceding clauses, not to
exceed $25,000 in the aggregate at any time outstanding.

        “Permitted Distributions” means the following Restricted Distributions:
(a) dividends by any Subsidiary of any Borrower to such parent Borrower;
(b) dividends payable solely in common stock; and (c) repurchases of stock of
former employees, directors or consultants pursuant to stock repurchase
agreements so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided
that such repurchase does not exceed $50,000 in the aggregate per fiscal year.

        “Permitted Indebtedness” means: (a) Borrower’s Debt to Administrative
Agent and each Lender under this Agreement and the other Financing Documents;
(b) Debt incurred as a result of endorsing negotiable instruments received in
the Ordinary Course of Business; (c) purchase money Debt not to exceed $200,000
at any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; (d) Debt existing on the date of this Agreement and described on
Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to such Debt other than extensions of the maturity thereof without
any other change in terms); (e) Debt, if any, arising under swap agreements or
other derivative instruments; (f) trade accounts payable arising and paid on a
timely basis and in the Ordinary Course of Business; and (g) Debt in the form of
insurance premiums financed through the applicable insurance company; and (h)
Subordinated Debt.

        “Permitted Investments” means: (a) Investments shown on Schedule 5.5 and
existing on the Closing Date; (b) (i) cash equivalents, and (ii) any similar
short term Investments permitted by Borrowers’ investment policy, as amended
from time to time, provided that any new investment policy (and any material
amendments to any such policy, including the current policy) has been approved
in writing by Administrative Agent in its reasonable discretion; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business; (d)
Investments consisting of loans to employees, officers or directors relating to
the purchase of equity securities of Borrowers or their Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrowers’ Board of
Directors (or other governing body), but the aggregate of all such loans
outstanding may not exceed $100,000 at any time; (e) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the Ordinary Course of
Business; (f) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the Ordinary Course of Business; provided that this subpart (f)
shall not apply to Investments of Borrowers in any Subsidiary; (g) Investments
consisting of Deposit Accounts or Securities Accounts subject to a Deposit
Account Control Agreement or Securities Account Control Agreement in favor of
Administrative Agent or which are otherwise permitted under Section 5.9;
(h) Investments consisting of the acquisition of all or substantially all of the
capital stock of another Person or the formation of a new Subsidiary provided
that after giving effect to such acquisition, no Event of Default has occurred
and is continuing or would exist after giving effect to such acquisition, there
shall be no decrease in the Borrowers’ tangible net worth after giving effect to
such acquisition (as confirmed to Administrative Agent pursuant to a written
certificate from a Responsible Officer of Borrowers), the aggregate amount of
such acquisitions during the term of

13

--------------------------------------------------------------------------------


this Agreement (together with all Permitted Acquisitions during the term of this
Agreement) shall not exceed $500,000 and the Borrowers shall have complied with
Section 5.5(b); (i) purchases by Borrower of the rights to test, develop,
manufacture, sell or market any new pharmaceutical, drug or medical device
(and/or any Intellectual Property related thereto) that will upon such purchase
become a Product of Borrowers (provided that, nothing in the foregoing shall be
interpreted or construed to contradict or limit any of Borrowers’obligations
under Article 8, particularly including without limitation the obligations of
Borrowers to give prior written notice to Administrative Agent of
Borrowers’intentions to begin testing, developing, manufacturing, selling or
marketing any new Product); and (j) other Investments in an amount not exceeding
$50,000 in the aggregate.

        “Permitted Liens” means: (a) deposits or pledges of cash to secure
obligations under workmen’s compensation, social security or similar laws, or
under unemployment insurance (but excluding Liens arising under ERISA)
pertaining to a Borrower’s employees, if any; (b) deposits or pledges of cash to
secure bids, tenders, contracts (other than contracts for the payment of money
or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than Intellectual Property and any Collateral which is part of the Borrowing
Base, arising in the Ordinary Course of Business with respect to obligations
which are not due, or which are being contested pursuant to a Permitted Contest;
(d) Liens on Collateral, other than Intellectual Property and Accounts, for
taxes or other governmental charges not at the time delinquent or thereafter
payable without penalty or the subject of a Permitted Contest; (e) attachments,
appeal bonds, judgments and other similar Liens on Collateral other than
Intellectual Property and Accounts, for sums not exceeding $100,000 in the
aggregate arising in connection with court proceedings; provided, however, that
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) Liens and
encumbrances in favor of Administrative Agent under the Financing Documents;
(g) Liens on assets, other than Intellectual Property and Accounts, to the
extent existing on the date hereof and set forth on Schedule 5.2; and (h) any
Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Indebtedness provided, however, that such Lien attaches
concurrently with or within twenty (20) days after the acquisition thereof.

        “Permitted Modifications” means (a) such amendments or other
modifications to a Borrower’s Organizational Documents as are required under
this Agreement or by applicable Law and fully disclosed to Administrative Agent
within thirty (30) days after such amendments or modifications have become
effective, (b) such amendments or modifications to a Borrower’s Organizational
Documents (other than those involving a change in the name of a Borrower or
involving a reorganization of the Borrower under the laws of a different
jurisdiction) that would not adversely affect the rights and interests of the
Administrative Agent or Lenders and fully disclosed to Administrative Agent
within thirty (30) days after such amendments or modifications have become
effective, and (c) such modifications to the name of a Borrower or involving a
reorganization of the Borrower under the laws of a different jurisdiction so
long as the provisions of Section 9.2(d) are fully complied with prior to the
effectiveness of such amendments or modifications.

        “Person” means any natural person, corporation, limited liability
company, professional association, limited partnership, general partnership,
joint stock company, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, and any Governmental Authority.

        “Principal Borrower” means Derma Sciences, Inc., a Pennsylvania
corporation.

        “Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender, (b) with respect to a Lender’s obligation
to make Revolving Loans, such Lender’s right to receive payments of principal
and interest with respect thereto, such Lender’s right to receive the unused
line fee described in Section 2.2(b), and such Lender’s obligation to share in
Letter of Credit Liabilities and to receive the related Letter of Credit fee
described in Section 2.5(b), the Revolving Loan Commitment Percentage of such
Lender, and (c) for all other purposes with respect to any Lender, the
percentage obtained by dividing (i) the sum of the Revolving Loan Commitment
Amount and Term Loan Commitment Amount of such Lender (or, in the event the
Revolving Loan Commitment or Term Loan Commitment shall have been terminated,
such Lender’s then existing Revolving Loan Outstandings and then outstanding
principal advances of such Lender

14

--------------------------------------------------------------------------------


under the Term Loan, as applicable), by (ii) the sum of the Revolving Loan
Commitment and Term Loan Commitment Amount (or, in the event the Revolving Loan
Commitment or Term Loan Commitment shall have been terminated, the then existing
Revolving Loan Outstandings and then outstanding principal advances of such
Lenders under the Term Loan, as applicable) of all Lenders.

        “Reimbursement Obligations” means, at any date, the obligations of each
Borrower then outstanding to reimburse (a) Administrative Agent for payments
made by Administrative Agent under a Support Agreement, and/or (b) any LC
Issuer, for payments made by such LC Issuer under a Lender Letter of Credit.

        “Required Lenders” means at any time Lenders holding (a) fifty-one
percent (51%) or more of the sum of the Revolving Loan Commitment and the Term
Loan Commitment (taken as a whole), or (b) if the Revolving Loan Commitment or
Term Loan Commitment has been terminated, fifty-one percent (51%) or more of the
sum of (x) the then aggregate outstanding principal balance of the Loans plus
(y) the then aggregate amount of Letter of Credit Liabilities.

        “Responsible Officer” means any of the Chief Executive Officer or Chief
Financial Officer of the applicable Borrower.

        “Restricted Distribution” means as to any Person (a) any dividend or
other distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person or (ii) any option, warrant or other right
to acquire any equity interests in such Person, (c) any management fees,
salaries or other fees or compensation to any Person holding an equity interest
in a Borrower or a Subsidiary of a Borrower (other than (A) payments of salaries
to individuals, (B) directors fees, (C) the issuance of stock options or
restricted stock to employees and board members, and (D) advances and
reimbursements to employees or directors, all in the Ordinary Course of Business
and consistent with past practices), an Affiliate of a Borrower or an Affiliate
of any Subsidiary of a Borrower, (d) any lease or rental payments to an
Affiliate or Subsidiary of a Borrower, or (e) repayments of or debt service on
loans or other indebtedness held by any Person holding an equity interest in a
Borrower or a Subsidiary of a Borrower, an Affiliate of a Borrower or an
Affiliate of any Subsidiary of a Borrower unless permitted under and made
pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.

        “Revolving Lender” means each Lender having a Revolving Loan Commitment
Amount in excess of zero (or, in the event the Revolving Loan Commitment shall
have been terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of zero).

        “Revolving Loan Availability” means, at any time, the Revolving Loan
Limit less the Revolving Loan Outstandings.

        “Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

        “Revolving Loan Commitment” means the sum of each Lender’s Revolving
Loan Commitment Amount, which is equal to $8,000,000.00.

        “Revolving Loan Commitment Amount” means, (i) as to any Lender that is a
Lender on the Closing Date, the dollar amount set forth opposite such Lender’s
name on the Commitment Annex under the column “Revolving Loan Commitment
Amount”, as such amount may be adjusted from time to time by any amounts
assigned (with respect to such Lender’s portion of Revolving Loans outstanding
and its commitment to make Revolving Loans) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party and (ii) as to
any Lender that becomes a Lender after the Closing Date, the amount of the
“Revolving Loan Commitment Amount(s)” of other Lender(s) assigned to such new
Lender pursuant to the terms of the effective assignment agreement(s) pursuant
to which such new Lender shall become a Lender, as such amount may be adjusted
from time to time by any amounts assigned (with respect to such Lender’s portion
of Revolving Loans

15

--------------------------------------------------------------------------------


outstanding and its commitment to make Revolving Loans) pursuant to the terms of
any and all effective assignment agreements to which such Lender is a party.

        “Revolving Loan Commitment Percentage” means, as to any Lender, (a) on
the Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

        “Revolving Loan Limit” means, at any time, the lesser of (a) the
Revolving Loan Commitment and (b) the Borrowing Base.

        “Revolving Loan Note” means any Note evidencing any portion of any
Revolving Loan.

        “Revolving Loan Outstandings” means at any time of calculation the sum
of the then existing aggregate outstanding principal amount of Revolving Loans
and the then existing Letter of Credit Liabilities.

        “Revolving Loans” has the meaning set forth in Section 2.1(b)(i).

        “SEC” means the United States Securities and Exchange Commission.

        “Secured Guaranty Credit” has the meaning set forth in that certain
Secured Guaranty entered into by Guarantor on even date herewith.

        “Securities Account” means a “securities account” (as defined in Article
9 of the UCC), an investment account, or other account in which Investment
Property or Securities are held or invested for credit to or for the benefit of
any Borrower.

        “Securities Account Control Agreement” means an agreement, in form and
substance satisfactory to Administrative Agent, among Administrative Agent, any
applicable Borrower and each securities intermediary in which such Borrower
maintains a Securities Account pursuant to which Administrative Agent shall
obtain “control” (as defined in Article 9 of the UCC) over such Securities
Account.

        “Security Document” means this Agreement and any other agreement,
document or instrument executed concurrently herewith or at any time hereafter
pursuant to which one or more Credit Parties or any other Person either (a)
guaranties payment or performance of all or any portion of the Obligations,
and/or (b) provides, as security for all or any portion of the Obligations, a
Lien on any of its assets in favor of Administrative Agent for its own benefit
and the benefit of the Lenders, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.

        “Solvent” means, with respect to any Person, that such Person (a) owns
and will own assets the fair saleable value of which are (i) greater than the
total amount of its liabilities (including Contingent Obligations) required to
be classified upon a balance sheet as liabilities in accordance with GAAP, and
(ii) greater than the amount that will be required to pay the probable
liabilities of its then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (b) has capital that is not unreasonably small in relation to
its business as presently conducted or after giving effect to any contemplated
transaction; and (c) does not intend to incur and does not believe that it will
incur debts beyond its ability to pay such debts as they become due.

        “Subordinated Debt” means any Debt of Borrowers subject to a
Subordination Agreement and incurred with the prior written consent of
Administrative Agent pursuant to the applicable Subordinated Debt Documents
related thereto and provided in advance to Administrative Agent, all of which
documents must be in form and substance acceptable to Administrative Agent in
its sole discretion. As of the Closing Date, the only Subordinated Debt is that
certain unsecured Promissory Note made by Western Medical for the benefit of
Borrower.

16

--------------------------------------------------------------------------------


        “Subordinated Debt Documents” means, with respect to any Debt subject to
a Subordination Agreement, any and all documents evidencing and/or securing such
Debt. As of the Closing Date, the only Subordinated Debt Documents is that
certain unsecured Promissory Note made by Western Medical for the benefit of
Borrower.

        “Subordination Agreement” means any agreement between Administrative
Agent and another creditor of Borrowers, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof, pursuant to which the Debt owing from any Borrower(s)
and/or the Liens securing such Debt granted by any Borrower(s) to such creditor
are subordinated in any way to the Obligations and the Liens created under the
Security Documents, the terms and provisions of which such Subordination
Agreements have been agreed to by and are acceptable to Administrative Agent in
the exercise of its sole discretion.

        “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.

        “Support Agreement” has the meaning set forth in Section 2.5(a).

        “Supported Letter of Credit” means a Letter of Credit issued by an LC
Issuer in reliance on one or more Support Agreements.

        “Taxes” has the meaning set forth in Section 2.8.

        “Term Loan” has the meaning set forth in Section 2.1(a).

        “Term Loan Commitment” means the sum of each Lender’s Term Loan
Commitment Amount, which is equal to $6,000,000.00.

        “Term Loan Commitment Amount” means, at any time, (i) as to any Lender
that is a Lender on the Closing Date, the dollar amount equal to the dollar
amount set forth opposite such Lender’s name on the Commitment Annex under the
column “Term Loan Commitment Amount”, as such amount and such Lender’s Term Loan
Commitment Percentage may be adjusted from time to time by any amounts assigned
(with respect to such other Lender’s portion of Term Loans outstanding) pursuant
to the terms of any and all effective Assignment Agreement to which such Lender
is a party and (ii) as to any Lender that becomes a Lender after the Closing
Date, the amount of the “Term Loan Commitment Amount(s)” of other Lender(s)
assigned to such new Lender pursuant to the terms of the effective Assignment
Agreement(s) pursuant to which such new Lender shall become a Lender, as such
amount may be adjusted from time to time by any amounts assigned pursuant to the
terms of any and all effective Assignment Agreement to which such Lender is a
party.

        “Term Loan Commitment Percentage” means, at any time, (i) as to any
Lender that is a Lender on the Closing Date, the percentage set forth opposite
such Lender’s name on the Commitment Annex under the column “Term Loan
Commitment Percentage”, as such percentage may be adjusted from time to time by
any portions thereof assigned (with respect to such other Lender’s portion of
Term Loans outstanding and its commitment to make Term Loans) pursuant to the
terms of any and all effective assignment agreements to which such Lender is a
party, and (ii) as to any Lender that becomes a Lender after the Closing Date,
the portion of the “Term Loan Commitment Percentage(s)“of other Lender(s)
assigned to such new Lender pursuant to the terms of the effective assignment
agreement(s) pursuant to which such new Lender shall become a Lender, as such
percentage may be adjusted from time to time by any portions thereof assigned
(with respect to any such other Lender’s portion of

17

--------------------------------------------------------------------------------


Term Loans outstanding and its commitment to make Term Loans) pursuant to the
terms of any and all effective assignment agreements to which such Lender is a
party.

        “Term Note” means any Note evidencing any portion of the Term Loan.

        “Termination Date” means the earlier to occur of (a) the Commitment
Expiry Date, or (b) any date on which Administrative Agent or Required Lenders
elect to accelerate the maturity of the Loans or terminate either of the
Revolving Loan Commitment or Term Loan Commitment pursuant to Section 10.2.

        “UCC” means the Uniform Commercial Code of the State of New York. or of
any other state the laws of which are required to be applied in connection with
the perfection of security interests in any Collateral.

        “United States” means the United States of America.

        “Work-In-Process” means Inventory that is not a product that is finished
and approved by a Borrower in accordance with applicable Laws and such
Borrower’s normal business practices for release and delivery to customers.

Section 1.2 Accounting Terms and Determinations. Accounting terms not defined in
this Agreement shall be construed following GAAP, and calculations and
determinations must be made following GAAP, in each case, applied on a basis
consistent with the most recent audited financial statements of Principal
Borrower delivered to Administrative Agent prior to the Closing Date; provided,
however, that if at any time any change in GAAP would affect the computation of
any financial ratio or financial requirement set forth in any Financing
Document, and either Borrowers, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent and Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders).

Section 1.3 Other Definitional Provisions. References in this Agreement to
“Articles”, “Sections”, “Annexes”, “Exhibits” or “Schedules” shall be to
Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. References
to any statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States. References to any agreement,
instrument or document shall include all schedules, exhibits, annexes and other
attachments thereto. As used in this Agreement, the meaning of the term
“material” or the phrase “in all material respects” is intended to refer to an
act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. All Riders attached hereto are hereby incorporated herein
by this reference and made a part hereof. Headings and captions used in the
Financing Documents (including the Exhibits, Schedules and Annexes hereto and
thereto) are included for convenience of reference only and shall not be given
any substantive effect.

ARTICLE 2 – LOANS AND LETTERS OF CREDIT

        Section 2.1 Loans.

        (a)     Term Loans.

        (i)        Term Loan Amounts.On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make to Borrowers a term loan
in an original principal amount equal to such Lender’s Term Loan Commitment
Percentage (collectively, the “Term Loan”). Each Lender’s obligation to fund the
Term Loan shall be limited to such Lender’s Term Loan Commitment Percentage, and
no Lender shall have any obligation to fund any portion of any Term Loan
required to be funded by any other Lender, but not so funded. No

18

--------------------------------------------------------------------------------


Borrower shall have any right to reborrow any portion of the Term Loan that is
repaid or prepaid from time to time. The Term Loan shall be funded in one
advance on the Closing Date. Borrowers shall deliver to Administrative Agent a
Notice of Borrowing with respect to the proposed Term Loan advance, such Notice
of Borrowing to be delivered no later than noon (Chicago time) two (2) Business
Days prior to the Closing Date.

        (ii)     Scheduled Repayments; Mandatory Prepayments; Optional
Prepayments.

        (A)     There shall become due and payable, and Borrowers shall repay
the Term Loan through, scheduled payments as set forth on Schedule 2.1 attached
hereto. Notwithstanding the payment schedule set forth above, on the Termination
Date, there shall become due, and Borrower shall pay, the entire outstanding
principal amount of the Term Loan, together with accrued and unpaid interest
thereon.

        (B)     There shall become due and payable and Borrowers shall prepay
the Term Loan in the following amounts and at the following times:

        (i)     on the date on which any Credit Party (or Administrative Agent
as loss payee or assignee) receives any casualty proceeds in excess of $100,000
of assets upon which Administrative Agent maintained a Lien, an amount equal to
one hundred percent (100%) of such proceeds (net of out-of-pocket expenses and
repayment of secured debt permitted under clause (c) of the definition of
Permitted Indebtedness and encumbering the property that suffered such
casualty), or such lesser portion of such proceeds as Administrative Agent shall
elect to apply to the Obligations; and

        (ii)     an amount equal to any interest that is deemed to be in excess
of the Maximum Lawful Rate (as defined below) and is required to be applied to
the reduction of the principal balance of the Loans by any Lender as provided
for in Section 2.7.

        (C)     Borrowers may from time to time, with at least two (2) Business
Days prior delivery to Administrative Agent of an appropriately completed
Payment Notification, prepay the Term Loan in whole or in part; provided,
however, that each such prepayment shall be in an amount equal to $100,000 or a
higher integral multiple of $25,000 and shall be accompanied by any prepayment
fees required hereunder.

        (iii)     All Prepayments. Except as this Agreement may specifically
provide otherwise, all prepayments of the Term Loan shall be applied by
Administrative Agent to the outstanding principal balance of the Term Loan in
inverse order of maturity of the scheduled payments thereon. The payments
required under Schedule 2.1 shall continue in the same amount (for so long as
the Term Loan and/or (if applicable) any advance thereunder shall remain
outstanding) notwithstanding any partial prepayment, whether mandatory or
optional, of the Term Loan.

        (b)     Revolving Loans.

        (i)         Revolving Loans and Borrowings. On the terms and subject to
the conditions set forth herein, each Lender severally agrees to make Loans to
Borrowers from time to time as set forth herein (each a “Revolving Loan”, and
collectively, “Revolving Loans”) equal to such Lender’s Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrowers hereunder,
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit. Borrowers shall deliver
to Administrative Agent a Notice of Borrowing with respect to each proposed
Revolving Loan Borrowing, such Notice of Borrowing to be delivered no later than
noon (Chicago time) two (2) Business Days prior to such proposed borrowing. Each
Borrower and each Revolving Lender hereby authorizes Administrative Agent to
make Revolving Loans on behalf of Revolving Lenders, at any time in its sole
discretion, (A) as provided in Section 2.5(c), with respect to obligations
arising under Support Agreements and/or Lender Letters of Credit, and (B) to pay
principal owing in respect of the Loans and interest, fees, expenses and other
charges of any Credit Party from time to time arising under this Agreement or
any other Financing Document. The Borrowing Base shall be determined by
Administrative Agent based on the most recent Borrowing Base Certificate
delivered to Administrative Agent in accordance with this Agreement and such
other information as may be available to Administrative Agent. Without limiting
any other rights and remedies of Administrative Agent hereunder or under the
other Financing Documents,

19

--------------------------------------------------------------------------------


the Revolving Loans shall be subject to Administrative Agent’s continuing right
to withhold from the Borrowing Base reserves, and to increase and decrease such
reserves from time to time, if and to the extent that in Administrative Agent’s
good faith credit judgment and discretion, such reserves are necessary. Such
reserves shall include, without limitation, any reserves imposed by
Administrative Agent as a result of inventory test counts or other inventory
audits.

        (ii)     Mandatory Revolving Loan Repayments and Prepayments.

        (A)     The Revolving Loan Commitment shall terminate on the Termination
Date. On such Termination Date, there shall become due, and Borrowers shall pay,
the entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid interest thereon.

        (B)     If at any time the Revolving Loan Outstandings exceed the
Revolving Loan Limit, then, on the next succeeding Business Day, Borrowers shall
repay the Revolving Loans or cash collateralize Letter of Credit Liabilities in
the manner specified in Section 2.5(e) or cancel outstanding Letters of Credit,
or any combination of the foregoing, in an aggregate amount equal to such
excess.

        (C)     Principal payable on account of Revolving Loans shall be payable
by Borrowers to Administrative Agent (A) immediately upon the receipt by any
Borrower or Administrative Agent of any payments on or proceeds from any of the
Accounts, to the extent of such payments or proceeds, and (B) in full on the
Termination Date.

        Section 2.2 Interest, Interest Calculations and Certain Fees.

        (a)     Interest. From and following the Closing Date, the Loans and the
other Obligations shall bear interest at the sum of the Base Rate plus the
applicable Base Rate Margin, subject to the provisions of Section 10.4 below
regarding default rates of interest. Interest on the Loans shall be paid in
arrears on the first (1st) day of each month and on the Termination Date.
Interest on all other Obligations shall be payable on demand and on the
Termination Date. All interest accruing on and after the Termination Date shall
be immediately due and payable as it accrues. For purposes of calculating
interest, all funds transferred from the Payment Account for application to any
Revolving Loans shall be subject to a three (3) Business Day clearance period.

        (b)     Unused Line Fee. From and following the Closing Date, Borrowers
shall pay Administrative Agent, for the benefit of all Lenders committed to make
Revolving Loans, in accordance with their respective Pro Rata Shares, a fee in
an amount equal to (i) (A) the Revolving Loan Commitment minus (B) the average
daily balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii) one-half of one percent (.5%) per annum. Such fee is
to be paid monthly in arrears on the first day of each month.

        (c)     Collateral Fee. From and following the Closing Date, Borrowers
shall pay Administrative Agent, for its own account and not for the benefit of
any other Lenders, a fee in an amount equal to Two Thousand Dollars ($2,000.00)
per month. Such fee is to be paid monthly in arrears on the first day of each
month.

        (d)     Commitment Fee. Contemporaneous with Borrowers’ execution of
this Agreement, Borrowers shall pay Administrative Agent a fee in an amount
equal to (i) the Revolving Loan Commitment, multiplied by (ii) one percent
(1.0%). Contemporaneous with Borrowers execution of this Agreement, Borrowers
shall pay Administrative Agent a fee in an amount equal to the Term Loan
Commitment multiplied by one percent (1.0%).

        (e)     Deferred Revolving Loan Commitment Fee. If Lenders’ funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate for any reason (whether by voluntary termination by Borrowers, by
reason of the occurrence of an Event of Default or otherwise) prior to the
Commitment Expiry Date, Borrowers shall pay to Administrative Agent a fee as
compensation for the costs of being prepared to make funds available to
Borrowers under this Agreement equal to an amount determined by multiplying the
Revolving Loan Commitment by the following applicable percentage amount: three
percent (3.0%) if termination occurs during the first year following the Closing
Date, two percent (2.0%) if termination occurs during the second year following
the Closing Date, and one percent (1.0%) for any termination occurring
thereafter.

20

--------------------------------------------------------------------------------


        (f)     Audit Fees. Borrowers shall pay to Administrative Agent, for its
own account and not for the benefit of any other Lenders, all reasonable fees
and expenses in connection with audits and inspections of Borrowers’ books and
records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as
Administrative Agent shall deem appropriate, which shall be due and payable on
the later of (i) the first Business Day of the month following the date of
issuance by Administrative Agent of a written request for payment thereof to
Borrowers, or (ii) the tenth (10th) day following the issuance of such notice;
provided, so long as no Default or Event of Default has occurred, Borrowers
shall not be liable for such fees and expenses in excess of $75,000 for any
twelve (12) month period.

        (g)     Wire Fees. Borrowers shall pay to Administrative Agent, for its
own account and not for the account of any other Lenders, on written demand, any
and all fees, costs or expenses which Administrative Agent pays to a bank or
other similar institution (including, without limitation, any fees paid by
Administrative Agent to any other Lender) arising out of or in connection with
(i) the forwarding to Borrowers or any other Person on behalf of Borrowers, by
Administrative Agent, of proceeds of the Loans made by any Lender to Borrowers
pursuant to this Agreement, and (ii) the depositing for collection, by
Administrative Agent, of any check or item of payment received or delivered to
Administrative Agent on account of Obligations.

        (h)     Late Charges. If payments of principal (other than a final
installment of principal upon the Termination Date), interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents are not timely made and remain overdue for a period of five (5) days,
Borrowers, without notice or demand by Administrative Agent, promptly shall pay
to Administrative Agent, for the benefit of the Lenders according to their Pro
Rata Shares, as additional compensation in administering the Obligations, an
amount equal to two percent (2.0%) of each delinquent payment.

        (i)     Computation of Interest and Related Fees. All interest and fees
under each Financing Document shall be calculated on the basis of a 360-day year
for the actual number of days elapsed. The date of funding of a Loan shall be
included in the calculation of interest. The date of payment of a Loan shall be
excluded from the calculation of interest. If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

        (j)     Automated Clearing House Payments. If Administrative Agent so
elects, monthly payments of interest and amortization shall be paid to
Administrative Agent by Automated Clearing House debit of immediately available
funds from the financial institution account designated by Borrower
Representative in the Automated Clearing House debit authorization executed by
Borrowers or Borrower Representative in connection with this Agreement, and
shall be effective upon receipt. Borrowers shall execute any and all forms and
documentation necessary from time to time to effectuate such automatic debiting.
In no event shall any such payments be refunded to Borrowers.

        Section 2.3 Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment or
Term Loan Commitment.

        Section 2.4 Reserves and Escrows.

        (a)         General Reserve and Escrow Requirements. Borrowers agree to
establish and maintain all of the reserves and escrows required in this Section
2.4. All sums so reserved or escrowed may be commingled with the general funds
of Administrative Agent and no such sums shall be deemed to be held in trust for
the benefit of Borrowers. No interest shall be payable on any funds reserved or
escrowed hereunder. All sums so reserved or escrowed shall be part of the
Collateral and shall stand as additional security for all of the Obligations. If
Administrative Agent at any time determines that the amount on deposit in any
reserve or escrow is insufficient for its intended purposes, Borrowers shall,
within ten (10) days following notice from Administrative Agent, deposit such
additional sums as may be required by Administrative Agent. In the event of any
default by Borrowers under the terms of this Agreement or any other Financing
Document, Administrative Agent may, at its discretion, apply amounts on hand in
the reserves or escrows to cure such default. Upon demand of Administrative
Agent, Borrowers shall replenish the applicable reserve or escrow to restore any
sums so applied by Administrative Agent. Upon the occurrence of an Event of
Default and/or the maturity of any portion of the Obligations, the moneys then
remaining

21

--------------------------------------------------------------------------------


on deposit with Administrative Agent shall, at Administrative Agent’s option, be
applied against the Obligations in such order and manner as Administrative Agent
may elect or as may otherwise be required under this Agreement.

        Section 2.5 Letters of Credit and Letter of Credit Fees.

        (a)     Letter of Credit. On the terms and subject to the conditions set
forth herein, the Revolving Loan Commitment may be used by Borrowers, in
addition to the making of Revolving Loans hereunder, for the issuance, prior to
that date which is thirty (30) days prior to the Termination Date, by
(i) Administrative Agent, of letters of credit, guaranties or other agreements
or arrangements (each, a “Support Agreement”) to induce an LC Issuer to issue or
increase the amount of, or extend the expiry date of, one or more Letters of
Credit and (ii) a Lender, identified by Administrative Agent, as an LC Issuer,
of one or more Lender Letters of Credit, so long as, in each case:

        (i)     Administrative Agent shall have received a Notice of LC Credit
Event at least five (5) Business Days before the relevant date of issuance,
increase or extension; and

        (ii)     after giving effect to such issuance, increase or extension,
(A) the aggregate Letter of Credit Liabilities under all Letters of Credit do
not exceed $100,000.00, and (B) the Revolving Loan Outstandings do not exceed
the Revolving Loan Limit.

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any letter of credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender. Each Lender that is an LC Issuer
hereby agrees to give Administrative Agent prompt written notice of each
issuance of a Lender Letter of Credit by such Lender and each payment made by
such Lender in respect of Lender Letters of Credit issued by such Lender.

        (b)     Letter of Credit Fee. Borrowers shall pay to Administrative
Agent, for the benefit of the Revolving Lenders in accordance with their
respective Pro Rata Shares, a letter of credit fee with respect to the Letter of
Credit Liabilities for each Letter of Credit, computed for each day from the
date of issuance of such Letter of Credit to the date that is the last day a
drawing is available under such Letter of Credit, at a rate per annum equal to
the Base Rate Margin then applicable to Revolving Loans. Such fee shall be
payable in arrears on the last day of each calendar month prior to the
Termination Date and on such date. In addition, Borrowers agree to pay promptly
to the LC Issuer any fronting or other fees that it may charge in connection
with any Letter of Credit.

        (c)         Reimbursement Obligations of Borrowers. If either
(i) Administrative Agent shall make a payment to an LC Issuer pursuant to a
Support Agreement, or (ii) any Lender shall honor any draw request under, and
make payment in respect of, a Lender Letter of Credit, (A) the applicable
Borrower shall reimburse Administrative Agent or such Lender, as applicable, for
the amount of such payment by the end of the day on which Administrative Agent
or such Lender shall make such payment and (B) Borrowers shall be deemed to have
immediately requested that Revolving Lenders make a Revolving Loan, in a
principal amount equal to the amount of such payment (but solely to the extent
such Borrower shall have failed to directly reimburse Administrative Agent or,
with respect to Lender Letters of Credit, the applicable LC Issuer, for the
amount of such payment). Administrative Agent shall promptly notify Revolving
Lenders of any such deemed request and each Revolving Lender (other than any
such Revolving Lender that was a Non-Funding Lender at the time the applicable
Supported Letter of Credit or Lender Letter of Credit was issued) hereby agrees
to make available to Administrative Agent not later than noon (Chicago time) on
the Business Day following such notification from Administrative Agent such
Revolving Lender’s Pro Rata Share of such Revolving Loan. Each Revolving Lender
(other than any applicable Non-Funding Lender specified above) hereby absolutely
and unconditionally agrees to fund such Revolving Lender’s Pro Rata Share of the
Loan described in the immediately preceding sentence, unaffected by any
circumstance whatsoever, including, without limitation, (x) the occurrence and
continuance of a Default or Event of Default, (y) the fact that, whether before
or after giving effect to the making of any such Revolving Loan, the Revolving
Loan Outstandings exceed or will exceed the Revolving Loan Limit, and/or (z) the
non-satisfaction of any conditions set forth in Section 7.2. Administrative
Agent hereby agrees to apply the gross proceeds of each Revolving Loan deemed
made pursuant to this Section 2.5(c) in satisfaction of Borrowers’ reimbursement
obligations arising pursuant to this Section 2.5(c). Borrowers shall pay
interest, on demand, on all amounts so paid by Administrative Agent pursuant to
any Support Agreement or to any applicable Lender in honoring a draw request

22

--------------------------------------------------------------------------------


under any Lender Letter of Credit for each day from the date of such payment
until Borrowers reimburse Administrative Agent or the applicable Lender
therefore (whether pursuant to clause (A) or (B) of the first sentence of this
subsection (c)) at a rate per annum equal to the sum of two percent (2%) plus
the interest rate applicable to Revolving Loans for such day.

        (d)     Reimbursement and Other Payments by Borrowers. The obligations
of each Borrower to reimburse Administrative Agent and/or the applicable LC
Issuer pursuant to Section 2.5(c) shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including the following:

        (i)     any lack of validity or enforceability of, or any amendment or
waiver of or any consent to departure from, any Letter of Credit or any related
document;

        (ii)     the existence of any claim, set-off, defense or other right
which any Borrower may have at any time against the beneficiary of any Letter of
Credit, the LC Issuer (including any claim for improper payment), Administrative
Agent, any Lender or any other Person, whether in connection with any Financing
Document or any unrelated transaction, provided, however, that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

        (iii)     any statement or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
whatsoever;

        (iv)     any affiliation between the LC Issuer and Administrative Agent;
or

        (v)     to the extent permitted under applicable law, any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

        (e)     Deposit Obligations of Borrowers. In the event any Letters of
Credit are outstanding at the time that Borrowers prepay or are required to
repay the Obligations or the Revolving Loan Commitment is terminated, Borrowers
shall (i) deposit with Administrative Agent for the benefit of all Revolving
Lenders cash in an amount equal to one hundred and ten percent (110%) of the
aggregate outstanding Letter of Credit Liabilities to be available to
Administrative Agent, for its benefit and the benefit of issuers of Letters of
Credit, to reimburse payments of drafts drawn under such Letters of Credit and
pay any fees and expenses related thereto, and (ii) prepay the fee payable under
Section 2.5(b) with respect to such Letters of Credit for the full remaining
terms of such Letters of Credit assuming that the full amount of such Letters of
Credit as of the date of such repayment or termination remain outstanding until
the end of such remaining terms. Upon termination of any such Letter of Credit
and provided no Event of Default has occurred and is continuing, the unearned
portion of such prepaid fee attributable to such Letter of Credit shall be
refunded to Borrowers, together with the deposit described in the preceding
clause (i) to the extent not previously applied by Administrative Agent in the
manner described herein.

        (f)     Participations in Support Agreements and Lender Letters of
Credit.

        (i)         Concurrently with the issuance of each Supported Letter of
Credit, Administrative Agent shall be deemed to have sold and transferred to
each Revolving Lender (other than any Non-Funding Lenders at the time of such
issuance), and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from Administrative Agent, without
recourse or warranty, an undivided interest and participation in, to the extent
of such Lender’s Pro Rata Share of the Revolving Loan Commitment, Administrative
Agent’s Support Agreement liabilities and obligations in respect of such
Supported Letter of Credit and Borrowers’ Reimbursement Obligations with respect
thereto. Concurrently with the issuance of each Lender Letter of Credit, the LC
Issuer in respect thereof shall be deemed to have sold and transferred to each
Revolving Lender (other than any Non-Funding Lenders at the time of such
issuance), and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from such LC Issuer, without recourse
or warranty, an undivided interest and participation in, to the extent of such
Lender’s Pro Rata Share of the Revolving Loan Commitment, such Lender Letter of
Credit and Borrowers’ Reimbursement Obligations with respect thereto. Any

23

--------------------------------------------------------------------------------


purchase obligation arising pursuant to the immediately two preceding sentences
shall be absolute and unconditional and shall not be affected by any
circumstances whatsoever.

        (ii)     If either (x) Administrative Agent makes any payment or
disbursement under any Support Agreement and/or (y) an LC Issuer makes any
payment or disbursement under any Lender Letter of Credit, and (A) Borrowers
have not reimbursed Administrative Agent or the applicable LC Issuer, as
applicable, in full for such payment or disbursement in accordance with Section
2.5(c), or (B) any reimbursement under any Support Agreement or Lender Letter of
Credit received by Administrative Agent or any LC Issuer, as applicable, from
Borrowers is or must be returned or rescinded upon or during any bankruptcy or
reorganization of any Credit Party or otherwise, each Revolving Lender (other
than any Revolving Lender that was a Non-Funding Lender at the time of the
issuance of such Supported Letter of Credit or Lender Letter of Credit) shall be
irrevocably and unconditionally obligated to pay to Administrative Agent or the
applicable LC Issuer, as applicable, its Pro Rata Share of such payment or
disbursement (but no such payment shall diminish the Obligations of Borrowers
under Section 2.5(c)). To the extent any such Revolving Lender shall not have
made such amount available to Administrative Agent or the applicable LC Issuer,
as applicable, by noon (Chicago time) on the Business Day on which such Lender
receives notice from Administrative Agent or the applicable LC Issuer, as
applicable, of such payment or disbursement, or return or rescission, as
applicable, such Lender agrees to pay interest on such amount to Administrative
Agent or the applicable LC Issuer, as applicable, forthwith on demand accruing
daily at the Federal Funds Rate, for the first three (3) days following such
Lender’s receipt of such notice, and thereafter at the Base Rate plus the Base
Rate Margin in respect of Revolving Loans. Any Revolving Lender’s failure to
make available to Administrative Agent or the applicable LC Issuer, as
applicable, its Pro Rata Share of any such payment or disbursement, or return or
rescission, as applicable, shall not relieve any other Lender of its obligation
hereunder to make available such other Revolving Lender’s Pro Rata Share of such
payment, but no Revolving Lender shall be responsible for the failure of any
other Lender to make available such other Lender’s Pro Rata Share of any such
payment or disbursement, or return or rescission.

        Section 2.6 General Provisions Regarding Payment; Loan Account.

        (a)     All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or counterclaim,
in lawful money of the United States and in immediately available funds. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before noon (Chicago time) on any
date shall be deemed received by Administrative Agent on such date, and any
payments received in the Payment Account after noon (Chicago time) on any date
shall be deemed received by Administrative Agent on the next succeeding Business
Day. Unless otherwise specified herein, the settlement of all payments and
fundings hereunder between or among the parties hereto shall be made in lawful
money of the United States and in immediately available funds.

        (b)     Administrative Agent shall endeavor to provide Borrowers with a
monthly statement regarding the Loans hereunder (but neither Administrative
Agent nor any Lender shall have any liability if Administrative Agent shall fail
to provide any such statement). Unless any Borrower notifies Administrative
Agent of any objection to any such statement (specifically describing the basis
for such objection) within ninety (90) days after the date of receipt thereof,
it shall be deemed final, binding and conclusive upon Borrowers in all respects
as to all matters reflected therein, absent manifest error.

        Section 2.7 Maximum Interest. In no event shall the interest charged
with respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so

24

--------------------------------------------------------------------------------


exceeded, the rate of interest payable shall be equal to the Maximum Lawful
Rate; provided, however, that if at any time thereafter the Stated Rate is less
than the Maximum Lawful Rate, each Borrower shall, to the extent permitted by
law, continue to pay interest at the Maximum Lawful Rate until such time as the
total interest received is equal to the total interest which would have been
received had the Stated Rate been (but for the operation of this provision) the
interest rate payable. Thereafter, the interest rate payable shall be the Stated
Rate unless and until the Stated Rate again would exceed the Maximum Lawful
Rate, in which event this provision shall again apply. In no event shall the
total interest received by any Lender exceed the amount which it could lawfully
have received had the interest been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, any Lender has
received interest hereunder in excess of the Maximum Lawful Rate, such excess
amount shall be applied to the reduction of the principal balance of the Loans
or to other amounts (other than interest) payable hereunder, and if no such
principal or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrowers. Any such reduction in the principal
balance shall be applied to the Obligations owing to Lenders in accordance with
the Pro Rate Share of each Lender. In computing interest payable with reference
to the Maximum Lawful Rate applicable to any Lender, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made.

        Section 2.8 Taxes; Capital Adequacy.

        (a)     All payments of principal and interest on the Loans and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Administrative Agent’s or any Lender’s net income by
the jurisdictions under which Administrative Agent or such Lender is organized
or conducts business (other than solely as the result of entering into any of
the Financing Documents or taking any action thereunder) (all non-excluded items
being called “Taxes”). If any withholding or deduction from any payment to be
made by any Borrower hereunder is required in respect of any Taxes pursuant to
any applicable Law, then Borrowers will: (i) pay directly to the relevant
authority the full amount required to be so withheld or deducted; (ii) promptly
forward to Administrative Agent an official receipt or other documentation
satisfactory to Administrative Agent evidencing such payment to such authority;
and (iii) pay to Administrative Agent for the account of Administrative Agent
and Lenders such additional amount or amounts as is necessary to ensure that the
net amount actually received by Administrative Agent and each Lender will equal
the full amount Administrative Agent and such Lender would have received had no
such withholding or deduction been required. If any Taxes are directly asserted
against Administrative Agent or any Lender with respect to any payment received
by Administrative Agent or such Lender hereunder, Administrative Agent or such
Lender may pay such Taxes and Borrowers will promptly pay such additional
amounts (including any penalty, interest or expense) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had such Taxes not been asserted so long as such
amounts have accrued on or after the day which is two hundred seventy (270) days
prior to the date on which Administrative Agent or such Lender first made
written demand therefor.

        (b)     If any Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to Administrative Agent, for the
account of Administrative Agent and the respective Lenders, the required
receipts or other required documentary evidence, Borrowers shall indemnify
Administrative Agent and Lenders for any incremental Taxes, interest or
penalties that may become payable by Administrative Agent or any Lender as a
result of any such failure.

        (c)         Each Lender that (i) is organized under the laws of a
jurisdiction other than the United States, and (ii)(A) is a party hereto on the
Closing Date or (B) purports to become an assignee of an interest as a Lender
under this Agreement after the Closing Date (unless such Lender was already a
Lender hereunder immediately prior to such assignment) (each such Lender a
“Foreign Lender”) shall execute and deliver to each of Borrowers and
Administrative Agent one or more (as Borrowers or Administrative Agent may
reasonably request) United States Internal Revenue Service Forms W-8ECI, W-8BEN,
W-8IMY (as applicable) and other applicable forms, certificates or documents
prescribed by the United States Internal Revenue Service or reasonably requested
by Administrative Agent certifying as to such Lender’s entitlement to a complete
exemption from withholding or deduction of Taxes. Borrowers shall not be
required to pay additional amounts to any Lender pursuant to this

25

--------------------------------------------------------------------------------


Section 2.8 with respect to United States withholding and income Taxes to the
extent that the obligation to pay such additional amounts would not have arisen
but for the failure of such Lender to comply with this paragraph other than as a
result of a change in law.

        (d)     If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder or under any Support Agreement or Lender Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Administrative Agent), Borrowers shall promptly pay to such Lender such
additional amount as will compensate such Lender or such controlling Person for
such reduction, so long as such amounts have accrued on or after the day which
is two hundred seventy (270) days prior to the date on which such Lender first
made demand therefor.

        Section 2.9 Appointment of Borrower Representative. Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of giving instructions with respect to and receiving the
disbursement of the proceeds of the Loans, requesting Letters of Credit, giving
and receiving all other notices and consents hereunder or under any of the other
Financing Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or Borrowers under the
Financing Documents. Borrower Representative hereby accepts such appointment.
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower other than Borrower Representative shall be entitled to take any of the
foregoing actions. The proceeds of each Loan made hereunder shall be advanced to
or at the direction of Borrower Representative and if not used by Borrower
Representative in its business (for the purposes provided in this Agreement)
shall be deemed to be immediately advanced by Borrower Representative to the
appropriate other Borrower hereunder as an intercompany loan (collectively,
“Intercompany Loans”). All Letters of Credit and Support Agreements issued
hereunder shall be issued at Borrower Representative’s request therefor and
shall be allocated to the appropriate Borrower’s Intercompany Loan account by
Borrower Representative. All collections of each Borrower in respect of Accounts
and other proceeds of Collateral of each Borrower received by Administrative
Agent and applied to the Obligations shall be deemed to be repayments of the
Intercompany Loans owing by such Borrower to Borrower Representative. Borrowers
shall maintain accurate books and records with respect to all Intercompany Loans
and all repayments thereof. Administrative Agent and each Lender may regard any
notice or other communication pursuant to any Financing Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or all
Borrowers hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

        Section 2.10 Joint and Several Liability. Borrowers are defined
collectively to include all Persons named as one of the Borrowers and Guarantor
herein; provided, however, that any references herein to “any Borrower”, “each
Borrower” or similar references, shall be construed as a reference to each
individual Person named as one of the Borrowers herein, including Guarantor.
Each Person so named, including Guarantor, shall be jointly and severally liable
for all of the obligations of Borrowers under this Agreement. Each Borrower and
Guarantor, individually, expressly understands, agrees and acknowledges, that
the credit facilities would not be made available on the terms herein in the
absence of the collective credit of all of the Persons named as the Borrowers
and Guarantor herein, the joint and several liability of all such Persons, and
the cross-collateralization of the collateral of all such Persons. Accordingly,
each Borrower, individually acknowledges that the benefit to each

26

--------------------------------------------------------------------------------


of the Persons named as one of the Borrowers and Guarantor as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower or Guarantor. In addition, each entity
named as one of the Borrowers and Guarantor herein hereby acknowledges and
agrees that all of the representations, warranties, covenants, obligations,
conditions, agreements and other terms contained in this Agreement shall be
applicable to and shall be binding upon and measured and enforceable
individually against each Person named as one of the Borrowers (including
Guarantor) herein as well as all such Persons when taken together. By way of
illustration, but without limiting the generality of the foregoing, the terms of
Section 10.1 of this Agreement are to be applied to each individual Person named
as one of the Borrowers (including Guarantor) herein (as well as to all such
Persons taken as a whole), such that the occurrence of any of the events
described in Section 10.1 of this Agreement as to any Person named as one of the
Borrowers (including Guarantor) herein shall constitute an Event of Default even
if such event has not occurred as to any other Persons named as the Borrowers or
Guarantor or as to all such Persons taken as a whole.

        Section 2.11 Collections and Lockbox Account.

(a)     Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Administrative Agent (the
“Lockbox Bank”), subject to the provisions of this Agreement, and shall execute
with the Lockbox Bank a Deposit Account Control Agreement and such other
agreements related to such Lockbox as Administrative Agent may require.
Borrowers shall ensure that all collections of Accounts are paid directly from
Account Debtors into the Lockbox for deposit into the Lockbox Account and/or
directly into the Lockbox Account; provided, however, unless Administrative
Agent shall otherwise direct by written notice to Borrowers, Borrowers shall be
permitted to cause Account Debtors who are individuals to pay Accounts directly
to Borrowers, which Borrowers shall then administer and apply in the manner
required below.

(b)     All funds deposited into a Lockbox Account shall be transferred into the
Payment Account by the close of each Business Day.

(c)     Notwithstanding anything in any lockbox agreement or Deposit Account
Control Agreement to the contrary, Borrowers agree that they shall be liable for
any fees and charges in effect from time to time and charged by the Lockbox Bank
in connection with the Lockbox and the Lockbox Account, and that Administrative
Agent shall have no liability therefor. Borrowers hereby indemnify and agree to
hold Administrative Agent harmless from any and all liabilities, claims, losses
and demands whatsoever, including reasonable attorneys’ fees and expenses,
arising from or relating to actions of Administrative Agent or the Lockbox Bank
pursuant to this Section or any lockbox agreement or Deposit Account Control
Agreement or similar agreement, except to the extent of such losses arising
solely from Administrative Agent’s gross negligence or willful misconduct.

(d)     Administrative Agent shall apply, on a daily basis, all funds
transferred into the Payment Account pursuant to this Section to reduce the
outstanding Revolving Loans in such order of application as Administrative Agent
shall elect. Administrative Agent shall have no obligation to apply any funds
transferred into the Payment Account pursuant to this Section to reduce the
outstanding Term Loan, but Administrative Agent shall have the option to apply
such funds to any Term Loan to the extent of any payments (whether of principal,
interest or otherwise) due and payable in respect thereof. If as the result of
collections of Accounts pursuant to the terms and conditions of this Section a
credit balance exists with respect to the Payment Account, such credit balance
shall not accrue interest in favor of Borrowers, but Administrative Agent shall
transfer such funds into an account designated by Borrower Representative for so
long as no Default exists.

(e)     To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox but are received by any
Borrower, such collections shall be held in trust for the benefit of
Administrative Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox and Lockbox Account. No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers.

(f)         Borrowers acknowledge and agree that compliance with the terms of
this Section is essential, and that Administrative Agent and Lenders will suffer
immediate and irreparable injury and have no adequate remedy at law, if any
Borrower, through acts or omissions, causes or permits Account Debtors to send
payments other than to the Lockbox, or if any Borrower fails to immediately
deposit collections of Accounts or proceeds of other Collateral

27

--------------------------------------------------------------------------------


in the Lockbox Account as herein required. Accordingly, in addition to all other
rights and remedies of Administrative Agent and Lenders hereunder,
Administrative Agent shall have the right to seek specific performance of the
Borrowers’ obligations under this Section, and any other equitable relief as
Administrative Agent may deem necessary or appropriate, and Borrowers waive any
requirement for the posting of a bond in connection with such equitable relief.

(g)     Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with
Administrative Agent in the identification and reconciliation on a daily basis
of all amounts received in or required to be deposited into the Lockbox
Accounts. If more than five percent (5%) of the collections of Accounts received
by Borrowers during any given fifteen (15) day period is not identified or
reconciled to the reasonable satisfaction of Administrative Agent within ten
(10) Business Days of receipt, Administrative Agent shall not be obligated to
make further advances under this Agreement until such amount is identified or is
reconciled to the reasonable satisfaction of Administrative Agent, as the case
may be. In addition, if any such amount cannot be identified or reconciled to
the satisfaction of Administrative Agent, Administrative Agent may utilize its
own staff or, if it deems necessary, engage an outside auditor, in either case
at Borrowers’ expense (which in the case of Administrative Agent’s own staff
shall be in accordance with Administrative Agent’s then prevailing customary
charges (plus expenses)), to make such examination and report as may be
necessary to identify and reconcile such amount.

(h)     If any Borrower breaches its obligation to direct payments of the
proceeds of the Collateral to the Lockbox Account, Administrative Agent, as the
irrevocably made, constituted and appointed true and lawful attorney for
Borrowers, may, by the signature or other act of any of Administrative Agent’s
officers (without requiring any of them to do so), direct any Account Debtor to
pay proceeds of the Collateral to Borrowers by directing payment to the Lockbox
Account.

(i)     This Section 2.11 shall be subject to the provisions of the Secured
Guaranty connected with the Secured Guaranty Credit, including, without
limitation, Section 4(l)(i) thereof (but solely with respect to the duties and
obligations of the Guarantor under this Section 2.11).

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES

        To induce Administrative Agent and Lenders to enter into this Agreement
and to make the Loans and other credit accommodations contemplated hereby, each
Borrower hereby represents and warrants to Administrative Agent and each Lender,
and with respect to Principal Borrower on behalf of itself and Guarantor, that:

        Section 3.1 Existence and Power. Each Credit Party is an entity as
specified on Schedule 3.1, is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, has the same legal name as it appears in such Credit Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, and has all powers and all Permits
necessary or desirable in the operation of its business as presently conducted,
except where the failure to have such Permits could not reasonably be expected
to have a Material Adverse Effect. Each Credit Party is qualified to do business
as a foreign entity in each jurisdiction in which it is required to be so
qualified, which jurisdictions as of the Closing Date are specified on
Schedule 3.1, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.1, no Credit Party, over the five (5) year period preceding the
Closing Date, (a) has had any name other than its current name, or (b) was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.

        Section 3.2 Organization and Governmental Authorization; No
Contravention; Binding Effect. The execution, delivery and performance by each
Credit Party of the Financing Documents to which it is a party are within its
powers, have been duly authorized by all necessary action pursuant to its
Organizational Documents, require no further action by or in respect of, or
filing with, any Governmental Authority and do not violate, conflict with or
cause a breach or a default under (a) any Law applicable to any Credit Party or
any of the Organizational

28

--------------------------------------------------------------------------------


Documents of any Credit Party, or (b) any agreement or instrument binding upon
it, except for such violations, conflicts, breaches or defaults as could not,
with respect to this clause (b), reasonably be expected to have a Material
Adverse Effect. This Agreement and each of the other Financing Documents to
which any Credit Party is a party constitutes a valid and binding agreement or
instrument of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

        Section 3.3 Capitalization. The authorized equity securities of each of
the Credit Parties as of the Closing Date, including all preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings, are as set forth on Schedule 3.3.

        Section 3.4 Financial Information; Solvency. All information delivered
to Administrative Agent and pertaining to the financial condition of any Credit
Party fairly presents the financial position of such Credit Party as of such
date in conformity with GAAP (and as to unaudited financial statements, subject
to normal year-end adjustments and the absence of footnote disclosures). Since
June 30, 2007, there has been no material adverse change in the business,
operations, properties, prospects or condition (financial or otherwise) of any
Credit Party. Each Borrower and each additional Credit Party is Solvent.

        Section 3.5 Anti-Terrorism Laws. None of the Credit Parties, their
Affiliates or any of their respective agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement is
(i) in violation of any Anti-Terrorism Law, (ii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, or (iii) is a Blocked Person. No Credit Party nor, to the
knowledge of any Credit Party, any of its Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement, (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (y) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law.

        Section 3.6 Full Disclosure. None of the written information (financial
or otherwise) furnished by or on behalf of any Credit Party to Administrative
Agent or any Lender in connection with the consummation of the transactions
contemplated by the Financing Documents and/or in connection with the Financing
Documents after the Closing Date, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which such statements were made.

        Section 3.7 Interest Rate. The rate of interest paid under the Notes and
the method and manner of the calculation thereof do not violate any usury or
other law or applicable Laws, any of the Organizational Documents or any of the
Financing Documents.

        Section 3.8 Taxes. All Federal, state and local tax returns, reports and
statements (including all such with respect to employee income tax withholding,
social security and unemployment taxes) required to be filed by or on behalf of
each Credit Party have been filed with the appropriate Governmental Authorities
in all jurisdictions in which such returns, reports and statements are required
to be filed for all periods for which returns were due and, except to the extent
subject to a Permitted Contest, all taxes (including real property taxes,
employee income tax withholding, social security and unemployment taxes) and
other charges shown to be due and payable in respect thereof have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof (and, with respect to any employee
income tax withholding, social security and unemployment taxes not yet due,
adequate provision for the payment thereof has been made). Except to the extent
subject to a Permitted Contest, all state and local sales and use Taxes required
to be paid by each Credit Party have been paid.

        Section 3.9 Compliance with Covenants. Each Credit Party is in full
compliance with all of the terms and provisions of this Agreement and the other
Financing Document, specifically including without limitation

29

--------------------------------------------------------------------------------


each of the affirmative and negative covenants contained in Articles 4 and 5
below, and no Default or Event of Default has occurred and is continuing.

        Section 3.10 Litigation. There is no litigation or governmental
proceeding pending or threatened in writing against any Credit Party in which an
adverse decision could reasonably be expected to have a Material Adverse Effect
or which in any manner draws into question the validity and enforceability of
the Financing Documents.

ARTICLE 4 – AFFIRMATIVE COVENANTS

        Each Borrower agrees, and with respect to Principal Borrower on behalf
of itself and Guarantor, that, so long as any Credit Exposure exists:

        Section 4.1 Financial Statements and Other Reports. Each Borrower and
Guarantor will deliver to Administrative Agent: (1) as soon as available, but no
later than thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet, cash flow and income statement covering Borrower’s
consolidated operations during the period, prepared under GAAP, consistently
applied, certified by a Responsible Officer and in a form acceptable to
Administrative Agent; (2) as soon as available, but no later than forty-five
(45) days after the last day of each calendar quarter, consolidated financial
statements covering Borrower’s consolidated operations during the period,
prepared under GAAP, consistently applied, certified by a Responsible Officer
and in a form acceptable to Administrative Agent; (3) as soon as available, but
no later than ninety (90) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Administrative
Agent in its reasonable discretion; (4) within five (5) days of delivery or
filing thereof, copies of all statements, reports and notices made available to
Borrower’s security holders or to any holders of Subordinated Debt and copies of
all reports and other filings made by Borrower with any stock exchange on which
any securities of any Borrower are traded and/or the SEC; (5) a prompt report of
any legal actions pending or threatened against any Borrower or any of its
Subsidiaries that could result in damages or costs to any Borrower or any of its
Subsidiaries of Fifty Thousand Dollars ($50,000) or more; (6) prompt written
notice of an event that materially and adversely affects the value of any
Intellectual Property; and (7) budgets, sales projections, operating plans and
other financial information and information, reports or statements regarding the
Borrowers, their business and the Collateral as Administrative Agent may from
time to time reasonably request. Each Borrower will, in conjunction with the
delivery of each set of financial statements required under clause (2) above,
deliver to Administrative Agent, a duly completed Compliance Certificate signed
by a Responsible Officer which shall, inter alia, set forth calculations showing
compliance with the financial covenants (if any) set forth in this Agreement.
Promptly upon their becoming available, Borrowers shall deliver to
Administrative Agent copies of all swap agreements or other derivative
instruments to which any Borrower is a party. Each Borrower will, within thirty
(30) days after the last day of each month, deliver to Administrative Agent a
duly completed Borrowing Base Certificate signed by a Responsible Officer, with
aged listings of accounts receivable and accounts payable (by invoice date).

        Section 4.2 Payment and Performance of Liabilities and Obligations. Each
Borrower will (and will cause each of its Subsidiaries to): (a)  pay and
discharge at or prior to maturity, all of their respective obligations and
liabilities, including all tax liabilities of all kind, except for such
obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which could not reasonably
be expected to have a Material Adverse Effect; (b)  maintain in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, including all tax liabilities of all kind; and (c) 
not breach or permit any Subsidiary to breach, or permit to exist any default
under, the terms of any Material Contract or any other lease, commitment,
contract, instrument or obligation to which it is a party, or by which its
properties or assets are bound, except for such breaches or defaults which could
not reasonably be expected to have a Material Adverse Effect.

        Section 4.3 Maintenance of Existence; Property; Insurance.

(a)     Each Borrower will preserve, renew and keep in full force and effect and
in good standing (i) their respective existence and (ii) their respective
rights, privileges and franchises necessary or desirable in the normal conduct
of business.

30

--------------------------------------------------------------------------------


(b)     Each Borrower will, and will cause each of its Subsidiaries to, at all
times be the lawful owner of, have good and marketable title to and be in lawful
possession of, or have valid leasehold interests in, all properties and other
assets (real or personal, tangible, intangible or mixed) purported or reported
to be owned or leased (as the case may be) by such Person. Each Borrower will
keep all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted. If all or any part of the Collateral
useful or necessary in its business, or upon which any Borrowing Base is
calculated, becomes damaged or destroyed, each Borrower will promptly and
completely repair and/or restore the affected Collateral in a good and
workmanlike manner, regardless of whether Administrative Agent agrees to
disburse insurance proceeds or other sums to pay costs of the work of repair or
reconstruction.

(c)     Each Borrower will, and will cause each of its Subsidiaries to, maintain
(i) all insurance described on Schedule 4.3, upon the terms and with the
coverages and rights in favor of Administrative Agent and Lenders as described
in Schedule 4.3, and (ii) such other insurance coverage in such amounts and with
respect to such risks as Administrative Agent may reasonably from time to time
request provided, however, that, in no event shall such insurance be in amounts
or with coverage less than, or with carriers with qualifications inferior to,
any of the insurance or carriers in existence as of the Closing Date (or
required to be in existence after the Closing Date under a Financing Document),
as evidenced by the insurance certificates attached hereto as Schedule 4.3. All
such insurance shall be provided by insurers having an A.M. Best policyholders
rating reasonably acceptable to Administrative Agent. Borrowers will deliver to
Administrative Agent and the Lenders (i) at least 60 days prior to expiration of
any policy of insurance, evidence of renewal of such insurance upon the terms
and conditions herein required, (ii) upon the request of any Lender through
Administrative Agent from time to time full information as to the insurance
carried, (iii) within five (5) days of receipt of notice from any insurer, a
copy of any notice of cancellation, nonrenewal or material change in coverage
from that existing on the date of this Agreement, and (iv) forthwith, notice of
any cancellation or nonrenewal of coverage by any Borrower. In the event any
Borrower (i) fails to maintain the insurance coverage required by this
Agreement, or (ii) fails to provide Administrative Agent with evidence of the
insurance coverage required by this Agreement and such failure to provide
evidence continues for five (5) Business Days, Administrative Agent may (but
shall have no obligation to) purchase insurance at Borrowers’ expense to protect
Administrative Agent’s and each Lender’s interests in the Collateral and to
protect Administrative Agent and Lenders from liability claims relating to the
Borrowers’ operations, and the costs and expenses of Administrative Agent in
obtaining and paying the premiums on any such insurance shall constitute part of
the Obligations for which the Borrowers are jointly and severally liable
hereunder and which are secured by the Collateral. Without limiting the
generality of the foregoing, in the event that any Credit Party shall at any
time receive any insurance proceeds under any property or casualty insurance
maintained by any Credit Party in connection with any casualty event involving
the Collateral, Borrowers shall and shall cause each Credit Party to (regardless
of any rights Borrowers may have under clause (1) of the immediately following
sentence) immediately turn over and deliver to Administrative Agent any and all
such proceeds in the form received together with any necessary endorsement
thereto by any and all applicable Credit Parties.

        Section 4.4 Compliance with Laws and Contracts. Each Borrower will, and
will cause each of its Subsidiaries to, comply with the requirements of all
applicable Laws and all Material Contracts, except to the extent that failure to
so comply could not reasonably be expected to (a) have a Material Adverse
Effect, or (b) result in any Lien upon either (i) a material portion of the
assets of any such Person in favor of any Governmental Authority, (ii) any
Intellectual Property, or (iii) any Collateral upon which the Borrowing Base is
calculated. Schedule 4.4 sets forth a complete list of Material Contracts as of
the Closing Date, and the closing on and consummation of the transactions
contemplated by the Financing Documents will not give rise to a right of
termination under any such Material Contract listed on Schedule 4.4 in favor of
any party (other than a Credit Party) to such Material Contract.

        Section 4.5 Inspection of Property, Books and Records. Each Borrower
will permit at the sole cost of Borrowers (subject, however, to any limitations
set forth in Section 2.2(h)), representatives of Administrative Agent and of any
Lender to visit and inspect any of their respective properties, to examine and
make abstracts or copies from any of their respective books and records, to
conduct a collateral audit and analysis of their respective operations and the
Collateral, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants as often
as may reasonably be desired. In the absence of an Event of Default,
Administrative Agent or any Lender exercising any rights pursuant to this
Section shall give the applicable Borrower or any applicable Subsidiary
commercially reasonable prior notice of such exercise. No notice

31

--------------------------------------------------------------------------------


shall be required during the existence and continuance of any Event of Default
or any time during which Administrative Agent reasonably believes an Event of
Default exists.

        Section 4.6 Use of Proceeds.Borrowers shall use the proceeds of the Term
Loan solely for the purpose of purchasing substantially all of the assets of the
First Aid Division of Nutramax, Inc. Borrowers shall use the proceeds of
Revolving Loans solely for (a) retiring Borrower senior debt owed prior to the
Closing Date, (b) for the same purposes ascribed to the Term Loan, set forth
above, or (c) for working capital needs of Borrowers and their Subsidiaries. No
portion of the proceeds of the Loans will be used for family, personal,
agricultural or household use.

        Section 4.7 Estoppel Certificates.After written request by
Administrative Agent, Borrowers, within fifteen (15) days and at their expense,
will furnish Administrative Agent with a statement, duly acknowledged and
certified, setting forth (a) the amount of the original principal amount of the
Notes, and the unpaid principal amount of the Notes, (b) the rate of interest of
the Notes, (c) the date payments of interest and/or principal were last paid,
(d) any offsets or defenses to the payment of the Obligations, and if any are
alleged, the nature thereof, (e) that the Notes and this Agreement have not been
modified or if modified, giving particulars of such modification, and (f) that
there has occurred and is then continuing no Default or Event of Default or if
such Default or Event of Default exists, the nature thereof, the period of time
it has existed, and the action being taken to remedy such Default or Event of
Default. After written request by Administrative Agent, Borrowers, within
fifteen (15) days and at their expense, will furnish Administrative Agent with a
certificate, signed by a Responsible Officer of Borrowers, updating all of the
representations and warranties contained in this Agreement and the other
Financing Documents and certifying that all of the representations and
warranties contained in this Agreement and the other Financing Documents, as
updated pursuant to such certificate, are true, accurate and complete as of the
date of such certificate.

        Section 4.8 Notices of Certain Events.

(a)     Borrowers will give prompt written notice to Administrative Agent (a) of
any litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party which would reasonably be expected to
have a Material Adverse Effect with respect to Borrowers or any other Credit
Party or which in any manner calls into question the validity or enforceability
of any Financing Document, (b) upon any Borrower becoming aware of the existence
of any Default or Event of Default, (c) if any Credit Party is in breach or
default under or with respect to any Material Contract, or if any Credit Party
is in breach or default under or with respect to any other contract, agreement,
lease or other instrument to which it is a party or by which its property is
bound or affected, which breach or default could reasonably be expected to have
a Material Adverse Effect, (d) of any strikes or other labor disputes pending
or, to any Borrower’s knowledge, threatened against any Credit Party, (e) if
there is any infringement or claim of infringement by any other Person with
respect to any Intellectual Property rights of any Credit Party that could
reasonably be expected to have a Material Adverse Effect, or if there is any
claim by any other Person that any Credit Party in the conduct of its business
is infringing on the Intellectual Property Rights of others, and (f) of all
returns, recoveries, disputes and claims that involve more than $100,000.
Borrowers represent and warrant that Schedule 4.8 sets forth a complete list of
all matters existing as of the Closing Date for which notice could be required
under this Section and all litigation or governmental proceedings pending or
threatened (in writing) against Borrowers or other Credit Party as of the
Closing Date.

(b)     Without limiting the generality of the foregoing, Borrowers will give
prompt written notice to Administrative Agent (a) of the issuance of any notice,
notification, demand, request for information, citation, summons, complaint or
order, filing of any complaint, assessment of any penalty or initiation or
initiation or threat to initiate any investigation or review , in each such case
whether by any Governmental Authority or other Person, with respect to any
(i) alleged violation by any Credit Party of any Environmental Law, (ii) alleged
failure by any Credit Party to have any Permits relating to or granted under any
Environmental Law required in connection with the conduct of its business or to
comply with the terms and conditions thereof, except where the failure to have
such Permits relating to or granted under any Environmental Law could not
reasonably be expected to have a Material Adverse Effect, (iii) any generation,
treatment, storage, recycling, transportation or disposal of any Hazardous
Materials, or (iv) release of Hazardous Materials; (b) if any property now owned
or leased by any Credit Party or, to the knowledge of any Borrower, any property
previously owned or leased by any Credit Party, to which any Credit Party has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Materials, becomes listed or, to any Borrower’s knowledge, becomes
proposed for listing, on the National Priorities List promulgated

32

--------------------------------------------------------------------------------


pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list
or becomes the subject of Federal, state or local enforcement actions or, to the
knowledge of any Borrower, other investigations which may lead to claims against
any Credit Party for clean-up costs, remedial work, damage to natural resources
or personal injury claims, including, without limitation, claims under CERCLA.
Borrowers represent and warrant that Schedule 4.8 sets forth a complete list of
all matters existing as of the Closing Date for which notice could be required
under this Section. For purposes of this Section 4.8(b), each Credit Party shall
be deemed to include any business or business entity (including a corporation)
that is, in whole or in part, a predecessor of such Credit Party.

        Section 4.9 Intellectual Property.Each Credit Party shall own, or be
licensed to use or otherwise have the right to use, all Intellectual Property
that is material to the condition (financial or other), business or operations
of such Credit Party. All Intellectual Property existing as of the Closing Date
and registered with any United States or foreign Governmental Authority
(including without limitation any and all applications for the registration of
any Intellectual Property with any such United States or foreign Governmental
Authority) and all licenses under which any Borrower is the licensee of any such
registered Intellectual Property (or any such application for the registration
of Intellectual Property) owned by another Person are set forth on Schedule 4.9.
Such Schedule 4.9 indicates in each case whether such registered Intellectual
Property (or application therefor) is owned or licensed by such Credit Party,
and in the case of any such licensed registered Intellectual Property (or
application therefor), lists the name and address of the licensor and the name
and date of the agreement pursuant to which such item of Intellectual Property
is licensed and whether or not such license is an exclusive license and
indicates whether there are any purported restrictions in such license on the
ability to such Credit Party to grant a security interest in and/or to transfer
any of its rights as a licensee under such license. Except as indicated on
Schedule 4.9, the applicable Credit Party is and all times shall be the sole and
exclusive owner of the entire and unencumbered right, title and interest in and
to each such registered Intellectual Property (or application therefor)
purported to be owned by such Borrower, free and clear of any Liens and/or
licenses in favor of third parties or agreements or covenants not to sue such
third parties for infringement. All Intellectual Property of each Credit Party
is and shall be fully protected and/or duly and properly registered, filed or
issued in the appropriate office and jurisdictions for such registrations,
filings or issuances, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Borrowers shall not become a party
to, nor become bound by, any material license or other agreement with respect to
which any Borrower is the licensee that prohibits or otherwise restricts such
Borrower from granting a security interest in such Borrower’s interest in such
license or agreement or other property. Each Credit Party shall at all times
conducts its business without infringement or claim of infringement of any
Intellectual Property rights of others. Each Credit Party shall, to the extent
it determines, in the exercise of its reasonable business judgment, that it is
prudent to do the following: (a) protect, defend and maintain the validity and
enforceability of its Intellectual Property; (b) promptly advise Administrative
Agent in writing of material infringements of its Intellectual Property; and (c)
not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Administrative Agent’s
written consent.

        Section 4.10 Further Assurances.

(a)         Each Borrower will, at its own cost and expense, cause to be
promptly and duly taken, executed, acknowledged and delivered all such further
acts, documents and assurances as may from time to time be necessary or as
Administrative Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby, including all such actions to (i)
establish, create, preserve, protect and perfect a first priority Lien (subject
only to Permitted Liens) in favor of Administrative Agent for the benefit of the
Lenders on the Collateral (including Collateral acquired after the date hereof),
and (ii) unless Administrative Agent shall agree otherwise in writing, cause all
Subsidiaries of Borrowers to be jointly and severally obligated with the other
Borrowers under all covenants and obligations under this Agreement, including
the obligation to repay the Obligations. Without limiting the generality of the
foregoing, (x) Borrowers shall, at the time of the delivery of any Compliance
Certificate disclosing the acquisition by a Credit Party of any registered
Intellectual Property or application for the registration of Intellectual
Property, deliver to Administrative Agent a duly completed and executed
Supplement to the applicable Credit Party’s Patent Security Agreement or
Trademark Security Agreement in the form of the respective Exhibit thereto and
(y) at the request of Administrative Agent, following the disclosure by
Borrowers on any Compliance Certificate of the acquisition by any Credit Party
of any rights under a license as a licensee with respect to any registered
Intellectual Property or application for the registration of any Intellectual
Property owned by another Person, Borrowers shall execute any documents
requested by Administrative Agent to establish, create, preserve, protect and
perfect a first priority lien in

33

--------------------------------------------------------------------------------


favor of Administrative Agent, to the extent legally possible, in such
Borrower’s rights under such license and shall use their commercially reasonable
best efforts to obtain the written consent of the licensor which such license to
the granting in favor of Administrative Agent of a Lien on such Borrower’s
rights as licensee under such license.

(b)     Upon receipt of an affidavit of an officer of Administrative Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

(c)     Upon the request of Administrative Agent, Borrowers shall obtain a
landlord’s agreement or mortgagee agreement, as applicable, from the lessor of
each leased property or mortgagee of owned property with respect to any business
location where any portion of the Collateral included in or proposed to be
included in the Borrowing Base, or the records relating to such Collateral
and/or software and equipment relating to such records or Collateral, is stored
or located, which agreement or letter shall be reasonably satisfactory in form
and substance to Administrative Agent. Borrowers shall timely and fully pay and
perform its obligations under all leases and other agreements with respect to
each leased location where any Collateral, or any records related thereto, is or
may be located.

(d)     Before the Closing Date, and thereafter (as and when determined by
Administrative Agent in its discretion), Administrative Agent shall have the
right to perform, all at Borrowers’ expense, the searches described in
clauses (a), (b), (c) and (d) below against Borrowers and any other Credit
Party, the results of which are to be consistent with Borrowers’ representations
and warranties under this Agreement and the satisfactory results of which shall
be a condition precedent to all advances of Loan proceeds, all issuances of
Lender Letters of Credit and all undertakings in respect of Support Agreements:
(a) UCC searches with the Secretary of State of each jurisdiction in which the
applicable Person is organized, and, if applicable, local UCC fixture filings
searches in each jurisdiction where any real estate Collateral or fixtures
Collateral is located; (b) judgment, pending litigation, federal tax lien,
personal property tax lien, and corporate and partnership tax lien searches, in
the state and/or local filing offices (as applicable) of each jurisdiction where
the applicable Person maintains its executive offices, a place of business, or
assets and the jurisdiction in which the applicable Person is organized; (c)
real property title and lien searches in each jurisdiction in which any real
property Collateral is located; and (d) searches of applicable corporate,
limited liability company, partnership and related records to confirm the
continued existence, organization and good standing of the applicable Person and
the exact legal name under which such Person is organized.

(e)     Upon the request of Administrative Agent, Borrowers shall make available
to Administrative Agent, without expense to Administrative Agent, Borrowers and
their officers, employees and agents and Borrowers’ books and records, to the
extent that Administrative Agent may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against
Administrative Agent or any Lender with respect to the Financing Documents, any
Collateral or relating to any Borrower.

        Section 4.11 Power of Attorney. Each of the officers of Administrative
Agent is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following: (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Administrative Agent has provided not less
than three (3) Business Days’ prior written notice to Borrowers to perform the
same and Borrowers have failed to take such action, execute in the name of
Borrowers any schedules, assignments, instruments, documents, and statements
that Borrowers are obligated to give Administrative Agent under this Agreement;
(c) after the occurrence and during the continuance of a Default, take any
action Borrowers are required to take under this Agreement; (d) so long as
Administrative Agent has provided not less than three (3) Business Days’ prior
written notice to Borrowers to perform the same and Borrowers have failed to
take such action, do such other and further acts and deeds in the name of
Borrowers that Administrative Agent may deem necessary or desirable to enforce
any Account or other Collateral or perfect Administrative Agent’s security
interest or Lien in any Collateral; and (e) after the occurrence and during the
continuance of an Event of Default, do such other and further acts and deeds in
the name of

34

--------------------------------------------------------------------------------


Borrowers that Administrative Agent may deem necessary or desirable to enforce
its rights with regard to any Account or other Collateral. This power of
attorney shall be irrevocable and coupled with an interest.

        Section 4.12 Post Closing Requirements. Borrowers shall complete each of
the post closing obligations and/or provide to Administrative Agent each of the
documents, instruments, agreements and information listed on Schedule 4.12
attached hereto on or before the date set forth for each such item thereon, each
of which shall be completed or provided in form and substance satisfactory to
Administrative Agent.

        Section 4.13 Hazardous Materials; Remediation.

(a)     If any release or disposal of Hazardous Materials shall occur or shall
have occurred on any real property or any other assets of any Borrower or any
Subsidiary or any other Credit Party, such Borrower will cause, or direct the
applicable Subsidiary or Credit Party to cause, the prompt containment and
removal of such Hazardous Materials and the remediation of such real property or
other assets as is necessary to comply with all Environmental Laws and to
preserve the value of such real property or other assets. Without limiting the
generality of the foregoing, each Borrower shall, and shall cause each other
Subsidiary and Credit Party to, materially comply with each Environmental Law
requiring the performance at any real property by any Borrower or any other
Subsidiary or Credit Party of activities in response to the release or
threatened release of a Hazardous Material.

(b)     Borrowers will provide Agent within thirty (30) days after written
demand therefor with a bond, letter of credit or similar financial assurance
evidencing to the reasonable satisfaction of Agent that sufficient funds are
available to pay the cost of removing, treating and disposing of any Hazardous
Materials or Hazardous Materials Contamination and discharging any assessment
which may be established on any property as a result thereof, such demand to be
made, if at all, upon Agent’s reasonable business determination that the failure
to remove, treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.

        Section 4.14 Borrowing Base Collateral Administration.

(a)     All data and other information relating to Accounts or other intangible
Collateral shall at all times be kept by Borrowers at their respective principal
offices and shall not be moved from such locations without (i) providing prior
written notice to Administrative Agent, and (ii) obtaining the prior written
consent of Administrative Agent, which consent shall not be unreasonably
withheld.

(b)     Borrowers shall provide prompt written notice to each Person who either
is currently an Account Debtor or becomes an Account Debtor at any time
following the date of this Agreement that directs each Account Debtor to make
payments into the Lockbox, and hereby authorizes Administrative Agent, upon
Borrowers’ failure to send such notices within ten (10) days after the date of
this Agreement (or ten (10) days after the Person becomes an Account Debtor), to
send any and all similar notices to such Person. Administrative Agent reserves
the right to notify Account Debtors that Administrative Agent has been granted a
Lien upon all Accounts.

(c)     Borrowers will conduct a physical count of the Inventory at least once
per year and at such other times as Administrative Agent requests, and Borrowers
shall provide to Administrative Agent a written accounting of such physical
count in form and substance satisfactory to Administrative Agent. Borrowers will
use commercially reasonable efforts to at all times keep its Inventory in good
and marketable condition. In addition to the foregoing, from time to time,
Administrative Agent may require Borrowers to obtain and deliver to
Administrative Agent appraisal reports in form and substance and from appraisers
reasonably satisfactory to Administrative Agent stating the then current fair
market values of all or any portion of Inventory owned by each Borrower or any
Subsidiaries.

35

--------------------------------------------------------------------------------


ARTICLE 5 – NEGATIVE COVENANTS

        Each Borrower agrees, and with respect to Principal Borrower on behalf
of itself and Guarantor, that, so long as any Credit Exposure exists:

        Section 5.1 Debt; Contingent Obligations. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, incur, assume,
guarantee or otherwise become or remain directly or indirectly liable with
respect to, any Debt, except for Permitted Indebtedness. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, create, assume, incur or
suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.

        Section 5.2 Liens. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.

        Section 5.3 Restricted Distributions.No Borrower will, or will permit
any Subsidiary to, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Distribution, except for Permitted
Distributions.

        Section 5.4 Consolidations, Mergers and Sales of Assets; Change in
Control. No Borrower will, or will permit any Subsidiary to, directly or
indirectly (a) consolidate or merge or amalgamate with or into any other Person,
or (b) consummate any Asset Dispositions other than Permitted Asset
Dispositions. No Borrower will suffer or permit to occur any Change in Control
with respect to itself, any Subsidiary or any guarantor of the Obligations other
than Permitted Transfers with respect to such Persons.

        Section 5.5 Purchase of Assets, Investments; New Subsidiaries.

(a)     No Borrower will, or will permit any Subsidiary to, directly or
indirectly, without the prior written consent of Administrative Agent,
(a) acquire or enter into any agreement to acquire any assets other than in the
Ordinary Course of Business or Permitted Acquisitions; (b) engage or enter into
any agreement to engage in any joint venture or partnership with any other
Person; or (c) form, acquire or own or enter into any agreement to form, acquire
or own any Investment in any Person, including any new Subsidiary, other than
pursuant to Permitted Investments or Permitted Acquisitions.

(b)     Upon the formation or acquisition of a new Subsidiary as part of a
Permitted Investment or otherwise, Borrowers shall (i) pledge, have pledged or
cause or have caused to be pledged to Administrative Agent pursuant to a pledge
agreement in form and substance satisfactory to Administrative Agent, all of the
outstanding equity interests of such new Subsidiary owned directly or indirectly
by any Borrower, along with undated stock or equivalent powers for such equity
interests, executed in blank; (ii) unless Administrative Agent shall agree
otherwise in writing, cause the new Subsidiary to take such other actions
(including entering into or joining any Security Documents) as are necessary or
advisable in the reasonable opinion of the Administrative Agent in order to
grant the Administrative Agent, acting on behalf of the Lenders, a first
priority Lien to secure the Obligations of all Credit Parties on all real and
personal property and leasehold estates of such Subsidiary in existence as of
such date and in all after acquired property; (iii) unless Administrative Agent
shall agree otherwise in writing, cause such new Subsidiary to either (at the
election of Administrative Agent) become a Borrower hereunder with joint and
several liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance satisfactory to Administrative Agent or to become a
guarantor of the Obligations pursuant to a guaranty and suretyship agreement in
form and substance satisfactory to Administrative Agent; and (iv) cause the new
Subsidiary to deliver certified copies of such Subsidiary’s certificate or
articles of incorporation, together with good standing certificates, by-laws (or
other operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorizing the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be requested by the Administrative Agent, in each case, in form
and substance satisfactory to the Administrative Agent.

36

--------------------------------------------------------------------------------


        Section 5.6 Transactions with Affiliates. Except as otherwise disclosed
on Schedule 5.6, and except for transactions that are disclosed to
Administrative Agent in advance of being entered into and which contain terms
that are no less favorable to the applicable Borrower or any Subsidiary, as the
case may be, than those which might be obtained from a third party not an
Affiliate of any Credit Party, no Borrower will, or will permit any Subsidiary
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Borrower.

        Section 5.7 Modification of Organizational Documents. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, amend or otherwise
modify any Organizational Documents of such Person, except for Permitted
Modifications.

        Section 5.8 Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.8
and businesses reasonably related thereto.

        Section 5.9 Deposit Accounts and Securities Accounts. No Borrower will,
or will permit any Subsidiary to, directly or indirectly, establish any new
Deposit Account or Securities Account without prior written notice to
Administrative Agent and unless Administrative Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account. Borrowers represent
and warrant that Schedule 5.9 lists all of the Deposit Accounts and Securities
Accounts of each Borrower as of the Closing Date. The provisions of this Section
requiring Deposit Account Control Agreements shall not apply to Deposit Accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrowers’ employees and identified to
Administrative Agent by Borrowers as such.

        Section 5.10 Payments and Modifications of Subordinated Debt. No
Borrower will, or will permit any Subsidiary to, directly or indirectly, (a)
declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt unless permitted pursuant to the applicable Subordination
Agreement or (b) amend or otherwise modify the terms of any Subordinated Debt if
the effect of such amendment or modification is to (i) increase the interest
rate or fees on, or change the manner or timing of payment of, such Subordinated
Debt; (ii) change the dates upon which payments of principal or interest are due
on, or the principal amount of, such Subordinated Debt; (iii) change any event
of default or add or make more restrictive any covenant with respect to such
Subordinated Debt; (iv) change the prepayment provisions of such Subordinated
Debt or any of the defined terms related thereto; (v) change the subordination
provisions thereof (or the subordination terms of any guarantee thereof);
(vi) change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Subordinated Debt in a manner adverse to any Borrower, any
Subsidiaries, Administrative Agent or Lenders; or (viii) otherwise conflict with
the terms of or be prohibited under the terms of any Subordination Agreement
applicable thereto. Each Borrower shall, prior to entering into any such
amendment or modification, deliver to Administrative Agent reasonably in advance
of the execution thereof, any final or execution form copy thereof and, if
approval of Required Lenders is required by the terms of this Agreement prior to
the taking of any such action, such Borrower agrees not to take, nor permit any
of its Subsidiaries to take, any such action with respect to any such items
without obtaining such approval from Required Lenders.

        Section 5.11 Compliance with Anti-Terrorism Laws. Administrative Agent
hereby notifies Borrowers that pursuant to the requirements of Anti-Terrorism
Laws, and Administrative Agent’s policies and practices, Administrative Agent is
required to obtain, verify and record certain information and documentation that
identifies Borrowers and its principals, which information includes the name and
address of each Borrower and its principals and such other information that will
allow Administrative Agent to identify such party in accordance with
Anti-Terrorism Laws. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, knowingly enter into any Material Contracts with any
Blocked Person or any Person listed on the OFAC Lists. Each Borrower shall
immediately notify Administrative Agent if such Borrower has knowledge that any
Borrower or any additional Credit Party becomes a Blocked Person or becomes
listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to,
(c) is indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without

37

--------------------------------------------------------------------------------


limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.

        Section 5.12 Regulated Entities and Activities; Pensions. No Borrower
will, or will permit any of its Subsidiaries (or, in the case of clauses (c),
(d), (e) or (f), any ERISA Affiliate) to, (a) become an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940; (b) undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) or use any of the proceeds of any Loan
directly or indirectly for the purchase of purchasing or carrying, or for the
purpose of reducing or retiring any indebtedness which was originally used to
purchase or carry, any margin stock; (c) maintain or contribute to or become
obligated to maintain or contribute to any Pension Plan or any Multiemployer
Plan or incur any liability under Title IV of ERISA; (d) fail to meet the
applicable minimum funding requirements of ERISA with respect to any ERISA
Employee Benefit Plan (to the extent any such minimum funding requirements exist
with respect to any such ERISA Employee Benefit Plan), or permit a “reportable
event”, as defined in Section 4043(c) of ERISA (other than an event for which
the notice requirement is waived), or a non-exempt prohibited transaction, as
described in Section 406 of ERISA, to occur with respect to any Pension Plan, or
make any amendment to any ERISA Employee Benefit Plan which will result or could
reasonably be expected to result in the imposition of a Lien on any property or
assets of any Borrower or any such Subsidiary (or ERISA Affiliate) or the
requirement that any Borrower or any such Subsidiary (or ERISA Affiliate) post a
bond or provide other security under ERISA or the Code; (e) withdraw or permit
any such Subsidiary (or ERISA Affiliate) to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present Pension Plan that could reasonably be
expected to result in any liability of any Borrower to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency, (f)
 fail to pay (or cause its Subsidiaries to pay) all amounts and make all
contributions necessary to fund all present Pension Plans in accordance with
their terms, or fail to fund or make any and all contributions to any “401(k)",
“profit sharing” or similar defined contribution plan except to the extent that
failure to so fund or make contributions to any such “401(k)", “profit sharing”
or similar defined contribution plan would not reasonably be expected to have a
Material Adverse Effect, or (f) fail to comply with the Federal Fair Labor
Standards Act.

Section 5.13 Margin Regulations. No Borrower will, or will permit any Subsidiary
to, use any of the proceeds from the Loans, directly or indirectly, for the
purpose of purchasing or carrying any “margin stock” (as defined in Regulation U
of the Federal Reserve Board), for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any “margin
stock” or for any other purpose which might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulation T, U or X of the
Federal Reserve Board.

ARTICLE 6 – FINANCIAL COVENANTS

        Section 6.1 Additional Defined Terms. The following additional
definitions are hereby appended to Section 1.1 of this Agreement:

        “EBITDA” has the meaning provided in the Compliance Certificate.

        “Fixed Charge Coverage Ratio” has the meaning provided in the Compliance
Certificate (See Exhibit B).

        “Senior Debt” means an amount equal to the total aggregate Debt for
borrowed money, including, without limitation, the Obligations hereunder and
Debt under capitalized leases, but excluding the outstanding balance of the
Subordinated Debt.

        “Senior Leverage Ratio” means the ratio of (a) Senior Debt, to (b)
EBITDA.

38

--------------------------------------------------------------------------------


        “Total Debt” means an amount equal to the sum of (a) Senior Debt, plus
(b) the total outstanding balance of Subordinated Debt.

        “Total Leverage Ratio” means the ratio of (a) Total Debt to (b) EBITDA.

        Section 6.2 Minimum EBITDA. Borrowers will not permit the EBITDA for any
calendar month set forth below to be less than the amount set forth below for
such period:


         Period                                               Minimum EBITDA
         January  2008                                        $ 36,000.00
         February 2008                                        $217,705.00
         March 2008                                           $165,000.00

         April 2008                                           $391,000.00
         May 2008                                             $288,000.00
         June 2008                                            $238,000.00


Borrower will not permit the EBITDA for the calendar quarter ending on the date
set forth below to be less than amount set forth below for such calendar
quarter:

Period Amount March 31, 2008 $430,000.00 June 30, 2008 $917,000.00

        Section 6.3 Fixed Charge Coverage Ratio. Effective as of January 1,
2008, with the first testing date to occur on June 30, 2008, Borrowers will not
permit the Fixed Charge Coverage Ratio for any period set forth below to be less
than the ratio set forth below for such period:


         Period                                               Ratio
         For the six-month period beginning
         January 1, 2008 through June 30, 2008                0.75 to 1.0

         For the nine-month period beginning
         January 1, 2008 through September 30, 2008           1.15 to 1.0

         As of the end of any given calendar quarter, from
         and after December 31, 2008, as measured on
         a trailing 12-month basis                            1.2 to 1.0


        Section 6.4 Senior Leverage Ratio.Borrowers shall not permit the Senior
Leverage Ratio for any period set forth below to exceed the ratio set forth
below for such period:


         Period                                               Ratio
         For the three-month period beginning
         January 1, 2008 through March 31, 2008               6.0 to 1.0
         (Annualized)

         For the six-month period beginning
         January 1, 2008 through June 30, 2008                3.5 to 1.0
         (Annualized)

         For the nine-month period beginning
         January 1, 2008 through September 30, 2008           3.0 to 1.0
         (Annualized)

         As of the end of any given calendar quarter, from


39

--------------------------------------------------------------------------------



         and after December 31, 2008, as measured on
         a trailing 12-month basis                            3.0 to 1.0


Section 6.5 Total Leverage Ratio. Borrowers shall not permit the Total Leverage
Ratio for any period set forth below to exceed the ratio set forth below for
such period:


         Period                                               Ratio
         For the three-month period beginning
         January 1, 2008 through March 31, 2008               6.3 to 1.0
         (Annualized)


         For the six-month period beginning
         January 1, 2008 through June 30, 2008                4.0 to 1.0
         (Annualized)

         For the nine-month period beginning
         January 1, 2008 through September 30, 2008           4.0 to 1.0
         (Annualized)

         As of the end of any given calendar quarter, from
         and after December 31, 2008, as measured on
         a trailing 12-month basis                            4.0 to 1.0


        Section 6.6 Evidence of Compliance.Borrowers shall furnish to
Administrative Agent, together with the financial reporting required of
Borrowers in Section 4.1 hereof, evidence (in form and content satisfactory to
Lender) of Borrowers’ compliance with the covenants in this Article and evidence
that no Event of Default specified in this Article has occurred. Such evidence
shall include, without limitation, (a) a statement and report, on a form
approved by Administrative Agent, detailing Borrowers’ calculations, and (b) if
requested by Administrative Agent, back-up documentation (including, without
limitation, invoices, receipts and other evidence of costs incurred during such
quarter as Administrative Agent shall reasonably require) evidencing the
propriety of the calculations.

ARTICLE 7 – CONDITIONS

        Section 7.1 Conditions to Closing.The obligation of each Lender to make
the initial Loans, of Administrative Agent to issue any Support Agreements on
the Closing Date and of any LC Issuer to issue any Lender Letter of Credit on
the Closing Date shall be subject to the receipt by Administrative Agent of each
agreement, document and instrument set forth on the closing checklist prepared
by Administrative Agent or its counsel, each in form and substance satisfactory
to Administrative Agent and Lenders and their respective counsel, and such other
closing deliverables reasonably requested by Administrative Agent and Lenders,
and to the satisfaction of the following conditions precedent, each to the
satisfaction of Administrative Agent and Lenders and their respective counsel in
their sole discretion: (a) the payment of all fees, expenses and other amounts
due and payable under each Financing Document; (b) the absence, since June 30,
2007, of any material adverse change in any aspect of the business, operations,
properties, prospects or condition (financial or otherwise) of any Credit Party
or any seller of any assets or business to be purchased by any Borrower
contemporaneous with the Closing Date, or any event or condition which could
reasonably be expected to result in such a material adverse change; (c) the
consummation of the transactions contemplated by that certain Securities
Purchase Agreement dated November 5; (d) the consummation of the transactions
set forth in that certain Asset Purchase Agreement dated as of November 8, 2007
by and among Derma First Aid Products, Inc., Derma Sciences, Inc., F.A. Products
L.P., First Aid Products, Inc. and Nutramax Products, Inc. and (e) the receipt
by Administrative Agent of such other documents, instruments and/or agreements
as Administrative Agent may reasonably request.

        Section 7.2 Conditions to Each Loan, Support Agreement and Lender Letter
of Credit. In addition to the conditions set forth in Section 7.1, the
obligation of the Lenders to make a Loan (other than Revolving Loans deemed to
have been made pursuant to Section 2.5(c)) or an advance in respect of any Loan,
of Administrative Agent to issue any Support Agreement or of any LC Issuer to
issue any Lender Letter of Credit,

40

--------------------------------------------------------------------------------


including on the Closing Date, is subject to the satisfaction of the following
additional conditions, compliance with which shall be determined by
Administrative Agent: (a) the fact that, immediately before and after such
advance or issuance, no Default or Event of Default shall have occurred and be
continuing; (b) the fact that the representations and warranties of each Credit
Party contained in the Financing Documents shall be true, correct and complete
on and as of the date of such advance or issuance, except to the extent that any
such representation or warranty relates to an earlier date in which case such
representation or warranty shall be true and correct as of such earlier date;
and (c) the fact that no adverse change in the condition (financial or
otherwise), properties, business, prospects, or operations of Borrowers or any
other Credit Party shall have occurred and be continuing with respect to
Borrowers or any Credit Party since the date of this Agreement. Each giving of a
Notice of LC Credit Event hereunder, each giving of a Notice of Borrowing
hereunder and each acceptance by any Borrower of the proceeds of any Loan made
hereunder shall be deemed to be a representation and warranty by each Borrower
on the date of such notice or acceptance as to the facts specified in this
Section.

ARTICLE 8 – REGULATORY MATTERS

        Section 8.1 Additional Defined Terms. The following additional
definitions are hereby appended to Section 1.1 of the Credit Agreement:

        “Correction” means repair, modification, adjustment, relabeling,
destruction or inspection (including patient monitoring) of a product without
its physical removal to some other location.

        “DEA” means the Drug Enforcement Administration of the United States of
America and any successor agency thereof.

        “Device Application” means a 510(k) premarket notification or premarket
approval (PMA) application, as appropriate, as those terms are defined in the
FDCA, or an application or renewal of a Drug Establishment License or Drug
Identification Number, as those terms as defined in the Canadian Food and Drugs
Act.

        “Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA or the Canadian Food and Drugs Act.

        “FDA” means the Food and Drug Administration of the United States of
America or any successor entity thereto.

        “FDCA” means the Federal Food, Drug, and Cosmetic Act, as amended, 21
U.S.C. Section 301 et seq. and all regulations promulgated thereunder, including
but not limited to, 21 C.F.R. Parts 803, 806, 807, 812, and 820.

        “Good Manufacturing Practices” means current good manufacturing
practices, as set forth in the Quality System Regulation, 21 C.F.R. Part 820 and
as set forth in 21 C.F.R. Parts 210 and 211.

        “Market Withdrawal” means a Person’s Removal or Correction of a
distributed product which involves a minor violation that would not be subject
to legal action by the FDA or which involves no violation, e.g., normal stock
rotation practices, routine equipment adjustments and repairs, etc.

        “Permits” means registrations, listing, licenses, certificates,
accreditations (including ISO 13485 or ISO 13488), product clearances or
approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals or exemptions thereto required in connection with the conduct of any
Borrower’s or any Subsidiary’s business or to comply with any applicable Laws,
including, without limitation, establishment registrations, establishment
licenses, device listings, drug listings, drug establishment registrations,
Investigational Device Exemptions (IDEs), 510(k) exemptions, 510(k) clearances,
PMA approvals, Drug Identification Numbers (DINs), as those terms are defined in
the FDCA and implementing regulations or the Canadian Food and Drugs Act and the
corresponding medical devices regulations and food and drug regulations, and
those issued by State governments for the conduct of any Borrower’s or any
Subsidiary’s business.

41

--------------------------------------------------------------------------------


        “Products” means any products manufactured, sold, developed, tested or
marketed by any Borrower or any of its Subsidiaries, including without
limitation, those products set forth on Exhibit F.

        “Recall” means a Person’s Removal or Correction of a marketed product
that the FDA, Health Canada or the Canadian Minister of Health considers to be
in violation of the laws it administers and against which the FDA, Health Canada
or the Canadian Minister of Health would initial legal action, e.g., seizure.

        “Removal” means the physical removal of a device from its point of use
to some other location for repair, modification, adjustment, relabeling,
destruction, or inspection.

        “Required Permit” means a Permit (a) issued or required under Laws
applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the manufacturing, importing, exporting, possession, ownership,
warehousing, marketing, promoting, sale, labeling, furnishing, distribution or
delivery of goods or services under Laws applicable to the business of any
Borrower or any of its Subsidiaries or any Device Application or Drug
Application (including without limitation, at any point in time, all licenses,
approvals and permits issued by the FDA or any other applicable Governmental
Entity necessary for the testing, manufacture, marketing or sale of any Product
by any applicable Borrower(s) as such activities are being conducted by such
Borrower(s) with respect to such Product at such time), and (b) issued by any
Person from which Borrower or any of its Subsidiaries has, as of the Closing
Date, received an accreditation.

        “Specific Laws” means all applicable Laws relating to the operation of
private label and other drug distributions, and the possession, control,
warehousing, marketing, sale and distribution of pharmaceuticals, including,
without limitation, all federal and state laws governing the sale and
distribution of drugs, including over-the-counter drugs, biologicals and
supplements, including the Controlled Substances Act (21 U.S.C. §§  801 et
seq.), the Food, Drug and Cosmetic Act of 1938 (21 U.S.S. §§  801 et seq.), the
Dietary Supplement Health and Education Act (P.L. 103-417 (1994) and the Omnibus
Budget and Reconciliation Act of 1990 (P. L. 101-508 (1990)), and also the
Generic Drug Enforcement Act of 1992.

        “Stock Recovery” means a Person’s Removal or Correction of a product
that has not been marketed or that has not left the direct control of the firm,
i.e., the product is located on the premises owned by, or under the control of,
the firm and no portion of the lot has been released for sale or use.

        Section 8.2 Compliance of Products.To induce Administrative Agent and
Lenders to enter into this Agreement and to make the Loans and other credit
accommodations contemplated hereby, each Borrower hereby represents and warrants
to Administrative Agent and each Lender, and with respect to Principal Borrower
on behalf of itself and Guarantor, that:

(a)     Each Credit Party:

(i)     has obtained all Required Permits, or has contracted with third parties
holding Required Permits, necessary for compliance with all Laws, including the
FDCA, and all such Required Permits are current;

(ii)     has not used the services of any Person debarred under the provisions
of the Generic Drug Enforcement Act of 1992, 21 U.S.C. Section 335a (a) or (b);

(iii)     warrants and represents that none of its officers, directors,
employees, shareholders, their agents or affiliates has been convicted of any
crime or engaged in any conduct for which debarment is mandated by 21 U.S.C.
Section 335a (a) or authorized by 21 U.S. Section 335a (b);

(iv)     has been operating in compliance with the Canadian Food and Drugs Act
and FDCA, including but not limited to, reporting to FDA of device malfunctions
and/or device-related serious injuries or deaths pursuant to 21 C.F.R. 803 and
reporting to FDA of corrections or removals pursuant to 21 C.F.R. 806;

(v)         warrants and represents that none of its officers, directors,
employees, shareholders, their agents or affiliates has made an untrue statement
of material fact or fraudulent statement to the FDA or failed to

42

--------------------------------------------------------------------------------


disclose a material fact required to be disclosed to the FDA, committed an act,
made a statement, or failed to make a statement that could reasonably be
expected to provide a basis for the FDA to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth
in 56 Fed. Regulation 46191 (September 10, 1991);

(vi)     has not received any written notice that any Governmental Authority,
including without limitation the FDA, the Office of the Inspector General of HHS
or the United States Department of Justice has commenced or threatened to
initiate any action against a Credit Party, any action to enjoin a Credit Party,
their officers, directors, employees, shareholders or their agents and
Affiliates, from conducting their businesses at any facility owned or used by
them or for any material civil penalty, injunction, seizure or criminal action;

(vii)     except as set forth on Schedule 8.2, has not received from the FDA at
any time since January 1, 2003, a Warning Letter, Form FDA-483, “Untitled
Letter,” other correspondence or notice setting forth allegedly objectionable
observations or alleged violations of laws and regulations enforced by the FDA
or DEA, including but not limited to the FDCA, or any comparable correspondence
from any state or local authority responsible for regulating medical device
products, drug products and establishments, or any comparable correspondence
from any foreign counterpart of the FDA or DEA, or any comparable correspondence
from any foreign counterpart of any state or local authority with regard to any
Product or the manufacture, processing, packing, or holding thereof; and

(viii)     except as set forth on Schedule 8.2, has not engaged in any Recalls,
Market Withdrawals, or other forms of product retrieval from the marketplace of
any Products since January 1, 2003.

(b)     With respect to Products:

(i)     All Products are listed on Exhibit F and Borrowers have delivered to
Administrative Agent on or prior to the Closing Date all Required Permits
relating to such Products issued or outstanding as of the Closing Date;
provided, however, that, if after the Closing Date, any Borrower wishes to
manufacture, sell, develop, test or market any new Product, Borrowers shall give
prior written notice to Administrative Agent of such intention (which shall
include a brief description of such Product, plus copies of all Required Permits
relating to such new Product and/or the applicable Borrower’s manufacture, sale,
development, testing or marketing thereof issued or outstanding as of the date
of such notice) along with a copy of an amended and restated Exhibit F; and
further, provided, that, if any Borrower shall at any time obtain any new or
additional Required Permits from the FDA, DEA or parallel state or local
authorities, or foreign counterparts of the FDA, DEA or parallel state or local
authorities, with respect to any Product which has previously been disclosed to
Administrative Agent, Borrowers shall promptly give written notice to
Administrative Agent of such new or additional Required Permits, along with a
copy thereof);

(ii)     Each Product is not adulterated or misbranded within the meaning of the
FDCA;

(iii)     Each Product is not an article prohibited from introduction into
interstate commerce under the provisions of Sections 404, 505, 510(k), 512 or
515 of the FDCA;

(iv)     Each Product has been and/or shall be manufactured, imported,
possessed, owned, warehoused, marketed, promoted, sold, labeled, furnished,
distributed and marketed in accordance with all applicable Permits and Laws,
including but not limited to the FDCA and the Canadian Food and Drugs Act;

(v)     Each Product has been and/or shall be designed and manufactured in
accordance with Good Manufacturing Practices;

(vi)         With respect to any Product being tested or manufactured by any
Borrower, such Borrower has received and shall be in compliance with, and such
Product shall be the subject of, all Required Permits needed in connection with
the testing or manufacture of such Product as such testing is currently being
conducted by or on behalf of such Borrower, and Borrowers have not received any
notice from any applicable Government Authority, specifically including the FDA,
that such Government Authority is conducting an investigation or review of (A)
Borrowers’ manufacturing facilities and processes for such Product which have

43

--------------------------------------------------------------------------------


disclosed any material deficiencies or violations of Laws (including Healthcare
laws) and/or the Required Permits related to the manufacture of such Product, or
(B) any such Required Permit or that any such Required Permit has been revoked
or withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that the development, testing and/or manufacturing of
such Product by any Borrower should cease;

(vii)     With respect to any Product marketed or sold by any Borrower, such
Borrower shall have received, and such Product shall be the subject of, all
Required Permits needed in connection with the marketing and sales of such
Product as currently being marketed or sold by such Borrower, and Borrowers have
not received any notice from any applicable Governmental Authority, specifically
including the FDA, that such Governmental Authority is conducting an
investigation or review of any such Required Permit or approval or that any such
Required Permit has been revoked or withdrawn, nor has any such Governmental
Authority issued any order or recommendation stating that such marketing or
sales of such Product cease or that such Product be withdrawn from the
marketplace;

(viii)     Borrowers have not (since the Closing Date) experienced any
significant failures in their manufacturing of any Product such that the amount
of such Product successfully manufactured by any Borrower in accordance with all
specifications thereof in any month shall decrease significantly with respect to
the quantities of such Product produced in the prior month; (ix) Each Product
that is sold pursuant to a Credit Party’s belief that it is not a “new drug”, as
that term is defined in 21 U.S.C. Section 321(p), is generally recognized by
qualified experts as safe and effective for its intended uses as those terms
have been interpreted by FDA and the United States Supreme Court, and has been
used for a material extent and for a material time for such uses; and

(x)     Each Product for which a Drug Efficacy Study Implementation (DESI)
Notice has been published in the Federal Register and each Product that is
identical to, related to, or similar to such a drug conforms with the
requirements set forth in such DESI Notice.

        Section 8.3 Covenants Regarding Products and Compliance with Required
Permits

(a)     In connection with the development, testing, manufacture, marketing or
sale of each and any Product by any Borrower, Borrowers shall comply fully and
completely in all respects with all Required Permits at all times issued by any
Government Authority, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by
Borrower as such activities are at any such time being conducted by Borrowers.

(b)     Borrowers shall not permit any event or occurrence to occur or to take
or to fail to take any action if the result of any of the forgoing would be that
any of the representations and warranties set forth above to become untrue in
any respect as of any date and Borrowers shall immediately and in any case
within three (3) Business Days give written notice to Administrative Agent upon
any Borrower becoming aware that any of the representations and warranties set
forth above with respect to any Product have become incorrect in any respect
(provided that, for the avoidance of doubt, the giving of such notice shall not
cure or result in the automatic waiver of any Default or Event of Default that
may have resulted from such breach of such representation or warranty under the
first part of this sentence).

ARTICLE 9 – SECURITY AGREEMENT

        Section 9.1 Generally. As security for the payment and performance of
the Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, Borrowers hereby assign and grant to
Administrative Agent, for the benefit of Lenders and Administrative Agent, a
continuing first priority Lien on and security interest in, upon, and to the
personal property set forth on Schedule 9.1 attached hereto and made a part
hereof.

44

--------------------------------------------------------------------------------


        Section 9.2 Representations and Warranties and Covenants Relating to
Collateral.

(a)     Schedule 9.2 sets forth (i) each chief executive office and principal
place of business of each Borrower and each of their respective Subsidiaries and
(ii) all of the addresses (including all warehouses) at which any of the
Collateral is located and/or books and records of Borrowers regarding any of the
Collateral are kept, which such Schedule 9.2 indicates in each case which
Borrower(s) have Collateral and/or books and records located at such address,
and, in the case of any such address not owned by one or more of the
Borrowers(s), indicates the nature of such location (e.g., leased business
location operated by Borrower(s), third party warehouse, consignment location,
processor location, etc.) and the name and address of the third party owning
and/or operating such location.

(b)     Except as indicated on Schedule 4.9 with respect to any rights of any
Borrower as a licensee under any license of Intellectual Property owned by
another Person, and except for the filing of financing statements under the UCC,
no authorization, approval or other action by, and no notice to or filing with,
any Governmental Authority or consent of any other Person is required for (i)
the grant by each Borrower to Administrative Agent of the security interests and
Liens in the Collateral provided for under this Agreement and the other Security
Documents (if any), or (ii) the exercise by Administrative Agent of its rights
and remedies with respect to the Collateral provided for under this Agreement
and the other Security Documents or under any applicable Law, including the UCC
and neither any such grant of Liens in favor of Administrative Agent or exercise
of rights by Administrative Agent shall violate or cause a default under any
agreement between any Borrower and any other Person relating to any such
collateral, including any license to which a Borrower is a party, whether as
licensor or licensee, with respect to any Intellectual Property, whether owned
by such Borrower or any other Person.

(c)     As of the Closing Date, no Borrower has any ownership interest in any
Chattel Paper, letter of credit rights, commercial tort claims, Instruments,
documents or investment property (other than equity interests in any
Subsidiaries of such Borrower), and Borrowers shall give notice to
Administrative Agent promptly (but in any event not later than the delivery by
Borrowers of the next Compliance Certificate required pursuant to Section 4.1
above) upon the acquisition by any Borrower of any such Chattel Paper, letter of
credit rights, commercial tort claims, Instruments, documents or investment
property. No Person other than Administrative Agent or (if applicable) any
Lender has “control” (as defined in Article 9 of the UCC) over any Deposit
Account, investment property (including Securities Accounts and commodities
account), letter of credit rights or electronic chattel paper in which any
Borrower has any interest (except for such control arising by operation of law
in favor of any bank or securities intermediary or commodities intermediary with
whom any Deposit Account, Securities Account or commodities account of Borrowers
is maintained).

(d)     Borrowers shall not, and shall not permit any Credit Party to, take any
of the following actions or make any of the following changes unless Borrowers
have given at least thirty (30) days prior written notice to Administrative
Agent of Borrowers’ intention to take any such action (which such written notice
shall include an updated version of any Schedule impacted by such change) and
have executed any and all documents, instruments and agreements and taken any
other actions which Administrative Agent may request after receiving such
written notice in order to protect and preserve the Liens, rights and remedies
of Administrative Agent with respect to the Collateral: (i) change the legal
name or organizational identification number of any Borrower as it appears in
official filings in the jurisdiction of its organization, (ii) change the
jurisdiction of incorporation or formation of any Borrower or Credit Party or
allow any Borrower or Credit Party to designate any jurisdiction as an
additional jurisdiction of incorporation for such Borrower or Credit Party, or
change the type of entity that it is, or (iii) change its chief executive
office, principal place of business, or the location of its records concerning
the Collateral or move any Collateral to or place any Collateral on any location
that is not then listed on the Schedules and/or establish any business location
at any location that is not then listed on the Schedules.

(e)         Borrowers shall not adjust, settle or compromise the amount or
payment of any Account, or release wholly or partly any Account Debtor, or allow
any credit or discount thereon (other than adjustments, settlements,
compromises, credits and discounts in the Ordinary Course of Business, made
while no Default or Event of Default exists and in amounts which are not
material with respect to the Account and which, after giving effect thereto, do
not cause the Borrowing Base to be less than the Revolving Loan Outstandings)
without the prior written consent of Administrative Agent. Without limiting the
generality of this Agreement or any other provisions of any of the Financing
Documents relating to the rights of Administrative Agent after the occurrence
and during the continuance of an Event of Default, Administrative Agent shall
have the right at any time after the occurrence and

45

--------------------------------------------------------------------------------


during the continuance of an Event of Default to: (i) exercise the rights of
Borrowers with respect to the obligation of any Account Debtor to make payment
or otherwise render performance to Borrowers and with respect to any property
that secures the obligations of any Account Debtor or any other Person obligated
on the Collateral, and (ii) adjust, settle or compromise the amount or payment
of such Accounts.

(f)     (i) Borrowers shall deliver to Administrative Agent all Tangible Chattel
Paper and all Instruments and Documents owned by any Borrower and constituting
part of the Collateral duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Administrative Agent. Borrowers shall provide Administrative Agent with
“control” (as defined in Article 9 of the UCC) of all Electronic Chattel Paper
owned by any Borrower and constituting part of the Collateral by having
Administrative Agent identified as the assignee on the records pertaining to the
single authoritative copy thereof and otherwise complying with the applicable
elements of control set forth in the UCC. Borrowers also shall deliver to
Administrative Agent all security agreements securing any such Chattel Paper and
securing any such Instruments. Borrowers will mark conspicuously all such
Chattel Paper and all such Instruments and Documents with a legend, in form and
substance satisfactory to Administrative Agent, indicating that such Chattel
Paper and such Instruments and Documents are subject to the security interests
and Liens in favor of Administrative Agent created pursuant to this Agreement
and the Security Documents. Borrowers shall comply with all the provisions of
Section 5.9 with respect to the Deposit Accounts and Securities Accounts of
Borrowers.

(ii)     Borrowers shall deliver to Administrative Agent all letters of credit
on which any Borrower is the beneficiary and which give rise to Letter-of-Credit
Rights owned by such Borrower which constitute part of the Collateral in each
case duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to Administrative Agent.
Borrowers shall take any and all actions as may be necessary or desirable, or
that Administrative Agent may request, from time to time, to cause
Administrative Agent to obtain exclusive “control” (as defined in Article 9 of
the UCC) of any such Letter-of-Credit Rights in a manner acceptable to
Administrative Agent.

(iii)     Borrowers shall promptly advise Administrative Agent upon any Borrower
becoming aware that it has any interests in any Commercial Tort Claim that
constitutes part of the Collateral, which such notice shall include descriptions
of the events and circumstances giving rise to such Commercial Tort Claim and
the dates such events and circumstances occurred, the potential defendants with
respect such Commercial Tort Claim and any court proceedings that have been
instituted with respect to such Commercial Tort Claim, and Borrowers shall, with
respect to any such Commercial Tort Claim, execute and deliver to Administrative
Agent such documents as Administrative Agent shall request to perfect, preserve
or protect the Liens, rights and remedies of Administrative Agent with respect
to any such Commercial Tort Claim.

(iv)     Except for Accounts and Inventory in an aggregate amount of $100,000 or
more, no Accounts or Inventory or other Collateral shall at any time be in the
possession or control of any warehouse, consignee, bailee or any of Borrowers’
agents or processors without prior written notice to Administrative Agent and
the receipt by Administrative Agent, if Administrative Agent has so requested,
of warehouse receipts, consignment agreements or bailee lien waivers (as
applicable) satisfactory to Administrative Agent prior to the commencement of
such possession or control. Borrowers have notified Administrative Agent that
Inventory is currently located at the locations set forth on Schedule 9.2.
Borrowers shall, upon the request of Administrative Agent, notify any such
warehouse, consignee, bailee, agent or processor of the security interests and
Liens in favor of Administrative Agent created pursuant to this Agreement and
the Security Documents, instruct such Person to hold all such Collateral for
Administrative Agent’s account subject to Administrative Agent’s instructions
and shall obtain an acknowledgement from such Person that such Person holds the
Collateral for Administrative Agent’s benefit.

(v)     Upon request of Administrative Agent, Borrowers shall promptly deliver
to Administrative Agent any and all certificates of title, applications for
title or similar evidence of ownership of all such tangible Personal Property
and shall cause Administrative Agent to be named as lienholder on any such
certificate of title or other evidence of ownership. Borrowers shall not permit
any such tangible Personal Property to become Fixtures to real estate unless
such real estate is subject to a Lien in favor of Administrative Agent.

46

--------------------------------------------------------------------------------


(vi)     Each Borrower hereby authorizes Administrative Agent to file without
the signature of such Borrower one or more UCC financing statements relating to
liens on personal property relating to all or any part of the Collateral, which
financing statements may list Administrative Agent as the “secured party” and
such Borrower as the “debtor” and which describe and indicate the collateral
covered thereby as all or any part of the Collateral under the Financing
Documents (including an indication of the collateral covered by any such
financing statement as “all assets” of such Borrower now owned or hereafter) in
such jurisdictions as Administrative Agent from time to time determines are
appropriate, and to file without the signature of such Borrower any
continuations of or corrective amendments to any such financing statements, in
any such case in order for Administrative Agent to perfect, preserve or protect
the Liens, rights and remedies of Administrative Agent with respect to the
Collateral.

(vii)     Borrowers shall furnish to Administrative Agent from time to time any
statements and schedules further identifying or describing the Collateral and
any other information, reports or evidence concerning the Collateral as
Administrative Agent may reasonably request from time to time.

        Section 9.3 UCC Remedies.

(a)     Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Administrative Agent, in
addition to all other rights, options, and remedies granted to Administrative
Agent under this Agreement or at law or in equity, may exercise, either directly
or through one or more assignees or designees, all rights and remedies granted
to it under all Financing Documents and under the UCC in effect in the
applicable jurisdiction(s) and under any other applicable law; including,
without limitation:

(i)     The right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;

(ii)     The right to (by its own means or with judicial assistance) enter any
of Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Administrative Agent deems appropriate, without any liability for rent,
storage, utilities, or other sums, and Borrowers shall not resist or interfere
with such action (if Borrowers’ books and records are prepared or maintained by
an accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Administrative Agent to such Person that an Event of Default has occurred and is
continuing, to deliver to Administrative Agent or its designees such books and
records, and to follow Administrative Agent’s instructions with respect to
further services to be rendered);

(iii)     The right to require Borrowers at Borrowers’ expense to assemble all
or any part of the Collateral and make it available to Administrative Agent at
any place designated by Administrative Agent;

(iv)     The right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Administrative Agent and
to receive, open and dispose of all mail addressed to any Borrower.

(v)     The right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Administrative Agent’s own name (as agent for Lenders) and to charge
the collection costs and expenses, including attorneys’ fees, to Borrowers, and
(ii) the right, in the name of Administrative Agent or any designee of
Administrative Agent or Borrowers, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, telegraph or otherwise,
including, without limitation, verification of Borrowers’ compliance with
applicable Laws. Borrowers shall cooperate fully with Administrative Agent in an
effort to facilitate and promptly conclude such verification process. Such
verification may include contacts between Administrative Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

47

--------------------------------------------------------------------------------


(b)     Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Administrative
Agent without prior notice to Borrowers. At any sale or disposition of
Collateral, Administrative Agent may (to the extent permitted by applicable law)
purchase all or any part of the Collateral, free from any right of redemption by
Borrowers, which right is hereby waived and released. Each Borrower covenants
and agrees not to interfere with or impose any obstacle to Administrative
Agent’s exercise of its rights and remedies with respect to the Collateral.
Administrative Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. Administrative Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Administrative Agent
may sell the Collateral without giving any warranties as to the Collateral.
Administrative Agent may specifically disclaim any warranties of title or the
like. This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral. If Administrative Agent sells any
of the Collateral upon credit, Borrowers will be credited only with payments
actually made by the purchaser, received by Administrative Agent and applied to
the indebtedness of the purchaser. In the event the purchaser fails to pay for
the Collateral, Administrative Agent may resell the Collateral and Borrowers
shall be credited with the proceeds of the sale. Borrowers shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Obligations.

(c)     Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Administrative Agent
its lawful attorney-in-fact with full power of substitution in the Collateral,
upon the occurrence and during the continuance of a Default, to use unadvanced
funds remaining under this Agreement or which may be reserved, escrowed or set
aside for any purposes hereunder at any time, or to advance funds in excess of
the face amount of the Notes, to pay, settle or compromise all existing bills
and claims, which may be Liens or security interests, or to avoid such bills and
claims becoming Liens against the Collateral; to execute all applications and
certificates in the name of such Borrower and to prosecute and defend all
actions or proceedings in connection with the Collateral; and to do any and
every act which such Borrower might do in its own behalf; it being understood
and agreed that this power of attorney shall be a power coupled with an interest
and cannot be revoked.

(d)     Administrative Agent and each Lender is hereby granted an irrevocable,
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, mask works, rights of use of any name, any other Intellectual
Property and advertising matter, and any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral and, in connection with Administrative Agent’s exercise of its rights
under this Article, Borrowers’ rights under all licenses and all franchise
agreements inure to Administrative Agent’s and each Lender’s benefit.

ARTICLE 10 – EVENTS OF DEFAULT

        Section 10.1 Events of Default.

        For purposes of the Financing Documents, the occurrence of any of the
following conditions and/or events, whether voluntary or involuntary, by
operation of law or otherwise, shall constitute an “Event of Default”:

(a)     any Borrower shall fail to pay when due any principal, interest, premium
or fee under any Financing Document or any other amount payable under any
Financing Document, in each case within three (3) Business Days after any such
principal, interest or fee becomes due, or there shall occur any default in the
performance of or compliance with Section 2.11 or 4.14;

(b)         any Credit Party defaults in the performance of or compliance with
any term contained in this Agreement or in any other Financing Document (other
than occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Administrative Agent
within (i) with respect to any default under Article 5, Section 4.1, Section
4.3(a), or Section 4.3(c), five (5) days of the occurrence of such default or
the event giving rise to such default; (ii) with respect to all

48

--------------------------------------------------------------------------------


other matters, twenty (20) days after the Borrower Representative receives
notice thereof from Administrative Agent;

(c)     any representation, warranty, certification or statement made by any
Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

(d)     (i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt to
cause, Debt or other liabilities having an individual principal amount in excess
of $100,000 or having an aggregate principal amount in excess of $100,000 to
become or be declared due prior to its stated maturity; or (ii) the occurrence
of any breach or default under any terms or provisions of any Subordinated Debt
Document or under any agreement subordinating the Subordinated Debt to all or
any portion of the Obligations or the occurrence of any event requiring the
prepayment of any Subordinated Debt;

(e)     any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f)     an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against any Credit Party or any Subsidiary
of a Borrower under applicable federal bankruptcy, insolvency or other similar
law in respect of (i) bankruptcy, liquidation, winding-up, dissolution or
suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or (iii)
possession, foreclosure, seizure or retention, sale or other disposition of, or
other proceedings to enforce security over, all or any substantial part of the
assets of such Credit Party or Subsidiary;

(g)     (i) institution of any steps by any Person to terminate any Pension Plan
of any Borrower, or any of its Subsidiaries or ERISA Affiliates (if any such
Pension Plan exists) if as a result of such termination any Credit Party or any
ERISA Affiliate could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$100,000, (ii) a contribution failure occurs with respect to any Pension Plan of
any Borrower, or any of its Subsidiaries or ERISA Affiliates (if any such
Pension Plan exists) sufficient to give rise to a Lien on any property or assets
of any Borrower or any of its Subsidiaries or ERISA Affiliates under Section
302(f) of ERISA, or (iii) there shall occur any complete withdrawal or partial
withdrawal from a Multiemployer Plan by any Borrower, or any of its Subsidiaries
or ERISA Affiliate (if any such Multiemployer Plan to which any Borrower, or any
of its Subsidiaries or ERISA Affiliate contributes exists) and the withdrawal
liability (without unaccrued interest) of Borrowers, and their Subsidiaries and
ERISA Affiliates to Multiemployer Plans to which any of them contributes or has
contributed (including any outstanding withdrawal liability that such Borrower,
or any applicable Subsidiary or ERISA Affiliate has incurred on the date of such
withdrawal) exceeds $100,000;

(h)         one or more judgments or orders for the payment of money (not paid
or fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $100,000 shall be rendered against any or all
Credit Parties and either (i) enforcement proceedings shall have been commenced
by any creditor upon any such judgments or orders, or (ii) there shall be any
period of twenty (20) consecutive days during which a stay of enforcement of any
such judgments or

49

--------------------------------------------------------------------------------


orders, by reason of a pending appeal, bond or otherwise, shall not be in
effect;

(i)     any Lien created by any of the Security Documents shall at any time fail
to constitute a valid and perfected Lien on all of the Collateral purported to
be encumbered thereby, subject to no prior or equal Lien except Permitted Liens,
or any Credit Party shall so assert;

(j)     the institution by any Governmental Authority of criminal proceedings
against any Credit Party;

(k)     a default or event of default occurs under any guaranty of any portion
of the Obligations, including without limitation the obligations arising under
that certain Secured Guaranty delivered by Guarantor;

(l)     any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m)     if the Principal Borrower is or becomes an entity whose equity is
registered with the SEC, and/or is publicly traded on and/or registered with a
public securities exchange, the Principal Borrower’s equity fails to remain
registered with the SEC in good standing, and/or such equity fails to remain
publicly traded on and registered with a public securities exchange;

(n)     the occurrence of any fact, event or circumstance that has or that could
reasonably be expected to result in a Material Adverse Effect, if such default
shall have continued unremedied for a period of ten (10) days after written
notice from Administrative Agent;

(o)     Administrative Agent determines, based on information available to it
and in its reasonable judgment, that there is a reasonable likelihood that
Borrowers shall fail to comply with one or more financial covenants in Article
6, if any, during the next succeeding financial reporting period;

(p)     the institution of any proceeding by FDA or similar Governmental
Authority to order the withdrawal of any Product or Product category from the
market or to enjoin Credit Party or any representative of a Credit Party from
manufacturing, marketing, selling or distributing any Product or Product
category;

(q)     the institution of any action or proceeding by any FDA or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Required Permit held by a Credit Party or any representative of a Credit
Party;

(r)     the commencement of any enforcement action against any Credit Party by
FDA or any other Governmental Authority;

(s)     the Recall of any Products from the market, the voluntary withdrawal of
any Products from the market, or actions to discontinue the sale of any
Products;

(t)     a change in Law, including a change in FDA or DEA policies or
procedures, occurs which could reasonably be expected to have a Material Adverse
Effect; or

(u)     the termination of any agreements with manufacturers that supply any
Products or any components of any Products or any changes to any agreements with
manufacturers that supply any Products or any components of any Products that
could reasonably be expected to have a Material Adverse Effect.

        All cure periods provided for in this Section shall run concurrently
with any cure period provided for in any applicable Financing Documents under
which the default occurred.

        Section 10.2 Acceleration and Suspension or Termination of Revolving
Loan Commitment and Term Loan Commitment. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent may, and shall if
requested by Required Lenders, (a) by notice to Borrower Representative suspend
or

50

--------------------------------------------------------------------------------


terminate the Revolving Loan Commitment and Term Loan Commitment and the
obligations of Administrative Agent and Lenders with respect thereto, in whole
or in part (and, if in part, each Lender’s Revolving Loan Commitment and Term
Loan Commitment shall be reduced in accordance with its Pro Rata Share), and/or
(b) by notice to Borrower Representative declare the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower and Borrowers will pay the same; provided,
however, that in the case of any of the Events of Default specified in
Section 10.1(e) or 10.1(f) above, without any notice to any Borrower or any
other act by Administrative Agent or the Lenders, the Revolving Loan Commitment
and Term Loan Commitment and the obligations of Administrative Agent and the
Lenders with respect thereto shall thereupon immediately and automatically
terminate and all of the Obligations shall become immediately and automatically
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same.

        Section 10.3 Cash Collateral. If (a) any Event of Default specified in
Section 10.1(e) or 10.1(f) shall occur, (b) the Obligations shall have otherwise
been accelerated pursuant to Section 10.2, or (c) the Revolving Loan Commitment
and the obligations of Administrative Agent and the Lenders with respect thereto
shall have been terminated pursuant to Section 10.2, then without any request or
the taking of any other action by Administrative Agent or the Lenders, Borrowers
shall immediately comply with the provisions of Section 2.5(e) with respect to
the deposit of cash collateral to secure the existing Letter of Credit Liability
and future payment of related fees.

        Section 10.4 Default Rate of Interest. At the election of Administrative
Agent or Required Lenders, after the occurrence of an Event of Default and for
so long as it continues, (a) the Loans and other Obligations shall bear interest
at rates that are two and one-half percent (2.5%) per annum in excess of the
rates otherwise payable under this Agreement, and (b) the fee described in
Section 2.5(b) shall increase by a rate that is two and one-half percent (2.5%)
in excess of the rate otherwise payable under such Section; provided that,
notwithstanding anything to the contrary contained in the foregoing or otherwise
in this Agreement, the increased rates of default interest and fees under
Section 2.5(b) provided for in this section shall be applicable automatically
and immediately upon the occurrence and during the continuance of any Event of
Default occurring under Section 10.1(e) or 10.1(f) above without the necessity
of any further affirmative action by any party.

        Section 10.5 Setoff Rights. During the continuance of any Event of
Default, each Lender is hereby authorized by each Borrower at any time or from
time to time, with reasonably prompt subsequent notice to such Borrower (any
prior or contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Administrative Agent. Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations. Each Borrower agrees,
to the fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section.

Section 10.6 Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, (a) each Borrower irrevocably waives the right to direct
the application of any and all payments at any time or times thereafter received
by Administrative Agent from or on behalf of such Borrower or any other Credit
Party of all or any part of the Obligations, and, as between Borrowers on the
one hand and Administrative Agent and Lenders on the other, Administrative Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Administrative
Agent may deem advisable notwithstanding any previous application by
Administrative Agent, and (b) the proceeds of any sale of, or other realization
upon, all or any part of the Collateral shall be applied: first, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to Administrative Agent with respect to this Agreement, the other Financing
Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and

51

--------------------------------------------------------------------------------


unpaid interest on the Obligations (including any interest which, but for the
provisions of the Bankruptcy Code, would have accrued on such amounts); fourth,
to the principal amount of the Obligations outstanding and to provide cash
collateral to secure any and all Letter of Credit Liability and future payment
of related fees, as provided for in Section 2.5(e); and fifth to any other
indebtedness or obligations of Borrowers owing to Administrative Agent or any
Lender under the Financing Documents. Any balance remaining shall be delivered
to Borrowers or to whoever may be lawfully entitled to receive such balance or
as a court of competent jurisdiction may direct. In carrying out the foregoing,
(x) amounts received shall be applied in the numerical order provided until
exhausted prior to the application to the next succeeding category, and (y) each
of the Persons entitled to receive a payment in any particular category shall
receive an amount equal to its pro rata share of amounts available to be applied
pursuant thereto for such category.

        Section 10.7 Waivers and Remedies.

(a)     Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable law, each Borrower waives: (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, Accounts, contracts, Documents, Instruments,
Chattel Paper and guaranties at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to
Administrative Agent’s or any Lender’s taking possession or control of, or to
Administrative Agent’s or any Lender’s replevy, attachment or levy upon, any
Collateral or any bond or security which might be required by any court prior to
allowing Administrative Agent or any Lender to exercise any of its remedies; and
(iii) the benefit of all valuation, appraisal, marshalling and exemption Laws.
The rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. Any reference in any
Financing Document to the “continuing” nature of any Event of Default shall not
be construed as establishing or otherwise indicating that any Borrower or any
other Credit Party has the independent right to cure any such Event of Default,
but is rather presented merely for convenience should such Event of Default be
waived in accordance with the terms of the applicable Financing Documents.

(b)     Each Borrower for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any acquiescence in
non-compliance, indulgence, extension of time, renewal, waiver, or modification
made, granted or consented to by Administrative Agent or any Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Administrative Agent or any Lender with
respect to the payment or other provisions of the Financing Documents, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Borrower, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Borrower and without affecting
its liability hereunder; (iii) agrees that its liability shall be unconditional
and without regard to the liability of any other Borrower, Administrative Agent
or any Lender for any tax on the indebtedness; and (iv) to the fullest extent
permitted by law, expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing.

(c)     Any delay or forbearance by Administrative Agent or any Lender in
exercising any right or remedy under any of the Financing Documents, or
otherwise afforded by applicable law, including any failure to accelerate the
maturity date of the Loans, shall not be a waiver of or preclude the exercise of
any right or remedy nor shall it serve as a novation of the Notes or as a
reinstatement of the Loans or a waiver of such right of acceleration or the
right to insist upon strict compliance of the terms of the Financing Documents.
Administrative Agent’s or any Lender’s acceptance of payment of any sum secured
by any of the Financing Documents after the due date of such payment shall not
be a waiver of Administrative Agent’s and such Lender’s right to either require
prompt payment when due of all other sums so secured or to declare a default for
failure to make prompt payment.

(d)         Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Administrative Agent and Lenders shall not be
subject to any “one action” or “election of remedies” law or rule, and (ii) all
Liens and other rights, remedies or privileges provided to Administrative Agent
or Lenders shall remain in full force and effect until Administrative Agent or
Lenders have exhausted all remedies against the Collateral and any other
properties owned

52

--------------------------------------------------------------------------------


by Borrowers and the Financing Documents and other security instruments or
agreements securing the Loans have been foreclosed, sold and/or otherwise
realized upon in satisfaction of Borrowers’ obligations under the Financing
Documents.

(e)     Upon any Default or Event of Default, Administrative Agent shall have
the right from time to time to partially foreclose upon any Collateral in any
manner and for any amounts secured by the Financing Documents then due and
payable as determined by Administrative Agent in its sole discretion.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered. To the fullest
extent permitted by law, each Borrower, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Collateral any
equitable right otherwise available to any Credit Party which would require the
separate sale of any of the Collateral or require Administrative Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Administrative Agent, the foreclosure and sale either
separately or together of each part of the Collateral.

        Section 10.8 Injunctive Relief. The parties acknowledge and agree that,
in the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Administrative Agent and Lenders may have no
adequate remedy in money damages and, accordingly, shall be entitled to an
injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein.
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement. Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief. By joining in the Financing Documents as a Credit Party,
each Credit Party specifically joins in this Section as if this Section were a
part of each Financing Document executed by such Credit Party.

ARTICLE 11 – ADMINISTRATIVE AGENT

        Section 11.1 Appointment and Authorization. Each Lender hereby
irrevocably appoints and authorizes Administrative Agent to be the agent of
Lender under and with respect to this Agreement and the other Financing
Documents and to enter into each of the Financing Documents to which it is a
party (other than this Agreement) on its behalf and to take such actions as
Administrative Agent on its behalf and to exercise such powers under the
Financing Documents as are delegated to Administrative Agent by the terms
thereof, together with all such powers as are reasonably incidental thereto.
Subject to the terms of Section 12.5 and to the terms of the other Financing
Documents, Administrative Agent is authorized and empowered to amend, modify, or
waive any provisions of this Agreement or the other Financing Documents on
behalf of Lenders. The provisions of this Article 11 are solely for the benefit
of Administrative Agent and Lenders and neither Borrowers nor any other Credit
Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as agent of Lenders and does not assume
and shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Borrowers or any other Credit Party. Administrative
Agent may perform any of its duties hereunder, or under the Financing Documents,
by or through its own agents or employees.

        Section 11.2 Administrative Agent and Affiliates. Administrative Agent
shall have the same rights and powers under the Financing Documents as any other
Lender and may exercise or refrain from exercising the same as though it were
not Administrative Agent, and Administrative Agent and its Affiliates may lend
money to, invest in and generally engage in any kind of business with each
Credit Party or Affiliate of any Credit Party as if it were not Administrative
Agent hereunder.

        Section 11.3 Action by Administrative Agent. The duties of
Administrative Agent shall be mechanical and administrative in nature.
Administrative Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender. Nothing in this Agreement or any of the
Financing Documents is intended to or shall be construed to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
Financing Documents except as expressly set forth herein or therein.

53

--------------------------------------------------------------------------------


        Section 11.4 Consultation with Experts. Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

        Section 11.5 Liability of Administrative Agent. Neither Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
any Lender for any action taken or not taken by it in connection with the
Financing Documents, except that Administrative Agent shall be liable with
respect to its specific duties set forth hereunder, but only to the extent of
its own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with any Financing Document or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements specified in any
Financing Document; (iii) the satisfaction of any condition specified in any
Financing Document; (iv) the validity, effectiveness, sufficiency or genuineness
of any Financing Document, any Lien purported to be created or perfected thereby
or any other instrument or writing furnished in connection therewith; (v) the
existence or non-existence of any Default or Event of Default; or (vi) the
financial condition of any Credit Party. Administrative Agent shall not incur
any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile or
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties. Administrative Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).

        Section 11.6 Indemnification. Each Lender shall, in accordance with its
Pro Rata Share, indemnify Administrative Agent (to the extent not reimbursed by
Borrowers) upon demand against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from Administrative Agent’s gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction) that
Administrative Agent may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Administrative Agent hereunder or
thereunder. If any indemnity furnished to Administrative Agent for any purpose
shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against even if so directed by Required
Lenders until such additional indemnity is furnished.

        Section 11.7 Right to Request and Act on Instructions. Administrative
Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the
Financing Documents Administrative Agent is permitted or desires to take or to
grant, and if such instructions are promptly requested, Administrative Agent
shall be absolutely entitled to refrain from taking any action or to withhold
any approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the
Financing Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), Administrative Agent shall have no
obligation to take any action if it believes, in good faith, that such action
would violate applicable Laws or exposes Administrative Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Section 11.6.

        Section 11.8 Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender, and

54

--------------------------------------------------------------------------------


based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under the Financing Documents.

        Section 11.9 Collateral Matters.Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, to (x) release any
Lien granted to or held by Administrative Agent under any Security Document
(i) upon termination of the Term Loan Commitment and Revolving Loan Commitment
and payment in full of all Obligations, the expiration, termination or cash
collateralization (to the satisfaction of Administrative Agent) of all Letters
of Credit; or (ii) constituting property sold or disposed of as part of or in
connection with any disposition permitted under any Financing Document (it being
understood and agreed that Administrative Agent may conclusively rely without
further inquiry on a certificate of a Responsible Officer as to the sale or
other disposition of property being made in full compliance with the provisions
of the Financing Documents) and (y) release or subordinate any Lien granted to
or held by Administrative Agent under any Security Document constituting
property which is the subject of a Permitted Asset Disposition (it being
understood and agreed that Administrative Agent may conclusively rely without
further inquiry on a certificate of a Responsible Officer as to the
identification of any property which is the subject of a Permitted Asset
Disposition). Upon request by Administrative Agent at any time, Lenders will
confirm Administrative Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section.

        Section 11.10 Agency for Perfection.Administrative Agent and each Lender
hereby appoint each other Lender as agent for the purpose of perfecting
Administrative Agent’s security interest in assets which, in accordance with the
Uniform Commercial Code in any applicable jurisdiction, can be perfected by
possession or control. Should any Lender (other than Administrative Agent)
obtain possession or control of any such assets, such Lender shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor, shall deliver such assets to Administrative Agent or in accordance
with Administrative Agent’s instructions or transfer control to Administrative
Agent in accordance with Administrative Agent’s instructions. Each Lender agrees
that it will not have any right individually to enforce or seek to enforce any
Security Document or to realize upon any Collateral for the Loans unless
instructed to do so by Administrative Agent (or consented to by Administrative
Agent, as provided in Section 10.5), it being understood and agreed that such
rights and remedies may be exercised only by Administrative Agent.

        Section 11.11 Notice of Default.Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify each Lender of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by Required Lenders (or all or such other portion of the
Lenders as shall be prescribed by this Agreement) in accordance with the terms
hereof. Unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interests of Lenders.

        Section 11.12 Successor Administrative Agent. Administrative Agent may
at any time give notice of its resignation to the Lenders and Borrowers. Upon
receipt of any such notice of resignation, Required Lenders shall have the
right, without the requirement of any consent of Borrowers, to appoint a
successor Administrative Agent. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder and notice of such acceptance to the retiring
Administrative Agent, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, the retiring Administrative Agent’s resignation shall
become immediately effective and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Financing Documents (if such resignation was not already effective and such
duties and obligations not already discharged, as provided below in this
paragraph). The fees payable by Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrowers and such successor. If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
(but without any obligation) appoint a successor Administrative Agent. From and
following the expiration

55

--------------------------------------------------------------------------------


of such thirty (30) day period, Administrative Agent shall have the exclusive
right, upon one (1) Business Days’ notice to Borrowers and the Lenders, and the
delivery to a Lender, for the benefit of all Lenders, of all Collateral in the
possession of the retiring Administrative Agent, to make its resignation
effective immediately. From and following the effectiveness of such notice,
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Financing Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this paragraph. The provisions of this Agreement
shall continue in effect for the benefit of any retiring Administrative Agent
and its sub-agents after the effectiveness of its resignation hereunder and
under the other Financing Documents in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting or
was continuing to act as Administrative Agent.

        Section 11.13 Disbursements of Loans; Payment and Sharing of Payment.

(a)     Loan Advances, Payments and Settlements; Interest and Fee Payments.

(i)     Administrative Agent shall have the right, on behalf of Lenders (other
than Non-Funding Lenders) to disburse funds to Borrowers for all Loans or
advances thereof requested or deemed requested by Borrowers pursuant to the
terms of this Agreement regardless of whether the conditions precedent set forth
in Section 7.2 are then satisfied, including the existence of any Default or
Event of Default either before or after giving effect to the making of such
Loans or advances; provided, that Administrative Agent shall not advance
proceeds of any Revolving Loan pursuant to this clause (i) if, to the knowledge
of Administrative Agent, the Revolving Loan Outstandings exceed the Revolving
Loan Limit, either before or after giving effect to the making of any proposed
Revolving Loan. Administrative Agent shall be conclusively entitled to assume,
for purposes of the preceding sentence, that each Lender, other than any
Non-Funding Lenders, will fund its Pro Rata Share of all Loans and advances
thereof requested by Borrowers. Each Lender (other than any Non-Funding Lender)
shall reimburse Administrative Agent on demand, in accordance with the
provisions of the immediately following paragraph, for all funds disbursed on
its behalf by Administrative Agent pursuant to the first sentence of this
clause (i), or if Administrative Agent so requests, each Lender (other than any
Non-Funding Lender) will remit to Administrative Agent its Pro Rata Share of any
Loan or advance thereof before Administrative Agent disburses the same to
Borrowers. If Administrative Agent elects to require that each Lender (other
than any Non-Funding Lender) make funds available to Administrative Agent, prior
to a disbursement by Administrative Agent to Borrowers, Administrative Agent
shall advise each Lender by telephone, facsimile or e-mail of the amount of such
Lender’s Pro Rata Share of the Loan or advance thereof requested by Borrowers no
later than noon (Chicago time) on the date of funding of such Loan or advance,
and each such Lender shall pay Administrative Agent on such date such Lender’s
Pro Rata Share of such requested Loan or advance, in same day funds, by wire
transfer to the Payment Account, or such other account as may be identified by
Administrative Agent to Lenders from time to time. If any Lender fails to pay
the amount of its Pro Rata Share within one (1) Business Day after
Administrative Agent’s demand, Administrative Agent shall promptly notify
Borrowers, and Borrowers shall immediately repay such amount to Administrative
Agent. Any repayment required by Borrowers pursuant to this Section shall be
accompanied by accrued interest thereon from and including the date such amount
is made available to Borrowers to but excluding the date of payment at the rate
of interest then applicable to the applicable Loan under which the advance is
made. Nothing in this Section or elsewhere in this Agreement or the other
Financing Documents shall be deemed to require Administrative Agent to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights that Administrative
Agent or Borrowers may have against any Lender as a result of any default by
such Lender hereunder.

(ii)         On a Business Day of each week as selected from time to time by
Administrative Agent, or more frequently (including daily), if Administrative
Agent so elects (each such day being a “Settlement Date”), Administrative Agent
will advise each Lender by telephone, facsimile or e-mail of the amount of each
such Lender’s percentage interest of the applicable Loan balance as of the close
of business of the Business Day immediately preceding the Settlement Date. In
the event that payments are necessary to adjust the amount of such Lender’s
actual percentage interest of the applicable Loan balance to such Lender’s
required percentage interest of the applicable Loan balance as of any Settlement
Date, the party from which such payment is due shall pay Administrative Agent,
without setoff or discount, to the Payment Account not later than noon (Chicago
time) on the Business Day following the Settlement Date the full amount
necessary to make such adjustment. Any obligation

56

--------------------------------------------------------------------------------


arising pursuant to the immediately preceding sentence shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever. In the
event settlement shall not have occurred by the date and time specified in the
second preceding sentence, interest shall accrue on the unsettled amount at the
Federal Funds Rate, for the first three (3) days following the scheduled date of
settlement, and thereafter at the Base Rate plus the Base Rate Margin applicable
to the applicable Loan under which the advance is made.

(iii)     On each Settlement Date, Administrative Agent shall advise each Lender
by telephone, facsimile or e-mail of the amount of such Lender’s percentage
interest of principal, interest and fees paid for the benefit of Lenders with
respect to each applicable Loan, to the extent of such Lender’s Revolving Loan
Exposure or Term Loan Exposure with respect thereto, and shall make payment to
such Lender not later than noon (Chicago time) on the Business Day following the
Settlement Date of such amounts in accordance with wire instructions delivered
by such Lender to Administrative Agent, as the same may be modified from time to
time by written notice to Administrative Agent; provided, that, in the case such
Lender is a Defaulted Lender, Administrative Agent shall be entitled to set off
the funding short-fall against that Defaulted Lender’s respective share of all
payments received from Borrowers.

(iv)     On the Closing Date, Administrative Agent, on behalf of the Lenders,
may elect to advance to Borrowers the full amount of the initial Loans to be
made on the Closing Date prior to receiving funds from the Lenders, in reliance
upon each Lender’s commitment to make its Pro Rata Share of such Loans to
Borrowers in a timely manner on such date. If Administrative Agent elects to
advance the initial Loans to Borrowers in such manner, Administrative Agent
shall be entitled to receive all interest that accrues on the Closing Date on
each Lender’s Pro Rata Share of such Loans unless Administrative Agent receives
such Lender’s Pro Rata Share of such Loans by 3:00 p.m. (Chicago time) on the
Closing Date.

(v)     Notwithstanding anything to the contrary in this Agreement, repayment of
Loans by Administrative Agent shall be made first in respect of Loans made at
the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Loans.

(vi)     The provisions of this Section 11.13(a) shall be deemed to be binding
upon Administrative Agent and Lenders notwithstanding the occurrence of any
Default or Event of Default, or any insolvency or bankruptcy proceeding
pertaining to Borrowers or any other Credit Party.

(b)     Term Loan Payments. Payments of principal, interest and fees in respect
of the Term Loans will be settled on the date of receipt if received by
Administrative Agent on the last Business Day of a month or on the Business Day
immediately following the date of receipt if received on any day other than the
last Business Day of a month.

(c)     Return of Payments.

(i)     If Administrative Agent pays an amount to a Lender under this Agreement
in the belief or expectation that a related payment has been or will be received
by Administrative Agent from Borrowers and such related payment is not received
by Administrative Agent, then Administrative Agent will be entitled to recover
such amount from such Lender on demand without setoff, counterclaim or deduction
of any kind, together with interest accruing on a daily basis at the Federal
Funds Rate.

(ii)     If Administrative Agent determines at any time that any amount received
by Administrative Agent under this Agreement must be returned to Borrowers or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Document, Administrative Agent will not be required to distribute any
portion thereof to any Lender. In addition, each Lender will repay to
Administrative Agent on demand any portion of such amount that Administrative
Agent has distributed to such Lender, together with interest at such rate, if
any, as Administrative Agent is required to pay to Borrowers or such other
Person, without setoff, counterclaim or deduction of any kind.

(d)         Defaulted Lenders. The failure of any Defaulted Lender to make any
Revolving Loan or any payment required by it hereunder shall not relieve any
other Lender of its obligations to make such Revolving Loan

57

--------------------------------------------------------------------------------


or payment, but neither any other Lender nor Administrative Agent shall be
responsible for the failure of any Defaulted Lender to make a Revolving Loan or
make any other payment required hereunder. Notwithstanding anything set forth
herein to the contrary, a Defaulted Lender shall not have any voting or consent
rights under or with respect to any Financing Document or constitute a “Lender”
(or be included in the calculation of “Required Lenders” hereunder) for any
voting or consent rights under or with respect to any Financing Document.

(e)     Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Sections 2.9(d)) in
excess of its pro rata share of payments entitled pursuant to the other
provisions of this Section, such Lender shall purchase from the other Lenders
such participations in extensions of credit made by such other Lenders (without
recourse, representation or warranty) as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest. Borrowers agree that any
Lender so purchasing a participation from another Lender pursuant to this clause
(e) may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 10.5) with respect to such participation
as fully as if such Lender were the direct creditor of Borrowers in the amount
of such participation. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this clause (e) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this clause (e) to share in the benefits of
any recovery on such secured claim.

        Section 11.14 Right to Perform, Preserve and Protect. If any Credit
Party fails to perform any obligation hereunder or under any other Financing
Document, Administrative Agent itself may, but shall not be obligated to, cause
such obligation to be performed at Borrowers’ expense. Administrative Agent is
further authorized by Borrowers and the Lenders to make expenditures from time
to time which Administrative Agent, in its reasonable business judgment, deems
necessary or desirable to (i) preserve or protect the business conducted by
Borrowers, the Collateral, or any portion thereof and/or (ii) enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations. Borrowers hereby agree to reimburse Administrative Agent on demand
for any and all costs, liabilities and obligations incurred by Administrative
Agent pursuant to this Section. Each Lender hereby agrees to indemnify
Administrative Agent upon demand for any and all costs, liabilities and
obligations incurred by Administrative Agent pursuant to this Section, in
accordance with the provisions of Section 11.6.

        Section 11.15 Additional Titled Agents. Except for rights and powers, if
any, expressly reserved under this Agreement to any bookrunner, arranger or to
any titled agent named on the cover page of this Agreement, other than
Administrative Agent (collectively, the “Additional Titled Agents”), and except
for obligations, liabilities, duties and responsibilities, if any, expressly
assumed under this Agreement by any Additional Titled Agent, no Additional
Titled Agent, in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Financing Documents.
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any Lender. At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loans and in the
Term Loan Commitment and Revolving Loan Commitment, such Lender shall be deemed
to have concurrently resigned as such Additional Titled Agent.

        Section 11.16 Definitions. As used in this Article 11, the following
terms have the following meanings:

        “Federal Funds Rate” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the

58

--------------------------------------------------------------------------------


Business Day next succeeding such day, provided, however, that (a) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day, and (b) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to Administrative Agent on such day on
such transactions as determined by Administrative Agent.

        “Revolving Loan Exposure” means, with respect to any Lender on any date
of determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

        ARTICLE 12 – MISCELLANEOUS

        Section 12.1 Survival. All agreements, representations and warranties
made herein and in every other Financing Document shall survive the execution
and delivery of this Agreement and the other Financing Documents. The provisions
of Section 2.8 and Articles 11 and 12 shall survive the payment of the
Obligations (both with respect to any Lender and all Lenders collectively) and
any termination of this Agreement and any judgment with respect to any
Obligations, including any final foreclosure judgment with respect to any
Security Document, and no unpaid or unperformed, current or future, Obligations
will merge into any such judgment.

        Section 12.2 Time. Time is of the essence in each Borrower’s and each
other Credit Party’s performance under this Agreement and all other Financing
Documents.

        Section 12.3 Notices.

(a)     All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Administrative Agent by the assignee Lender forthwith upon such assignment) or
at such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to Administrative Agent and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c). Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

(b)     Notices and other communications to the parties hereto may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved from time to time by
Administrative Agent, provided, however, that the foregoing shall not apply to
notices sent directly to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices by electronic
communication. The Administrative Agent or Borrower Representative may, in their
discretion, agree to accept notices and other communications to them hereunder
by electronic communications pursuant to procedures approved by it, provided,
however, that approval of such procedures may be limited to particular notices
or communications.

(c)     Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

        Section 12.4 Severability. In case any provision of or obligation under
this Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and

59

--------------------------------------------------------------------------------


enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

        Section 12.5 Amendments and Waivers.

(a)     No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers, the
Administrative Agent and the Required Lenders; provided that

(i)     no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Revolving Loan Commitment Amount or
Term Loan Commitment Amount or Revolving Loan Commitment Percentage or Term Loan
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;

(ii)     no such amendment, waiver or modification that would affect the rights
and duties of Administrative Agent shall be effective without Administrative
Agent’s written consent or signature;

(iii)     no such amendment, waiver or other modification shall, unless signed
by all the Lenders directly affected thereby, (A) reduce the principal of, rate
of interest on or any fees with respect to any Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Loan (B) postpone the date fixed for, or waive, any payment of
principal of any Loan or of interest on any Loan (other than default interest)
or any fees provided for hereunder (other than late charges or for any
termination of any commitment; (C) change the definition of the term Required
Lenders or the percentage of Lenders which shall be required for Lenders to take
any action hereunder; (D) release all or substantially all or any material
portion of the Collateral, authorize any Borrower to sell or otherwise dispose
of all or substantially all or any material portion of the Collateral or release
any guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Financing Documents (including in connection with any disposition
permitted hereunder); (E) amend, waive or otherwise modify this Section 12.5 or
the definitions of the terms used in this Section 12.5 insofar as the
definitions affect the substance of this Section 12.5; (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement or (G) amend any of the provisions of Section 10.6 or
amend any of the definitions Pro Rata Share, Revolving Loan Commitment, Term
Loan Commitment, Revolving Loan Commitment Amount, Term Loan Commitment Amount,
Revolving Loan Commitment Percentage, Term Loan Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder. It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F) and (G) of the preceding sentence;

(iv)     the provisions of the foregoing clauses (i), (ii) and (iii) are subject
to the provisions of any interlender or agency agreement among the Lenders and
Administrative Agent pursuant to which any Lender may agree to give its consent
in connection with any amendment, waiver or modification of the Financing
Documents only in the event of the unanimous agreement of all Lenders.

        Section 12.6 Assignments; Participations; Replacement of Lenders.

(a)     Assignments.

(i)         Any Lender may at any time assign to one or more Eligible Assignees
all or any portion of such Lender’s Loans and interest in the Revolving Loan
Commitment and Term Loan Commitment, together with all related obligations of
such Lender hereunder. Except as Administrative Agent may otherwise agree, the
amount of any such assignment (determined as of the date of the applicable
Assignment Agreement or, if a “Trade Date” is specified in such Assignment
Agreement, as of such Trade Date) shall be in a minimum aggregate amount equal
to $1,000,000 or, if less, the assignor’s entire interests in the Revolving Loan
Commitment and Term Loan

60

--------------------------------------------------------------------------------


Commitment and outstanding Loans; provided, that, in connection with
simultaneous assignments to two or more related Approved Funds, such Approved
Funds shall be treated as one assignee for purposes of determining compliance
with the minimum assignment size referred to above. Borrowers and Administrative
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned to an Eligible Assignee until
Administrative Agent shall have received and accepted an effective Assignment
Agreement executed, delivered and fully completed by the applicable parties
thereto, such other information regarding such Eligible Assignee as
Administrative Agent reasonably shall require and a processing fee of $3,500;
provided, only one processing fee shall be payable in connection with
simultaneous assignments to two or more related Approved Funds.

(ii)     From and after the date on which the conditions described above have
been met, (i) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder and (ii) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, Borrowers shall execute
and deliver to Administrative Agent for delivery to the Eligible Assignee (and,
as applicable, the assigning Lender) Notes in the aggregate principal amount of
the Eligible Assignee’s percentage interest in the Revolving Loan Commitment and
Term Loan Commitment (and, as applicable, Notes in the principal amount of that
portion of the Revolving Loan Commitment or Term Loan Commitment retained by the
assigning Lender). Upon receipt by the assigning Lender of such Note, the
assigning Lender shall return to Borrowers any prior Note held by it.

(iii)     Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at its offices located in Chicago, Illinois a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loans owing to, such Lender pursuant to the terms hereof. The
entries in such register shall be conclusive, and Borrower, Administrative Agent
and Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrowers and any Lender, at any reasonable time upon reasonable
prior notice to Administrative Agent.

(iv)     Notwithstanding the foregoing provisions of this Section 12.6(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v)     Notwithstanding the foregoing provisions of this Section 12.6(a) or any
other provision of this Agreement, Administrative Agent has the right, but not
the obligation, to effectuate assignments of Loans and Revolving Loan
Commitments and Term Loan Commitments via an electronic settlement system
acceptable to Administrative Agent as designated in writing from time to time to
the Lenders by Administrative Agent (the “Settlement Service”). At any time when
the Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 12.6(a). Each assigning Lender and proposed Eligible
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Revolving Loan Commitments
and Term Loan Commitments pursuant to the Settlement Service. With the prior
approval of each of Administrative Agent and the Borrower, Administrative
Agent’s and the Borrower’s approval of such Eligible Assignee shall be deemed to
have been automatically granted with respect to any transfer effected through
the Settlement Service. Assignments and assumptions of the Loans and Revolving
Loan Commitments and Term Loan Commitments shall be effected by the provisions
otherwise set forth herein until Administrative Agent notifies Lenders of the
Settlement Service as set forth herein.

(b)         Participations. Any Lender may at any time, without the consent of,
or notice to, Borrowers or Administrative Agent, sell to one or more Persons
participating interests in its Loans, commitments or other interests

61

--------------------------------------------------------------------------------


hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (a) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (b) Borrowers and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by Borrowers shall be determined as if such Lender had not sold
such participation and shall be paid directly to such Lender. No Participant
shall have any direct or indirect voting rights hereunder except with respect to
any event described in Section 12.5 expressly requiring the unanimous vote of
all Lenders or, as applicable, all affected Lenders. Borrowers agree that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 10.5.

(c)     Replacement of Lenders. Within thirty (30) days after: (i) receipt by
Administrative Agent of notice and demand from any Lender for payment of
additional costs as provided in Section 2.8(d), which demand shall not have been
revoked, (ii) Borrowers are required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.8(a), (iii) any Lender is a Defaulted Lender, and the circumstances causing
such status shall not have been cured or waived, or (iv) any failure by any
Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender, or each Lender
affected thereby, is required with respect thereto (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”), Administrative
Agent may, at its option, notify such Affected Lender of such Person’s intention
to obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”)
for such Lender, which Replacement Lender shall be an Eligible Assignee and, in
the event the Replacement Lender is to replace an Affected Lender described in
the preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected Lender.
In the event Administrative Agent obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loans and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 12.6(a); provided, that (i) Borrowers shall have, as applicable,
reimbursed such Lender for its increased costs and additional payments for which
it is entitled to reimbursement under Section 2.8, as applicable, of this
Agreement through the date of such sale and assignment and (ii) Borrowers shall
pay to Administrative Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 12.6(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 12.6(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 12.6(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by
Administrative Agent, the Replacement Lender and, to the extent required
pursuant to Section 12.6(a), Borrower, shall be effective for purposes of this
Section 12.6(c) and Section 12.6(a). Upon any such assignment and payment, such
replaced Lender shall no longer constitute a “Lender” for purposes hereof, other
than with respect to such rights and obligations that survive termination as set
forth in Section 12.1.

(d)     Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Administrative
Agent and each Lender.

        Section 12.7 Confidentiality.Administrative Agent and each Lender shall
hold all non-public information regarding the Credit Parties and their
respective businesses identified as such by Borrowers and obtained by
Administrative Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (a) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services, (b) to prospective transferees or purchasers of
any interest in the Loans, provided, however, that any such Persons shall have
agreed to be bound by the provisions of this Section, (c) as required by Law,
subpoena, judicial order or similar order and in connection with any litigation,
(d) as may be required in connection with the examination, audit or similar
investigation of such Person, and (e) to a Person that is a trustee, investment
advisor, collateral manager, servicer,

62

--------------------------------------------------------------------------------


noteholder or secured party in a Securitization (as hereinafter defined) in
connection with the administration, servicing and reporting on the assets
serving as collateral for such Securitization. For the purposes of this Section,
“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans. Confidential information shall include only such information
identified as such at the time provided to Administrative Agent or Lender, as
the case may be, and shall not include information that either: (i) is in the
public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (ii) is disclosed to such Person by a
Person other than a Credit Party, provided, however, Administrative Agent does
not have actual knowledge that such Person is prohibited from disclosing such
information. The obligations of Administrative Agent and Lenders under this
Section shall supersede and replace the obligations of Administrative Agent and
Lenders under any confidentiality agreement in respect of this financing
executed and delivered by Administrative Agent or any Lender prior to the date
hereof.

        Section 12.8 Waiver of Consequential and Other Damages. To the fullest
extent permitted by applicable law, no Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

        Section 12.9 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT,
EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN NEW YORK, STATE OF NEW YORK AND
IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

        Section 12.10 WAIVER OF JURY TRIAL. EACH BORROWER, ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WARRANTS
AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER
WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS.

63

--------------------------------------------------------------------------------


        Section 12.11 Publication; Advertisement.

(a)     Publication. No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of Merrill Lynch or any of its Affiliates or any reference
to this Agreement or the financing evidenced hereby, in any case except (i) as
required by Law, subpoena or judicial or similar order, in which case the
applicable Credit Party shall give Administrative Agent prior written notice of
such publication or other disclosure, or (ii) with Merrill Lynch’s prior written
consent.

(b)     Advertisement. Each Lender and each Credit Party hereby authorizes
Merrill Lynch to publish the name of such Lender and Credit Party, the existence
of the financing arrangements referenced under this Agreement, the primary
purpose and/or structure of those arrangements, the amount of credit extended
under each facility, the title and role of each party to this Agreement, and the
total amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which Merrill Lynch elects to submit for
publication. In addition, each Lender and each Credit Party agrees that Merrill
Lynch may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date. With respect to any of the foregoing, Merrill Lynch shall provide
Borrowers with an opportunity to review and confer with Merrill Lynch regarding
the contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period,
Merrill Lynch may, from time to time, publish such information in any media form
desired by Merrill Lynch, until such time that Borrowers shall have requested
Merrill Lynch cease any such further publication.

        Section 12.12 Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by email
delivery of an electronic version of an executed signature page shall bind the
parties hereto. This Agreement and the other Financing Documents constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

        Section 12.13 No Strict Construction.The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

        Section 12.14 Lender Approvals.Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Administrative Agent
or Lenders with respect to any matter that is the subject of this Agreement, the
other Financing Documents may be granted or withheld by Administrative Agent and
Lenders in their sole and absolute discretion and credit judgment.

        Section 12.15 Expenses; Indemnity

(a)     Borrowers agree to pay all reasonable legal, audit and appraisal fees
and all other reasonable out-of-pocket charges and expenses incurred by
Administrative Agent and Lenders (including the fees and expenses of
Administrative Agent’s counsel, advisors and consultants) in connection with the
negotiation, preparation, legal review and execution of each of the Financing
Documents, including but not limited to UCC and judgment lien searches and UCC
filings and fees for post-closing UCC and judgment lien searches. In addition,
Borrowers shall pay all such fees and expenses associated with any amendments,
modifications and terminations to the Financing Documents following closing. If
Administrative Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Administrative Agent or such Lender for the
work performed.

(b)         Borrowers agree to pay all out-of-pocket charges and expenses
incurred by Administrative Agent (including the fees and expenses of
Administrative Agent’s counsel, advisers and consultants) in connection with the
administration of this Agreement and the other Financing Documents and the
credit facilities provided hereunder and thereunder, the administration,
enforcement, protection or preservation of any right or claim of Administrative

64

--------------------------------------------------------------------------------


Agent, the termination of this Agreement, the termination of any Liens of
Administrative Agent on the Collateral, or the collection of any amounts due
under the Financing Documents, including any such charges and expenses incurred
in connection with any “work-out” or with any proceeding under the Bankruptcy
Code with respect to any Credit Party. If Administrative Agent uses in-house
counsel for any of these purposes (i.e., for any task in connection with the
enforcement, protection or preservation of any right or claim of Administrative
Agent and Lenders and the collection of any amounts due under the Financing
Documents or in connection with any other purpose mentioned in the foregoing
sentence), Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Administrative Agent for the work
performed.

(c)     Borrowers hereby indemnify and agree to defend (with counsel acceptable
to Administrative Agent) and hold harmless Administrative Agent, each Lender,
and their respective shareholders, directors, partners, officers, agents and
employees (collectively in the singular, “Indemnitee”) from and against any
liability, loss, cost, expense (including reasonable attorneys’ fees and
expenses for both in-house and outside counsel), claim, damage, suit, action or
proceeding ever suffered or incurred by any Indemnitee or in which an Indemnitee
may ever be or become involved (whether as a party, witness or otherwise) (a)
arising from any Credit Party’s failure to observe, perform or discharge any of
its covenants, obligations, agreements or duties under the Financing Documents,
(b) arising from the breach of any of the representations or warranties
contained in any Financing Document, (c) arising by reason of this Agreement,
the other Financing Documents or the transactions contemplated hereby or
thereby, or (d) relating to claims of any Person with respect to the Collateral;
provided, however, Borrowers shall not be liable under this Section 12.15(c) to
the extent such loss is solely related to Indemnitee’s gross negligence or
willful misconduct.

(d)     Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section shall survive the payment in full of
the Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

        Section 12.16 Reinstatement. This Agreement shall remain in full force
and effect and continue to be effective should any petition or other proceeding
be filed by or against any Credit Party for liquidation or reorganization,
should any Credit Party become insolvent or make an assignment for the benefit
of any creditor or creditors or should an interim receiver, receiver, receiver
and manger or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent conveyance, preference or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

[SIGNATURES APPEAR ON FOLLOWING PAGES]



65

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, intending to be legally bound, and intending that
this document constitute an instrument executed and delivered under seal, the
parties hereto have caused this Agreement to be duly executed under seal by
their respective authorized officers as of the day and year first above written.

BORROWER:

DERMA SCIENCES, INC.

By:__________________________________
Name:__________________________________
Title:__________________________________

DERMA FIRST AID PRODUCTS, INC.

By:__________________________________
Name:__________________________________
Title:__________________________________

SUNSHINE PRODUCTS, INC.

By:__________________________________
Name:__________________________________
Title:__________________________________

  Address:


  214 Carnegie Center, Suite 1000
Princeton, New Jersey 08540
Attn: Edward J. Quilty
Facsimile: (609) 514-8554
E-Mail: www.dermasciences.com


AGENT:

MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services Inc.,
as Administrative Agent and a Lender

By:__________________________________
Name:__________________________________
Title:__________________________________

  Address:


  222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Account Manager for MLC-HCF Derma Sciences transaction
Facsimile: (866) 231-8408
E-Mail: MLC_HCF_ABL1@ml.com


Credit and Security Agreement

--------------------------------------------------------------------------------


  With copies to:


  Merrill Lynch Capital
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (312) 499-3245


  Merrill Lynch Capital
7700 Wisconsin Ave., Suite 400
Bethesda, Maryland 20814
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (866) 341-9053


  Payment Account Designation:


  LaSalle Bank
200 West Monroe
Chicago, IL 60606
ABA #: 071000505
Account Name: MLBFS Healthcare Finance
Account #: 5800395088
Attention: Derma Sciences


LENDERS:

MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services Inc., as Lender

By:__________________________________
Name:__________________________________
Title:__________________________________

  Address:


  222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Account Manager for MLC-HCF Derma Sciences transaction
Facsimile: (866) 231-8408
E-Mail: MLC_HCF_ABL1@ml.com


  With copies to:


  Merrill Lynch Capital
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (312) 499-3245


  Merrill Lynch Capital
7700 Wisconsin Ave., Suite 400
Bethesda, Maryland 20814
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (866) 341-9053


Credit and Security Agreement

--------------------------------------------------------------------------------


ANNEXES, EXHIBITS, RIDERS AND SCHEDULES

ANNEXES     Annex A Commitment Annex   EXHIBITS   Exhibit A Assignment Agreement
Exhibit B Compliance Certificate Exhibit C Reserved Exhibit D Notice of
Borrowing Exhibit E Payment Notification Exhibit F Products   SCHEDULES  
Schedule 2.1 Amortization Schedule Schedule 3.1 Existence, Organizational ID
Numbers, Foreign Qualification, Prior Names Schedule 3.3 Capitalization Schedule
4.3 Insurance Schedule 4.4 Material Contracts Schedule 4.8 Notices of Certain
Events Schedule 4.9 Intellectual Property Schedule 4.12 Post-Closing Obligations
Schedule 5.1 Debt; Contingent Obligations Schedule 5.2 Liens Schedule 5.5
Investments Schedule 5.6 Affiliate Transactions Schedule 5.8 Business
Description Schedule 5.9 Deposit Accounts and Securities Accounts Schedule 8.2
Exceptions to Regulatory Matters Schedule 9.1 Collateral Schedule 9.2 Location
of Collateral

--------------------------------------------------------------------------------

Annex A to Credit Agreement (Commitment Annex)

Lender
  Revolving Loan
Commitment
Amount Revolving Loan
Commitment
Percentage Term Loan
Commitment
Amount Term Loan
Commitment
Percentage Merrill Lynch Capital $8,000,000  100% $6,000,000  100% TOTALS
$8,000,000  100% $6,000,000  100%

--------------------------------------------------------------------------------

Exhibit A to Credit Agreement – Assignment Agreement

        This Assignment Agreement (this “Assignment Agreement”) is entered into
as of __________, 20__ by and between the Assignor named on the signature
page hereto (“Assignor”) and the Assignee named on the signature page hereto
(“Assignee”). Reference is made to the Credit and Security Agreement dated as of
November 8, 2007 (as amended or otherwise modified from time to time, the
“Credit Agreement”) among Derma Sciences, Inc., Derma First Aid Products, Inc.,
and Sunshine Products, Inc. (“Borrowers”), the financial institutions party
thereto from time to time, as Lenders, and MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc., as Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to them in the Credit Agreement.

        Assignor and Assignee hereby agree as follows:

1.     Assignor hereby sells and assigns to Assignee, and Assignee hereby
purchases and assumes from Assignor the interests set forth on the schedule
attached hereto (the “Schedule”), in and to Assignor’s rights and obligations
under the Credit Agreement as of the effective date set forth on the
Schedule (the “Effective Date”). Such purchase and sale is made without
recourse, representation or warranty except as expressly set forth herein. On
the Effective Date, Assignee shall pay to Assignor an amount equal to the
aggregate amounts assigned pursuant to the Schedule (exclusive of unfunded
portions of the Revolving Loan Commitment) and Assignor shall pay to Assignee a
closing fee in respect of the transactions contemplated hereby in the amount
specified on the Schedule.

2.     Assignor (a) represents that as of the Effective Date, that it is the
legal and beneficial owner of the interests assigned hereunder free and clear of
any adverse claim, (b) makes no other representation or warranty and assumes no
responsibility with respect to any statement, warranties or representations made
in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Financing Documents or any other instrument or document
furnished pursuant thereto; and (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any other
Credit Party or any other Person or the performance or observance by any Credit
Party of its Obligations under the Credit Agreement or any other Financing
Documents or any other instrument or document furnished pursuant thereto.

3.     Assignee (a) confirms that it has received a copy of the Credit Agreement
and the other Financing Documents, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (b) agrees that it will,
independently and without reliance upon Administrative Agent, Assignor or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (c) appoints and authorizes
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Credit Agreement and the other Financing
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (d) agrees that
it will perform in accordance with their terms all obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender;
(e) represents that on the date of this Assignment Agreement it is not presently
aware of any facts that would cause it to make a claim under the Credit
Agreement; (f) represents and warrants that Assignee is not a Foreign Lender or,
if it is a Foreign Lender, (i) that it has delivered to Administrative Agent the
documentation required to be delivered to Administrative Agent by Section 13
below and Section 2.8(c) of the Credit Agreement and (ii) that if it is claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, (I) it is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (II) it is not a
10-percent shareholder of any Credit Party within the meaning of
Section 881(c)(3)(B) or Section 871(h)(3)(B) of the Code, (III) it is not a
controlled foreign corporation related to any Credit Party within the meaning of
Section 881(c)(3)(C) of the Code, and (IV) it is not a conduit entity
participating in a conduit financing arrangement (as defined in Section 1.881-3
of the Code Treasury Regulations); (g) represents and warrants that Assignee is
(or, upon receipt of the required consents hereto by Administrative Agent and
Borrowers will become) an Eligible Assignee, and (h) represents and warrants
that it has experience and expertise in the making or the purchasing of loans
such as the Loans, and that it has acquired the interests described herein for
its own account and without any present intention of selling all or any portion
of such interests.

4.     Each of Assignor and Assignee represents and warrants to the other party
hereto that it has full power and authority to enter into this Assignment
Agreement and to perform its obligations hereunder in accordance with the
provisions hereof, that this Assignment Agreement has been duly authorized,
executed and delivered by such party and that this Assignment Agreement
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.

5.     Upon the effectiveness of this Assignment Agreement pursuant to
Section 13 below, (a) Administrative Agent shall register Assignee as a Lender,
pursuant to the terms of the Credit Agreement, (b) Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment Agreement,
have the rights and obligations of a Lender thereunder, (c) Assignor shall, to
the extent provided in this Assignment Agreement, relinquish its rights and be
released from its obligations under the Credit Agreement, and (d) Administrative
Agent shall thereafter make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
Assignee. Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date by Administrative Agent or with
respect to the making of this assignment directly between themselves.

6.     Each of Assignor and Assignee hereby agrees from time to time, upon
request of the other such party hereto, to take such additional actions and to
execute and deliver such additional documents and instruments as such other
party may reasonably request to effect the transactions contemplated by, and to
carry out the intent of, this Assignment Agreement.

7.     Neither this Assignment Agreement nor any term hereof may be changed,
waived, discharged or terminated, except by an instrument in writing signed by
the party (including, if applicable, any party required to evidence its consent
to or acceptance of this Assignment Agreement) against whom enforcement of such
change, waiver, discharge or termination is sought.

8.     For the purposes hereof and for purposes of the Credit Agreement, the
notice address of Assignee shall be as set forth on the Schedule. Any notice or
other communication herein required or permitted to be given shall be in writing
and delivered in accordance with the notice provisions of the Credit Agreement.

9.     In case any provision in or obligation under this Assignment Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

10.     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

11.     This Assignment Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

12.     This Assignment Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
hereto were upon the same agreement.

13.     This Assignment Agreement shall become effective as of the Effective
Date upon the satisfaction of each of the following conditions: (a) the
execution of a counterpart hereof by each of Assignor and Assignee, (b) the
execution of a counterpart hereof by Administrative Agent and each Borrower as
evidence of its consent hereto to the extent required pursuant to
Section 12.6(a) of the Credit Agreement, (c) the receipt by Administrative Agent
of the administrative fee referred to in Section 12.6(c) of the Credit
Agreement, (d) in the event Assignee is a Foreign Lender, the receipt by
Administrative Agent of United States Internal Revenue Service Forms W-8ECI,
W-8BEN or W-8IMY (as applicable), and such other forms, certificates or
documents, including those prescribed by the United States Internal Revenue
Service, properly completed and executed by Assignee, certifying as to
Assignee’s entitlement to exemption from withholding or deduction of Taxes, and
(e) the receipt by Administrative Agent of originals or telecopies of the
counterparts described above.

        The parties hereto have caused this Assignment Agreement to be executed
and delivered as of the date first written above.

  ASSIGNOR:     ___________________________   By:   Title:     ASSIGNEE:    
___________________________   By:   Title:     Consented to:     MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business   Financial Services Inc., as
Administrative Agent     By:___________________________  
Name:___________________________   Title:___________________________     DERMA
SCIENCES, INC.     By:___________________________  
Name:___________________________   Title:___________________________    
SUNSHINE PRODUCTS, INC.   By:___________________________  
Name:___________________________   Title:___________________________

--------------------------------------------------------------------------------

Exhibit B to Credit Agreement (Compliance Certificate)

--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

Date: __________, _____

        This certificate is given by _____________________ (“Borrower
Representative”), a Responsible Officer of Derma Sciences, Inc., pursuant to
that certain Credit and Security Agreement dated as of November 8, 2007 among
Borrower Representative and any additional Borrower that may be a party thereto
or from time to time be added thereto (collectively, “Borrowers”), MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business Financial Services Inc.,
individually as a Lender and as Administrative Agent, and the financial
institutions or other entities from time to time parties thereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

        The undersigned Responsible Officer hereby certifies to Administrative
Agent and Lenders that:

(a)     the financial statements delivered with this certificate in accordance
with Section 4.1 of the Credit Agreement fairly present in all material respects
the results of operations and financial condition of Borrowers and their
Subsidiaries as of the dates and the accounting period covered by such financial
statements;

(b)     I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Subsidiaries during the
accounting period covered by such financial statements;

(c)     such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;

(d)     Except as noted on Schedule 2 attached hereto, the Credit Agreement
contains a complete and accurate list of all business locations of Borrowers and
guarantors of the Obligations and all names under which Borrowers or such
guarantors currently conduct business; Schedule 2 specifically notes any changes
in the names under which Borrowers or such guarantors conduct business;

(e)     Except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of any federal or state tax liens having been filed against the
Borrowers, any guarantors of the Obligations or any Collateral;

(f)     Except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of any failure of the Borrowers or any guarantors of the Obligations
to make required payments of withholding or other tax obligations of the
Borrowers or any guarantors of the Obligations during the accounting period to
which the attached statements pertain or any subsequent period.

(g)     If the Credit Agreement contemplates a lien on the Deposit Accounts and
Securities Accounts of the Borrowers and/or guarantors of the Obligations in
favor of Administrative Agent, Schedule 4 attached hereto contains a complete
and accurate statement of all Deposit Accounts and Securities Accounts
maintained by Borrowers or guarantors of the Obligations;

(h)     Except as noted on Schedule 5 attached hereto, the undersigned has no
knowledge of any matter for which disclosure or notice is required under Section
4.8 that has not previously been reported to Administrative Agent on Schedule
4.8 to the Credit Agreement or any Schedule 5 to any previous Compliance
Certificate delivered by Borrower Representative to Administrative Agent.

(i)     Except as noted on Schedule 6 attached hereto, no Borrower has acquired,
by purchase, by the approval or granting of any application for registration
(whether or not such application was previously disclosed to Administrative
Agent by Borrowers) or otherwise, any Intellectual Property that is registered
with any United States or foreign Governmental Authority, or has filed with any
such United States or foreign Governmental Authority, any new application for
the registration of any Intellectual Property, or acquired rights under a
license as a licensee with respect to any such registered Intellectual Property
(or any such application for the registration of Intellectual Property) owned by
another Person, that has not previously been reported to Administrative Agent on
Schedule 4.9 to the Credit Agreement or any Schedule 6 to any previous
Compliance Certificate delivered by Borrower Representative to Administrative
Agent.

(j)     Except as noted in Schedule 7 attached hereto, no Borrower has entered
into any contract with a Governmental Authority pursuant to which payments are
to be made by such Governmental Authority to a Borrower.

(k)     Borrower and any guarantor of the Obligations are in compliance with the
covenants contained in Article 6 of the Credit Agreement, and in any guaranty
constituting a part of the Financing Documents, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made: [See attached
worksheets]. Such calculations and the certifications contained therein are
true, correct and complete.

        The foregoing certifications and computations are made as of
___________________, _____ (end of month) and delivered this ____ day of
_____________, 20___.


                                                     Sincerely,

                                                          By
                                                          Name
                                                          Title


Schedules to Compliance Certificate


         Schedule 1 - Non-Compliance with Covenants

         Schedule 2 - Business Locations and Names of Borrowers and Guarantors

         Schedule 3 - Tax Liens; Unpaid Tax or Withholding Obligations

         Schedule 4 - List of all Deposit Accounts and Securities Accounts of Borrowers and Guarantors

         Schedule 5 - Notices required under Section 4.8

         Schedule 6 - Newly Acquired Intellectual Property and Intellectual Property Licenses

         Schedule 7 - Government Contracts

         Worksheet(s) for Financial or Other Covenant Calculations


--------------------------------------------------------------------------------

EBITDA Worksheet (Attachment to Compliance Certificate)

EBITDA for the applicable measurement period (the “Defined Period”) is defined
as follows:


Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding:  (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has an
ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the date
it became a Subsidiary of Borrowers or is merged into or consolidated with Borrowers            $__________

Plus:    Any provision for (or less any benefit from) income and franchise taxes
         deducted in the determination of net income for the Defined Period                     ___________

         Interest expense, net of interest income, deducted in the determination of
         net income for the Defined Period                                                      ___________

         Amortization and depreciation deducted in the determination of net income
         for the Defined Period                                                                 ___________

         Other non-cash expenses, including but not limited to equity based
         compensation, (or less other non-cash gains or income) deducted in the
         determination of net income for the Defined Period and for which no cash
         outlay (or cash receipt) is foreseeable prior to the Commitment Expiry Date            ___________

EBITDA for the Defined Period                                                                   $__________


--------------------------------------------------------------------------------

Minimum EBITDA Worksheet (Attachment to Compliance Certificate)


EBITDA for the Defined Period                                                            $__________

Minimum EBITDA Covenant for the Defined Period                                           $__________

In Compliance                                                                            Yes/No


--------------------------------------------------------------------------------

Maximum Senior Leverage Worksheet (Attachment to Compliance Certificate)


Senior Debt Balance for the Defined Period                                               $__________

EBITDA for the Defined Period                                                            $__________

Senior Leverage Ratio (Ratio of Senior Debt to EBITDA) for the Defined
Period                                                                                   ____ to 1.0

Maximum Senior Leverage Covenant for the Defined Period                                  ____ to 1.0

In Compliance                                                                            Yes/No


--------------------------------------------------------------------------------

Maximum Total Leverage Worksheet (Attachment to Compliance Certificate)


Total Debt Balance for the Defined Period                                                $__________

EBITDA for the Defined Period                                                            $__________

Total Leverage Ratio (Ratio of Senior Debt to EBITDA) for the Defined Period             ____ to 1.0

Maximum Total Leverage Covenant for the Defined Period                                   ____ to 1.0

In Compliance                                                                            Yes/No


--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio Worksheet (Attachment to Compliance Certificate)

Fixed Charge Coverage Ratio for the applicable measurement period (the “Defined
Period”) is defined as follows:

Fixed Charges:


Interest expense ($______), net of interest income ($______), interest paid in kind      $__________
($______) and amortization of capitalized fees and expenses and included in interest
expense ($______), included in the determination of net income of Borrowers and
their Consolidated Subsidiaries for the Defined Period ("Total Interest Expense")

Plus:    Any provision for (or less any benefit from) income or franchise taxes
         included in the determination of net income for the Defined Period *            ___________

         Scheduled payments of principal for the Defined Period with respect to all
         Debt (including the portion of scheduled payments under capital leases
         allocable to principal but excluding mandatory prepayments required by
         Section 2.1(c) and excluding scheduled repayments of Revolving Loans and
         other Debt subject to reborrowing to the extent not accompanied by a
         concurrent and permanent reduction of the Revolving Loan Commitment (or
         equivalent loan commitment))
                                                                                         ___________
         Restricted Distributions made by Borrowers pursuant to Section 5.3 during
         the Defined Period                                                              ___________

Operating Cash Flow:

EBITDA for the Defined Period (calculated in the manner required by relevant
worksheet attached to the Compliance Certificate)                                        $__________
Less:    Unfinanced capital expenditures for the Defined Period
                                                                                         ___________
         To the extent not already reflected in the calculation of EBITDA, other
         capitalized costs, defined as the gross amount paid in cash and capitalized
         during the Defined Period, as long term assets, other than amounts
         capitalized during the Defined Period as capital expenditures for property,
         plant and equipment or similar fixed asset accounts                             ___________


Operating Cash Flow                                                                      $

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for the
Defined Period                                                                           ___ to 1.0

Minimum Fixed Charge Coverage for the Defined Period                                     1.2 to 1.0

In Compliance                                                                            Yes/No



--------------------------------------------------------------------------------

Exhibit C to Credit Agreement — RESERVED


--------------------------------------------------------------------------------

Exhibit D to Credit Agreement (Notice of Borrowing)

--------------------------------------------------------------------------------

[BORROWER REPRESENTATIVE]

Date: ___________, ______

        This certificate is given by ____________________, a Responsible Officer
of Derma Sciences, Inc. (“Borrower Representative”), pursuant to
Section 2.1(b)(i) of that certain Credit and Security Agreement dated as of
November 8, 2007 among Borrower Representative and any additional Borrower that
may be a party thereto or from time to time be added thereto (collectively,
“Borrowers”), the Lenders from time to time party thereto and MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business Financial Services Inc., as
Administrative Agent for Lenders (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

        The undersigned Responsible Officer hereby gives notice to
Administrative Agent of Borrower Representative’s request to on [ date ] borrow
$[__________] of Revolving Loans/the Term Loan. Attached is a Borrowing Base
Certificate complying in all respects with the Credit Agreement and confirming
that, after giving effect to the requested advance, the Revolving Loan
Outstandings will not exceed the Revolving Loan Limit.

        The undersigned officer hereby certifies that, both before and after
giving effect to the request above (a) each of the conditions precedent set
forth in Section 7.1 and 7.2 have been satisfied, (b) all of the representations
and warranties contained in the Credit Agreement and the other Financing
Documents are true, correct and complete as of the date hereof, except to the
extent such representation or warranty relates to a specific date, in which case
such representation or warranty is true, correct and complete as of such earlier
date, and (c) no Default or Event of Default has occurred and is continuing on
the date hereof.

        IN WITNESS WHEREOF, the undersigned officer has executed and delivered
this certificate this ____ day of


                              By: __________________________________________________
                              Name: ________________________________________________
                              Title:  Authorized Signatory for Borrower Representative


--------------------------------------------------------------------------------

Exhibit E to Credit Agreement (Payment Notification)

[BORROWER REPRESENTATIVE]

Date: ___________, ______

        Reference is hereby made to the Credit and Security Agreement dated
November 8, 2007 among Derma Sciences, Inc. and MERRILL LYNCH CAPITAL, a
division of Merrill Lynch Business Financial Services, Inc., as Administrative
Agent and the financial institutions party thereto. Capitalized terms used here
have the meanings ascribed thereto in the Credit Agreement.

        Please be advised that funds in the amount of $_____________ will be
wire transferred to Administrative Agent on _________, 20__. Such funds shall
constitute [an optional] [a mandatory] prepayment of the Term Loans, with such
prepayments to be applied in the manner specified in Section 2.1(a). [Such
mandatory prepayment is being made pursuant to Section _____________ of the
Credit Agreement.]

        Fax to MLC Operations 312-499-3336 no later than noon Chicago time.

        Note: Funds must be received no later than noon Chicago time for same
day application

      Wire Instructions:


                 Bank Name:               LaSalle Bank National Association 200 West Monroe Chicago, IL  60606
                 ABA#                     071000505
                 Account Name:            MLBFS Healthcare Finance
                 Account #:               5800395088
                 Reference:               Derma Sciences, Inc.
                 Address:                 Merrill Lynch Capital 222 N. LaSalle Street, 16th Floor Chicago, IL 60601


        IN WITNESS WHEREOF, the undersigned officer has executed and delivered
this certificate this ____ day of


                              By: __________________________________________________
                              Name: ________________________________________________
                              Title:  Authorized Signatory for Borrower Representative


--------------------------------------------------------------------------------

Schedule 2.1 — Amortization Schedule

        Commencing on the first day of the first calendar month following the
date of each advance under the Term Loan, and in the case of each such advance
continuing on the first day of each calendar month thereafter, Borrowers shall
pay to Administrative Agent as a principal payment under each Term Loan
outstanding an amount equal to the “Amortization Payment” (defined below) as an
amortization payment in respect of each advance under the Term Loan. The term
“Amortization Payment” means the principal payment based upon a sixty (60) month
straight-line amortization of equal monthly principal payments. Notwithstanding
anything to the contrary contained in the foregoing, the entire remaining
outstanding principal balance of each such advance under the Term Loan shall
mature and be due and payable on the Commitment Expiry Date.

--------------------------------------------------------------------------------

Schedule 4.3 – Insurance Requirements

MERRILL LYNCH CAPITAL
(MLC) MINIMUM INSURANCE REQUIREMENTS

HEALTHCARE FINANCE – ASSET-BASED LOANS DIVISION

General Requirements

1.

Carrier must be rated A-VII or better (by A.M. Best). Carrier must be a third
party commercial insurer unless MLC shall otherwise approve. All captive
programs or self-insurance programs must be reviewed and approved by MLC and
must provide coverages comparable to those required herein.


2.

Borrower must provide annual premium for the coverages shown and a list of
premiums that remain unpaid for the term of the applicable policy. Premiums in
respect of liability insurance may, if approved by the MLC, be paid via a
premium finance agreement acceptable to MLC. As part of such approval, MLC may
require escrow of three (3) months of payments under such premium finance
agreement.

3.

If any policy provides coverage for multiple locations or entities, then the
following additional requirements shall apply: (A) Borrower must provide, prior
to closing and prior to each policy renewal, a breakdown of coverages per
location (if applicable) and a breakdown of premium allocations per location;
(B) all premiums in respect of casualty coverages shall be allocated based upon
then prevailing standards in the industry; (C) all premiums in respect of
liability coverages shall be allocated in accordance with an allocation model
which will objectively allocate the premium cost to each location based upon the
rating supplied by the insurer’s underwriters, and (D) blanket policy shall
provide coverage in an amount and scope which is at least equal to what would be
provided if the required coverage was purchased on an individual basis.

4.

All references to MLC in the certificates and the policies shall be spelled out
in full, not with abbreviations.

5.

Applicable Acord must provide 30 days (10 days for non-payment) notice of
cancellation or any material change in the policy to Merrill Lynch Capital, and
must delete “endeavor to” and “but failure to mail such notice shall impose no
obligation or liability of any kind upon the company, its agents or
representatives” language.

6.

Deductibles and retention amounts for all coverages shall be consistent with
industry standards, but no greater than any amount specified by these
requirements.

7.

Higher limits and special coverages in addition to those indicated may be
required depending upon the nature of operations (property size, liability
profile, loss history, etc.).

8.

These Minimum Insurance Requirements are effective as of the Closing Date and
until further notice by MLC. MLC reserves the absolute right to modify, amend or
supplement these requirements at any time and from time to time during the term
of the Loan and Borrower will be required to satisfy any such modified, amended
or supplemented requirements after commercially reasonable notice to Borrower
from MLC of such modification, amendment or supplement.

9.

For non-agented deals, the certificate holder for all certificates should read
as follows:

  Merrill Lynch Capital,
a Division of Merrill Lynch Business Financial Services Inc.,
and its successors and assigns
c/o AON Certificate Tracking, Healthcare
PO Box 1128
Glenview, IL 60025
On renewal, fax to : (877) 284-4418


 

For agented deals, the certificate holder for all certificates should read as
follows:

  Merrill Lynch Capital,
a Division of Merrill Lynch Business Financial Services Inc., As Agent
and its successors and assigns
c/o AON Certificate Tracking, Healthcare
PO Box 1128
Glenview, IL 60025
On renewal, fax to : (877) 284-4418


Property Insurance Requirements (other than Real Property)

1.

Coverage shall be evidenced by Acord 28 form (Evidence of Insurance), signed by
authorized agent. Acord must evidence compliance with these insurance
requirements.

2.

Must be an “all risks” or Special Form and be at least as broad in scope as the
Insurance Services Office “Causes of Loss – Special Form”

3.

Must provide for no coinsurance, or must provide agreed amount endorsement to
suspend the application of any coinsurance provision. If coinsurance is
suspended via agreed amount endorsement, agreed amount must be annually
reevaluated and approved by MLC.

4.

Must reflect coverage greater than or equal to the combined amount of (a)
replacement cost of contents other than stock/inventory, as valued by MLC,
without taking into account any depreciation, plus (b) selling price of
stock/inventory (or replacement value of stock/inventory if selling price
coverage is unavailable). If blanket limit or loss limit is indicated on the
policy, declared value of business personal property and selling price coverage
amount for stock/inventory per location must be shown on the evidence of
insurance. Renewal amount shall be adjusted by Borrower, subject to MLC’s
approval, to maintain proper insurable values.

5.

On stock/inventory subject to spoilage, borrower shall maintain spoilage
coverage in a limit sufficient to replace the stock/inventory at its selling
price. Coverage shall apply to breakdown, contamination, power outage (both on
and off premises) and selling price. Coverage may be provided by any combination
of property, commercial output or boiler & machinery policies.

6.

On stock/inventory consisting of high value pharmaceuticals or other inventory
for which similarly situated companies typically carry such coverage, borrower
must maintain crime coverage for theft, disappearance and destruction, in a
limit equal to the liquidation value of such high value stock/inventory.

7.

Must provide (A) business interruption and contingent business interruption
coverage in a limit at least equal to fixed expenses and net profits, as valued
by MLC, for the greater of 12 months or the period required for inventory
turnover, (B) an extended period of indemnity as required below, and (C) extra
expense coverage. Business interruption/extra expense must be written without
coinsurance or must be subject to an agreed amount endorsement. Use of a monthly
period of indemnity will not be permitted. Extended period of indemnity must be
at least 180 days; MLC will require longer periods consistent with MLC’s
estimate of time between restoration of building to service and resumption of
revenues and profits to pre-casualty levels.

8.

For locations with steam boilers, pressure vessels, refrigerating systems, major
electrical panels or air conditioning systems valued over $100,000: must provide
comprehensive boiler & machinery (equipment breakdown) coverage in amounts
consistent with industry standards and approved by MLC. Coverage amounts must be
sufficient to cover replacement value of owned equipment (if any) and the
replacement value (selling price for stock/inventory, if available) of all
business personal property. Business interruption (meeting the standards above,
if available) must be part of this coverage.

9.

For all locations in first tier coastal counties in North Carolina, South
Carolina, Georgia, Alabama, Mississippi, Louisiana, Texas, and the entire states
of Florida and Hawaii and entire territories of Puerto Rico and Guam: Must
provide windstorm/hail coverage. Coverage amounts shall be equal to the
replacement value of business personal property (selling price for
stock/inventory, if available), with deductibles of up to 5% of the replacement
value.

10.

For properties in FEMA flood zones A, AO, AH, AE, A1-A30, AR, A99, V, VE, V1-V30
and D: Must provide flood coverage in the maximum amount available under FEMA’s
flood insurance plans. MLC may require additional flood coverage beyond the FEMA
amounts in its discretion if replacement values of business personal property on
ground/flood levels exceeds available FEMA insurance. Flood insurance for
properties in Zone D may be waived by MLC with evidence of minimal flood risk
acceptable to MLC.

11.

For properties located in Seismic Zones 3 and 4: Must provide earth movement
(or, if earth movement is unavailable, earthquake) coverage. Coverage amounts
shall be equal to replacement value of business personal property (selling price
for stock/inventory, if available), with deductibles of up to 5% of the coverage
amount at each location. MLC may require higher earthquake or earth movement
coverage in its discretion.

12.

Must include coverage for certified acts of terrorism unless otherwise approved
by MLC (exclusion for non-certified or domestic terrorism is acceptable)

13.

MLC shall be included as Lender’s Loss Payee and Additional Interest. ONLY the
lender(s) with whom MLC has either executed an intercreditor agreement or waived
in writing the need for an intercreditor may be reflected as loss payee or
additional interest.

General & Excess Liability Requirements
(for entities that render professional services, general liability coverages may
be
provided in same policy as professional liability coverages below)

1.

Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent

2.

Coverage must be provided on an occurrence basis Commercial General Liability
form

3.

Policy limit shall be no less than $1,000,000 per occurrence/$3,000,000 in the
aggregate for primary coverage and $5,000,000 per occurrence/aggregate for
excess. Additional excess/umbrella liability coverage shall be required in
amounts, if any, consistent with industry standards or as otherwise required by
MLC.

4.

MLC must be included as Additional Insured

5.

Must provide for no products liability exclusion unless approved by MLC. Must
cover products and completed work liability. Must denote sublimits for products,
personal and advertising liability.

6.

First named insured under policy MUST be a named borrower or must agree (in a
document acceptable in form and content to MLC) to be bound by these
requirements.

7.

For limited partnership borrowers: general partner must be an additional
insured.

8.

For all general and excess coverage policies: policy must provide coverage for
punitive damages in all states where allowed by law.

9.

Management company, if any, should be named additional insured.


Automobile Liability Requirements

1.

Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent

2.

Must provide business auto policy form coverage for Owned, Non-Owned, and Hired
autos

3.

Policy limits must be consistent with industry standards and in amounts approved
by MLC. Additional excess/umbrella liability coverage shall be required in
amounts, if any, consistent with industry standards.

Workers’ Compensation And Employer’s Liability Requirements

1.

Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent

2.

Must provide Statutory Workers’ Compensation

3.

Employer’s Liability coverage in an amount acceptable to MLC and consistent with
the general liability limit.

Professional Liability Requirements
[applicable only to borrowers providing professional services (“Required
Insureds”)]

Require Insureds shall carry primary and excess general and professional
liability insurance in amounts consistent with industry standards, but in any
event no less than $1,000,000 per occurrence/$3,000,000 in the aggregate per
insured location. Primary coverage may be provided through any combination of
third party commercial general and professional liability insurance and
comparable coverage provided through a captive arrangement (with or without
fronting). Excess coverage shall be provided through third party commercial
carriers unless MLC shall otherwise approve in writing.

In determining the minimum insurance requirements, all policy amounts shall be
no less than the amounts determined to be appropriate pursuant to an actuarial
study performed by a reputable third party actuary. Borrower shall perform, or
cause to be performed, a third party actuarial study for each policy period and
shall adjust the policy amounts to be no less than the projected losses
determined by such study

Third Party Commercial General And Professional Liability and Excess Coverage:

1.

Shall be evidenced by Acord 25 form (Certificate of Insurance), signed by
authorized agent

2.

Must cover professional and general liability in same policy.

3.

Coverage must be provided on an occurrence basis (or, if approved by MLC, on a
claims made basis with tail, nose and retroactive features approved by MLC). Any
retroactive date must be noted on the certificate. Borrower must demonstrate
retroactive coverage through date no later than three years prior to the closing
of the loan, or such earlier or later date as may be required by MLC.
Retroactive coverage may be demonstrated by policy written on an occurrence
basis for such period or through a combination of tail/nose coverage, or through
other means approved by MLC.

4.

Policy deductible or self-retention limit shall be no greater than $100,000 per
occurrence unless Lender shall otherwise approve in writing.

5.

MLC must be included as Additional Insured.

6.

For all acquisition transactions: Required Insureds shall be named as additional
insured on seller’s professional liability insurance (tail coverage) such that
Required Insureds are insured for all professional liability claims made against
any Required Insured derivatively through the seller in respect of services
rendered prior to closing. As with Required Insureds’ own coverage, coverage
must be provided on an occurrence basis (or, if approved by MLC, on a claims
made basis with tail and retroactive features approved by MLC).

7.

First named insured under policy MUST be a named borrower or must agree (in a
document acceptable in form and content to MLC) to be bound by these
requirements.

8.

For limited partnership borrowers: general partner must be an additional
insured.

9.

For all excess coverage policies: policy must provide coverage for punitive
damages in all states where allowed by law.

10.

Management company, if any, should be named additional insured.


Captive Insurance General And Professional Liability Insurance:

The terms of the captive insurance program must be acceptable to MLC and must be
supported by third party actuarial studies acceptable to MLC. All requirements
above for Third Party Commercial General And Professional Liability and Excess
Insurance shall apply to this coverage, and:

1.

Policy must have built in reinstatement provisions should the limits be
exhausted and need to be reinstated.

2.

Carrier shall be a licensed domestic, Cayman Island (Class B) or Bermuda
unrestricted insurance company.

3.

Capital and surplus of the carrier shall be no less than amounts to be specified
by MLC from time to time. Capitalization, surplus and premium amounts shall be
supported by a third party actuarial study acceptable to MLC.


Miscellaneous Additional Coverages

The following additional insurance coverages are required when so noted below.
All policy limits, retentions and deductibles must be consistent with industry
standards and in amounts approved by MLC:


1.  Technology errors and omissions                                             REQUIRED? (Y/N):  __N____
     Applicable  to all  borrowers  engaged in the  development  or sale of  software  or  software-related  services
     (including hardware with embedded software).

2.  Clinical trials liability insurance                                         REQUIRED? (Y/N):  __N____
     Applicable to all borrowers engaged in the performance of clinical trials.

3.  Key person insurance                                                        REQUIRED? (Y/N):  __N____
     In amounts and on the insured lives specified below, and with coverage conditions approved by MLC:
     ___________________________    _____________________
     ___________________________    _____________________

4.  Directors and officers liability                                            REQUIRED? (Y/N):  _Y____
     Must meet the following additional requirements:
         - Coverages A and B, covering all past, present, and future directors or officers
         - Confirmation as to whether "entity" coverage is included or excluded
         -  Non-imputation clause
         - Punitive damages where permitted by law
         - Continuity of coverage endorsement

5.  Fidelity (crime)                                                            REQUIRED? (Y/N):  __Y____
     Must meet the following additional requirements:
         - Coverages commensurate with specific exposures
         -  Automatic coverage (90 days) for newly acquired/formed entities, premises, and/or benefit plans
         - Include coverage for Employee Dishonesty as required by ERISA
         - Limit knowledge of occurrence to directors, officers, or risk management representative

6.  Employment Practices Liability                                              REQUIRED? (Y/N):  __Y___
     Must meet the following additional requirements:
         - must include duty to defend coverage with special handling endorsement
         - must include part-time, temporary, leased and seasonal employees and independent contractors
         if such constitute any material part of workforce
         - must include coverage for discrimination, sexual harassment, retaliation and wrongful
         discharge, and breach of express or implied employment contracts

7.   Fiduciary liability                                                        REQUIRED? (Y/N):  __Y____
     Must meet the following additional requirements:
         - Include coverage for all past, present, and future fiduciaries, trustees, employees, benefit
            plan administrators, benefit plans, etc.
         -  Pay on Behalf basis
         - Automatic coverage (90 days) for newly acquired/formed entities and/or benefit plans
         - Non-imputation clause
         - Punitive damages where permitted by law


--------------------------------------------------------------------------------

Schedule 4.12 – Post-Closing Obligations

        Borrowers shall complete or cause to be completed each of the following
obligations or provide or cause to be provided to Administrative Agent each of
the items listed below on or before the date indicated below. Borrowers’ failure
to complete or provide such items by such indicated date shall constitute an
Event of Default:

1.  

Delivery of all issued stock certificates to Administrative Agent (or its
designee) along with executed stock powers for (i) Sunshine Products, Inc. ,
(ii) Derma Sciences Canada Inc. and (iii) Derma Sciences Nantong Ltd., in each
case on or before November 16, 2007.


2.  

Entry into a lock box agreement with Laurentian Bank by Derma Sciences Canada
Inc., which agreement shall benefit Administrative Agent and shall be acceptable
in form and substance to Administrative Agent, on or before November 16, 2007.


--------------------------------------------------------------------------------

Schedule 9.1 – Collateral

The Collateral consists of all of Borrowers’ assets, including but not limited
to all right, title and interest in and to the following, whether now owned or
hereafter created, acquired or arising, and all proceeds and products of the
following:

All goods, Accounts (including health-care insurance receivables), Equipment,
Inventory, intellectual property, contract rights or rights to payment of money,
leases, license agreements, franchise agreements, General Intangibles, patents,
trademarks, commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash, deposit
accounts, securities accounts, fixtures, letter of credit rights (whether or not
the letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

All of Borrowers’ books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

--------------------------------------------------------------------------------

Schedule 9.2 - Location of Collateral

  Derma Sciences, Inc.
214 Carnegie Center, Suite 300
Princeton, NJ 08540


  Sunshine Products, Inc.
1149-1175 Reco Drive
St. Louis, MO 63126


  Derma Sciences Canada Inc.
104 Shorting Road
Toronto, Ontario M1S 3S4 Canada


  Derma First Aid Products, Inc.
214 Carnegie Center, Suite 300
Princeton, NJ 08540
